 

--------------------------------------------------------------------------------

 
Exhibit 10.2
 

 
DATED 1 AUGUST 2012




GENCO SHIPPING & TRADING LIMITED
(as Borrower)


- and -


BNP PARIBAS
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
DVB BANK SE
DEUTSCHE BANK AG FILIALE DEUTSCHLANDGESCHÄFT
SKANDINAVISKA ENSKILDA BANKEN AB (publ)
(as Lenders)


- and -


DEUTSCHE BANK LUXEMBOURG S.A.
(as Agent)


- and -


BNP PARIBAS
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
DVB BANK SE
DEUTSCHE BANK AG FILIALE DEUTSCHLANDGESCHÄFT
SKANDINAVISKA ENSKILDA BANKEN AB (publ)
(as Mandated Lead Arrangers)


- and -


BNP PARIBAS
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
DVB BANK SE
DEUTSCHE BANK AG
SKANDINAVISKA ENSKILDA BANKEN AB (publ)
(as Swap Providers)


- and -


DEUTSCHE BANK AG FILIALE DEUTSCHLANDGESCHÄFT
(as Security Agent and Bookrunner)


- and -


GENCO AQUITAINE LIMITED, GENCO ARDENNES LIMITED, GENCO AUVERGNE LIMITED,
GENCO BOURGOGNE LIMITED, GENCO BRITTANY LIMITED, GENCO LOIRE LIMITED,
GENCO LANGUEDOC LIMITED, GENCO LORRAINE LIMITED, GENCO NORMANDY LIMITED,
GENCO PICARDY LIMITED, GENCO PROVENCE LIMITED, GENCO PYRENEES LIMITED and
GENCO RHONE LIMITED
(as Guarantors)
_____________________________________________________________


SECOND SUPPLEMENTAL AGREEMENT TO $253,000,000 SECURED
LOAN FACILITY AGREEMENT DATED 20 AUGUST 2010
_____________________________________________________________


 




 
 

--------------------------------------------------------------------------------

 


CONTENTS
Page
 

1 Interpretation 4       2 Conditions 4       3 Representations and Warranties 6
      4 Amendments to Original Loan Agreement 7       5  Confirmation and
Undertaking 7       6 Notices, Law and Jurisdiction 8       Schedule 1   9   The
Lenders 9       Schedule 2   10  
Effective Date Confirmation
10       Schedule 3   11   Loan Agreement  11            

 
 




 
 

--------------------------------------------------------------------------------

 




SUPPLEMENTAL AGREEMENT
 
Dated: 1 August 2012
 
BETWEEN:
 
(1)
GENCO SHIPPING & TRADING LIMITED, a corporation incorporated under the laws of
the Marshall Islands whose principal place of business is at 299 Park Avenue,
20th Floor, New York, New York 10171, USA (the "Borrower");

 
(2)
the banks listed in Schedule 1 (The Lenders), each acting through its office at
the address indicated against its name in Schedule 1 (together the "Lenders" and
each a "Lender");

 
(3)
DEUTSCHE BANK LUXEMBOURG S.A., acting as agent through its office at 2, Bvd
Konrad Adenauer, L-1115 Luxembourg (in that capacity the "Agent");

 
(4)
DEUTSCHE BANK AG FILIALE DEUTSCHLANDGESCHÄFT, Frankfurt-am-Main, Germany acting
as mandated lead arranger through its office at Adolphsplatz 7, 20457 Hamburg,
Germany (formerly Ludwig-Erhard-Strasse 1, 20459 Hamburg, Germany), BNP PARIBAS
acting as mandated lead arranger through its office at 787 Seventh Avenue, New
York, NY 10019, USA, CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK acting as
mandated lead arranger through its office at 9, quai du President Paul Doumer,
92920 Paris la Defense, France, DVB BANK SE, acting as mandated lead arranger
through its office at Platz der Republik 6, D-60325 Frankfurt-am-Main, Germany,
and SKANDINAVISKA ENSKILDA BANKEN AB (publ) acting as mandated lead arranger
through its office at Kungsträdgårdsgatan 8, 106 40 Stockholm, Sweden (in that
capacity the "Mandated Lead Arrangers");

 
(5)
DEUTSCHE BANK AG acting as swap provider through its office at Taunusanlage 12,
60325 Frankfurt-am-Main, Germany (formerly Theodor-Heuss-Allee 70, 60486
Frankfurt-am-Main, Germany), BNP PARIBAS acting as swap provider through its
office at 10 Harewood Road, London NW1 6AA, England, CREDIT AGRICOLE CORPORATE
AND INVESTMENT BANK acting as swap provider through its office at 9, quai du
President Paul Doumer, 92920 Paris la Defense, France, DVB BANK SE, acting as
swap provider through its office at Platz der Republik 6, D-60325
Frankfurt-am-Main, Germany, and SKANDINAVISKA ENSKILDA BANKEN AB (publ) acting
as swap provider through its office at Kungsträdgårdsgatan 8, 106 40 Stockholm,
Sweden (in that capacity, the "Swap Providers" and each a "Swap Provider");

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(6)
DEUTSCHE BANK AG FILIALE DEUTSCHLANDGESCHÄFT, acting as security agent and
bookrunner through its office at Adolphsplatz 7, 20457 Hamburg, Germany
(formerly Ludwig-Erhard-Strasse 1, 20459 Hamburg, Germany) (in these capacities
the "Security Agent" and the "Bookrunner"); and

 
(7)
GENCO AQUITAINE LIMITED, GENCO ARDENNES LIMITED, GENCO AUVERGNE LIMITED, GENCO
BOURGOGNE LIMITED, GENCO BRITTANY LIMITED, GENCO LANGUEDOC LIMITED, GENCO LOIRE
LIMITED, GENCO LORRAINE LIMITED, GENCO NORMANDY LIMITED, GENCO PICARDY LIMITED,
GENCO PROVENCE LIMITED, GENCO PYRENEES LIMITED and GENCO RHONE LIMITED, each a
company incorporated according to the law of the Marshall Islands whose
registered office is at Trust Company Complex, Ajeltake Island Majuro, Ajeltake
Road, Marshall Islands MH96960 (together the "Collateral Owners" and each a
"Collateral Owner").

 
SUPPLEMENTAL TO a secured loan agreement dated 20 August 2010 made between the
Borrower, the Lenders, the Agent, the Mandated Lead Arranger, the Swap
Providers, the Bookrunner and the Security Agent as amended and supplemented by
a first side letter dated 24 August 2010 and as further supplemented by a letter
to the Borrower dated 21 December 2011 (the "Original Loan Agreement"), on the
terms and subject to the conditions of which each of the Lenders agreed to
advance to the Borrower its respective Commitment of an aggregate amount not
exceeding two hundred fifty three million Dollars ($253,000,000).
 
WHEREAS:
 
(A)
The Borrower intends to prepay:

 
 
(i)
thirty million four hundred and fifty thousand Dollars ($30,450,000) under the
Original Loan Agreement;

 
 
(ii)
fifty seven million eight hundred and ninety three thousand four hundred and
seventy five Dollars ($57,893,475) under the credit agreement dated as of
20 July 2007 (as amended, supplemented or novated from time to time the "DNB
Credit Agreement") made between (amongst others) the Borrower, the banks and
financial institutions listed in Schedule I thereto and DNB Bank ASA, New York
Branch (formerly known as DnB NOR Bank ASA, New York Branch) as administrative
agent, mandated lead arranger, bookrunner, security trustee and collateral agent
(in its capacity as security trustee and collateral agent the "Second
Mortgagee"); and

 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
(iii)
eleven million five hundred and thirty eight thousand four hundred and fifty
Dollars ($11,538,450) under the loan agreement dated 12 August 2010 (as amended,
supplemented or novated from time to time the "Metrostar Loan Agreement")
entered into between the Borrower, the banks and financial institutions listed
in schedule 1 thereto as lenders, the companies listed in schedule 2 thereto as
guarantors and Crédit Agricole Corporate and Investment Bank as agent and
security trustee.

 
(B)
The Borrower has requested that:

 
 
(i)
the prepayment referred to in Recital (A)(i) above be applied in order of
maturity notwithstanding the provisions of clause 6.2.4 (Voluntary prepayment of
the Loan) of the Original Loan Agreement;

 
 
(ii)
the waiver in respect of clauses 12.2.2 (Consolidated Interest Coverage Ratio)
and 12.2.3 (Maximum Leverage Ratio) of the Original Loan Agreement be extended
to include the fourth quarter of 2013 (ending 31 December 2013);

 
 
(iii)
the definition of "Consolidated Net Worth" for the purpose of clauses 12.2.4
(Minimum Consolidated Net Worth) and 12.2.5 (Consolidated Indebtedness) of the
Original Loan Agreement be amended to exclude certain charges;

 
 
(iv)
a second priority mortgage over each Vessel and an assignment of the insurances
of each Vessel be granted by each Collateral Owner in favour of the Second
Mortgagee to secure the obligations of the Borrower under the DNB Credit
Agreement; and

 
 
(v)
a cash sweep mechanism be implemented in connection with the intended prepayment
under the DNB Credit Agreement.

 
(C)
The Finance Parties have agreed to the requests referred to in Recital (B)
subject to the terms and conditions of this Supplemental Agreement.

 
 
 
 
3

--------------------------------------------------------------------------------

 
 
IT IS AGREED THAT:
 
1
Interpretation

 
 
1.1
In this Supplemental Agreement:

 
 
1.1.1
"Effective Date" means the date on which the Agent confirms to the Borrower in
writing substantially in the form set out in Schedule 2 (Effective Date
Confirmation) that all of the conditions referred to in Clause 2.1 (Conditions)
have been satisfied, which confirmation the Agent shall be under no obligation
to give if an Event of Default shall have occurred;

 
 
1.1.2
"Finance Parties" means the Agent, the Security Agent, the Swap Provider and the
Lenders;

 
 
1.1.3
"Loan Agreement" means the Original Loan Agreement as amended and restated
pursuant to this Supplemental Agreement and as set out in Schedule 3 (Loan
Agreement); and

 
 
1.1.4
"Security Parties" means all parties to this Supplemental Agreement other than
the Finance Parties and "Security Party" means any one of them.

 
 
1.2
All words and expressions defined in the Original Loan Agreement shall have the
same meaning when used in this Supplemental Agreement unless the context
otherwise requires, and clause 1.2 (Definitions and Interpretation) of the
Original Loan Agreement shall apply to the interpretation of this Supplemental
Agreement as if it were set out in full.

 
 
1.3
This Supplemental Agreement shall be a Finance Document.

 
2
Conditions

 
 
2.1
As conditions precedent for the agreement of the Finance Parties to the requests
specified in Recital (B) above and for the effectiveness of Clause 4 (Amendments
to Original Loan Agreement), the Borrower shall deliver or cause to be delivered
to or to the order of the Agent the following documents and evidence:

 
 
2.1.1
a certificate from a duly authorised officer of each Security Party confirming
that none of the documents delivered to the Agent pursuant to Part I of Schedule
2 (Conditions Precedent to a Drawdown Notice), sections 1 (Security Parties), 2
(Security and related documents) (except 2(b) and 2(c)), as well as (b) and (c)
of section 3 (Other documents and evidence), and Part II of Schedule 2
(Conditions Precedent to the making of a Drawing) sections 1 (Security Parties)
and (a), (c) and (g) of section 2 (Security and related documents) of the
Original Loan Agreement have been amended or modified in any way since the date
of their delivery to the Agent, or copies, certified by a duly authorised
officer of the Security Party in question as true, complete, accurate and
neither amended nor revoked, of any which have been amended or modified;

 
 
 
4

--------------------------------------------------------------------------------

 
 
 
 
 
2.1.2
a copy, certified by a director or the secretary of each Security Party as true,
complete and accurate and neither amended nor revoked, of a resolution of the
directors of that Security Party (together, where appropriate, with signed
waivers of notice of any directors' meetings) approving, and authorising or
ratifying the execution of, this Supplemental Agreement and any document to be
executed by that Security Party pursuant to this Supplemental Agreement;

 
 
2.1.3
an original power of attorney of each Security Party under which this
Supplemental Agreement and any documents required pursuant to it are to be
executed by that Security Party;

 
 
2.1.4
evidence that the Borrower has prepaid the Loan in the amount of thirty million
four hundred and fifty thousand Dollars ($30,450,000) in accordance with the
provisions of the Loan Agreement;

 
 
2.1.5
a copy, certified by a director or the secretary of the Borrower as true,
complete and accurate, of the DNB Credit Agreement including without limitation
any addendum, amendment or supplement pursuant to which the cash sweep mechanism
referred to in Recital (B)(v) shall be implemented;

 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
 
2.1.6
evidence of payment to the Agent (for the account of the Lenders) on the date of
this Supplemental Agreement of an amendment fee computed at the rate of zero
point two five per cent (0.25%) of the amount of the Loan outstanding
immediately after the prepayment pursuant to Clause 2.1.4 (Conditions) has been
made; and

 
 
2.1.7
if a Security Party is incorporated in a jurisdiction other than England and
Wales, a legal opinion of the legal advisers to the Lenders in each relevant
jurisdiction, substantially in the form or forms provided to the Agent prior to
signing this Agreement or confirmation satisfactory to the Agent that such an
opinion will be given.

 
 
2.2
As a conditions subsequent for the agreement of the Finance Parties to the
requests specified in Recital (B) above and for the effectiveness of Clause 4
(Amendments to Original Loan Agreement), the Borrower shall deliver or cause to
be delivered to or to the order of the Agent on the Effective Date and prior to
the execution of the Second Security Documents (as defined in the Loan
Agreement)

 
 
2.2.1
an original deed of co-ordination made between the Borrower, each Collateral
Owner, the Second Mortgagee and the Agent; and

 
 
2.2.2
such of the legal opinions specified in Clause 2.1.7 as have not already been
provided to the Agent.

 
 
2.3
All documents and evidence delivered to the Agent pursuant to Clauses 2.1 and
2.2 shall:

 
 
2.3.1
be in form and substance acceptable to the Agent;

 
 
2.3.2
be accompanied, if required by the Agent, by translations into the English
language, certified in a manner acceptable to the Agent; and

 
 
2.3.3
if required by the Agent, be certified, notarised, legalised or attested in a
manner acceptable to the Agent.

 
3
Representations and Warranties

 
 
3.1
Each of the representations and warranties contained in clause 11
(Representations) of the Original Loan Agreement shall be deemed repeated by the
Borrower at the

 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
date of this Supplemental Agreement and at the Effective Date, by reference to
the facts and circumstances then pertaining, as if references to the Finance
Documents included this Supplemental Agreement.
 
 
3.2
The Borrower represents and warrants to each Finance Party at the date of this
Agreement that the final maturity date under the DNB Credit Agreement is
20 July 2017 and the final maturity date under the Metrostar Loan Agreement is
17 August 2017 and the representation and warranty contained in this Clause 3.2
shall be deemed repeated by the Borrower at the Effective Date.

 
4
Amendments to Original Loan Agreement

 
 
4.1
With effect from the Effective Date, the Original Loan Agreement shall be
amended and restated in the form set out in Schedule 3 (Loan Agreement).

 
 
4.2
The prepayment of the Loan referred to in Clause 2.1.4 shall be applied
proportionally in prepayment of each Tranche (and, within each Tranche, in order
of maturity), with the amount to be applied being calculated as:

 
 
A x $30,450,000

 
B

 
 
where
A = the principal outstanding on the relevant Tranche on the date of prepayment;
and

 
B = the principal outstanding under the Loan on the date of prepayment.
 
For the avoidance of doubt no Repayment Instalment shall fall due under clause 5
of the Loan Agreement between the Effective Date and 31 December 2013 with the
next Repayment Instalment falling due on 28 February 2014.
 
 
4.3
Clause 6.2 (except Clause 6.2.2) of the Original Loan Agreement (Voluntary
prepayment of the Loan) shall not apply to the prepayment referred to in
Clauses 2.1.4 and 4.2.

 
5
Confirmation and Undertaking

 
 
5.1
Each of the Security Parties confirms that all of its respective obligations
under or pursuant to each of the Security Documents to which it is a party
remain in full force and effect, despite the amendments to the Original Loan
Agreement made in

 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
 
this Supplemental Agreement, as if all references in any of the Security
Documents to the Original Loan Agreement were references to the Original Loan
Agreement as amended and supplemented by this Supplemental Agreement.
 
 
5.2
In particular but without limitation each of the Collateral Owners acknowledges
and agrees to the provisions of clause 12.3.10 of the Loan Agreement (No
Financial Indebtedness).

 
 
5.3
The definition of any term defined in any of the Security Documents shall, to
the extent necessary, be modified to reflect the amendments to the Original Loan
Agreement made in or pursuant to this Supplemental Agreement.

 
6
Notices, Law and Jurisdiction

 
The provisions of clauses 18 (Notices) and 22 (Law and jurisdiction) of the Loan
Agreement shall apply to this Supplemental Agreement as if they were set out in
full and as if references to the Original Loan Agreement were references to this
Supplemental Agreement and references to the Borrower were references to the
Security Parties.
 
 
 


 
8

--------------------------------------------------------------------------------

 


Schedule 1
 
The Lenders
 
Deutsche Bank AG Filiale Deutschlandgeschäft
Adolphsplatz 7
D-20457 Hamburg
Germany
Fax: +49 40 3701 4550
Attention: Dirk Niedereichholz
 
DVB Bank SE
Platz der Republik 6
D-60325 Frankfurt-am-Main
Germany
Fax: +49 69 9750 4875
Attention: Shipping Loans Administration Department
 
Skandinaviska Enskilda Banken AB (publ)
Kungsträdgårdsgatan 8
106 40 Stockholm
Sweden
Fax: +46 8 678 02 06
Attention: Arne Juell-Skielse
 
BNP Paribas
787 Seventh Avenue
28th Floor
New York
NY 10019
Fax: +1 212-340-5370
Attention: Vikram Hiranandani
 
Crédit Agricole Corporate and Investment Bank
9, quai du President Paul Doumer
92920 Paris la Defense
France
Fax: +33 1 41 89 29 87
Attention: Shipping Department
 
with a copy to
Crédit Agricole Corporate and Investment Bank, London
Ship Finance Department
5 Appold Street
London EC2A 2DA
Fax: +44 207 214 6689
Attention: Thibaud Escoffier/Jerome Duval

 
 
 
 
9

--------------------------------------------------------------------------------

 
 


Schedule 2
 
Effective Date Confirmation
 
To:                          Genco Shipping & Trading Limited,
        299 Park Avenue, 20th Floor, New York, New York 10171
 
With copies to: Deutsche Bank AG Filiale Deutschlandgeschäft (Att: Dirk
Niedereuchholz)
Adolphsplatz 7, D-20457 Hamburg, Germany


DVB Bank SE (Att: Shipping Loans Administration Department)
Platz der Republik 6, D-60325 Frankfurt-am-Main, Germany


Skandinaviska Enskilda Banken AB (publ) (Att: Arne Juell-Skielse)
Kungsträdgårdsgatan 8, 106 40 Stockholm, Sweden


BNP Paribas (Att: Vikram Hiranandani)
787 Seventh Avenue, 28th Floor, New York, NY 10019


Crédit Agricole Corporate and Investment Bank (Att: Shipping Department)
9, quai du President Paul Doumer, 92920 Paris la Defense, France
cc: Ship Finance Department, 5 Appold Street, London EC2A 2DA

 
We, Deutsche Bank Luxembourg S.A., refer to the second supplemental agreement
dated [___________] 2012 (the "Second Supplemental Agreement") relating to a
secured loan agreement dated 20 August 2010 as amended and supplemented by a
first side letter dated 24 August 2010 and as further supplemented by a letter
to the Borrower dated 21 December 2011 (the "Loan Agreement") made between you
as the Borrower, the banks listed in it as the Lenders, certain parties as
Mandated Lead Arrangers, ourselves as the Agent, certain parties as Swap
Providers and Deutsche Bank AG Filiale Deutschlardgeschäft the Security Agent
and the Bookrunner in respect of a loan to you from the Lenders of up to
$253,000,000.


We hereby confirm that all conditions precedent referred to in Clause 2.1
(Conditions) of the Second Supplemental Agreement have been satisfied.  In
accordance with Clauses 1.1 (Interpretation) and 4 (Amendments to Original Loan
Agreement) of the Second Supplemental Agreement the Effective Date is the date
of this confirmation and the amendments to the Loan Agreement are now effective.


Dated:                                                            2012
Signed:_______________________________
For and on behalf of
 
Deutsche Bank Luxembourg S.A.
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
 
Schedule 3
 
Loan Agreement
 
 
 


 
11

--------------------------------------------------------------------------------

 
 

 


DATED 20 AUGUST 2010
AS SUPPLEMENTED BY A SIDE LETTER DATED 24 AUGUST 2010
AS FURTHER SUPPLEMENTED BY A LETTER DATED 21 DECEMBER 2011
AND AS AMENDED AND RESTATED BY
A SECOND SUPPLEMENTAL AGREEMENT DATED 1 AUGUST 2012




GENCO SHIPPING & TRADING LIMITED
(as Borrower)


- and -


BNP PARIBAS
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
DVB BANK SE
DEUTSCHE BANK AG FILIALE DEUTSCHLANDGESCHÄFT
SKANDINAVISKA ENSKILDA BANKEN AB (publ)
(as Lenders)


- and -


DEUTSCHE BANK LUXEMBOURG S.A.
(as Agent)


- and -


BNP PARIBAS
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
DVB BANK SE
DEUTSCHE BANK AG FILIALE DEUTSCHLANDGESCHÄFT
SKANDINAVISKA ENSKILDA BANKEN AB (publ)
(as Mandated Lead Arrangers)


- and -


BNP PARIBAS
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
DVB BANK SE
DEUTSCHE BANK AG
SKANDINAVISKA ENSKILDA BANKEN AB (publ)
(as Swap Providers)


- and -


DEUTSCHE BANK AG FILIALE DEUTSCHLANDGESCHÄFT
(as Security Agent and Bookrunner)






___________________________________


$253,000,000 SECURED
LOAN AGREEMENT
___________________________________




 
 

--------------------------------------------------------------------------------

 


CONTENTS
 
Page
 

1 Definitions and Interpretation 2       2 The Loan and its Purpose 30        3
Conditions of Utilisation 31        4 Advance 32        5 Repayment 33        6
Prepayment 35        7 Interest 39        8 Indemnities 42        9 Fees 46     
  10 Security and Application of Moneys 47        11 Representations 51       
12 Undertakings and Covenants 54        13 Events of Default 84        14
Assignment and Sub-Participation 89        15 The Agent, the Security Agent and
the Lenders 91        16 Set-Off 101        17 Payments 101        18 Notices
103        19 Partial Invalidity 105        20 Remedies and Waivers 105       
21 Miscellaneous 105        22 Law and Jurisdiction 106

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

      SCHEDULE 1:  The Lenders and the Commitments  108        SCHEDULE 2:
Conditions Precedent and Subsequent  109    Part I: Conditions precedent to a
Drawdown Notice  109    Part II: Conditions precedent to the making of a
Drawing  113    Part III: Conditions subsequent  116        SCHEDULE 3:
Calculation of Mandatory Cost  118        SCHEDULE 4: Form of Drawdown Notice
121        SCHEDULE 5: Form of Transfer Certificate 122        SCHEDULE 6: Form
of Compliance Certificate 125        SCHEDULE 7: List of Pre-Approved Charterers
127       

 

 
 
 

--------------------------------------------------------------------------------

 


LOAN AGREEMENT
 
Dated 20 August 2010 as supplemented by a side letter dated 24 August 2010 as
further supplemented by a letter dated 21 December 2011 and as amended and
restated by a second supplemental agreement dated 1 August 2012


 
BETWEEN:
 
(1)
GENCO SHIPPING & TRADING LIMITED, a corporation incorporated under the laws of
the Marshall Islands whose principal place of business is at 299 Park Avenue,
20th Floor, New York, New York 10171 (the "Borrower"); and

 
(2)
the banks listed in Schedule 1 (The Lenders and the Commitments), each acting
through its office at the address indicated against its name in Schedule 1
(together the "Lenders" and each a "Lender");

 
(3)
DEUTSCHE BANK LUXEMBOURG S.A., acting as agent through its office at 2, Bvd
Konrad Adenauer, L-1115 Luxembourg (in that capacity the "Agent");

 
(4)
DEUTSCHE BANK AG FILIALE DEUTSCHLANDGESCHÄFT, Frankfurt-am-Main, Germany acting
as mandated lead arranger through its office at Adolphsplatz 7, 20457 Hamburg,
Germany, BNP PARIBAS acting as mandated lead arranger through its office at 787
Seventh Avenue, New York, NY 10019, USA, CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK acting as mandated lead arranger through its office at 9, quai
du President Paul Doumer, 92920 Paris la Defense, France, DVB BANK SE, acting as
mandated lead arranger through its office at Platz der Republik 6, D-60325
Frankfurt-am-Main, Germany, and SKANDINAVISKA ENSKILDA BANKEN AB (publ) acting
as mandated lead arranger through its office at Kungsträdgårdsgatan 8, 106 40
Stockholm , Sweden (in that capacity the "Mandated Lead Arrangers");

 
(5)
DEUTSCHE BANK AG acting as swap provider through its office at
Theodor-Heuss-Alle 70, 60486 Frankfurt-am-Main, Germany, BNP PARIBAS acting as
swap provider through its office at 10 Harewood Road, London NW1 6AA, England,
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK acting as swap provider through
its office at 9, quai du President Paul Doumer, 92920 Paris la Defense, France,
DVB BANK SE, acting as swap

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
provider through its office at Platz der Republik 6, D-60325 Frankfurt-am-Main,
Germany, and SKANDINAVISKA ENSKILDA BANKEN AB (publ) acting as swap provider
through its office at Kungsträdgårdsgatan 8, 106 40 Stockholm , Sweden (in that
capacity, the "Swap Providers" and each a "Swap Provider"); and
 
(6)
DEUTSCHE BANK AG FILIALE DEUTSCHLANDGESCHÄFT, acting as security agent and
bookrunner through its office at Adolphsplatz 7, 20457 Hamburg, Germany (in
these capacities the "Security Agent" and the "Bookrunner").

 
WHEREAS:
 
(A)
Each Collateral Owner is a Wholly-Owned Subsidiary of the Borrower and has
purchased or agreed to purchase the relevant Vessel from the relevant Seller on
the terms of the relevant MOA and has registered or intends to register that
Vessel under the relevant flag specified below in the definition of "Vessels".

 
(B)
Each of the Lenders has agreed to provide post-delivery finance and to advance
to the Borrower its Commitment (aggregating, with all the other Commitments, up
to $253,000,000) on the terms and conditions set out in this Agreement which the
Borrower will use to subscribe for shares in each Collateral Owner thereby
providing funding to the Collateral Owners to assist the Collateral Owners to
finance or refinance (as the case may be) part of the aggregate Purchase Price
of the Vessels.

 
IT IS AGREED  as follows:
 
1
Definitions and Interpretation

 
1.1           In this Agreement:
 
"Account Holder" means Deutsche Bank Trust Company Americas or any other bank or
financial institution which at any time, with the Agent's prior written consent,
holds the Accounts.
 
"Accounts" means the Earnings Accounts and the Master Account.
 
"Account Pledges" means each account pledge referred to in Clause 10.1.4
(Security Documents).
 
"Additional Covenant" means a restrictive or financial covenant applicable to
the Borrower or any of its Subsidiaries, whether expressed as a covenant,
undertaking, restriction or other such provision which requires the maintenance
of any particular financial ratio or metric or which prohibits or limits actions
which the Borrower or
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
any of its Subsidiaries could otherwise take (or permits any such action only
upon satisfaction of specified conditions), which applicable covenant or
restriction has no equivalent provision in this Agreement or would be more
restrictive as to the Borrower or any of its Subsidiaries than the corresponding
provision set forth herein.  Additional Covenants shall not be deemed to include
any covenant (i) directly relating to (x) lender commitment reductions or
terminations or the amount or payment terms of principal, interest or fees
payable under an Additional Facility or an Amended Facility or (y) additional
collateral or other security granted to a lender or creditor under an Additional
Facility or an Amended Facility; or (ii) that would require the Borrower or any
Subsidiary to (x) provide additional collateral or other security under this
Agreement, any Security Document or any other Finance Document, whether due to
the Borrower's failure to maintain a specified financial ratio or metric or
otherwise, or (y) maintain a particular collateral maintenance ratio or
substantially similar financial ratio or metric.
 
"Additional Facility" means a credit agreement, note purchase agreement,
indenture, promissory note, letter agreement or similar agreement for borrowed
money with other lenders or creditors of the Borrower (other than trade
creditors) entered into by the Borrower during the Waiver Period; provided,
however, that an Additional Facility shall not include an Amended Facility.
 
 
"Administration" has the meaning given to it in paragraph 1.1.3 of the ISM Code.

 
 
"Amended Facility" means an amendment, modification, supplement or side letter
entered into by the Borrower during the Waiver Period to a credit agreement,
note purchase agreement, indenture, promissory note, letter agreement or similar
agreement for borrowed money, in each case, which is in existence on 21 December
2011, with other lenders or creditors of the Borrower (other than trade
creditors).

 
 
"Annex VI" means Annex VI (Regulations for the Prevention of Air Pollution from
Ships) to the International Convention for the Prevention of Pollution from
Ships 1973 (as modified in 1978 and 1997).

 
 
"Annual Fleet Maintenance Reserve Amount" shall mean, for any fiscal year, the
aggregate amount of funds budgeted by the Borrower for such fiscal year to
maintain and drydock the Borrower's fleet during such fiscal year in order to

 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
maintain each vessel in the fleet in accordance with the provisions contained in
this Agreement and the other Finance Documents and the DNB Credit Agreement,
such amount to be approved by the Borrower's Board of Directors acting
reasonably and in good faith.
 
 
"Annual Fleet Renewal Reserve Amount" shall mean, for any fiscal year, the
amount determined by the Borrower's board of directors acting reasonably to be
an amount which should be reserved and/or expended during such fiscal year for
renewal capital expenditures and/or vessel acquisitions to insure the indefinite
renewal of the Borrower's fleet, such determination to take into account, inter
alia the remaining life and prevailing asset value of the fleet.

 
 
"Approved Broker" means Clarksons, R.S. Platou Shipbrokers AS, Fearnleys AS,
Simpson Spence & Young and Maersk Broker K.S. or any other experienced sale and
purchase shipbroker mutually agreed upon by the Borrower and the Security Agent
from time to time.

 
 
"Approved Classification Society" means any of American Bureau of Shipping,
Nippon Kaiji Kyokai, Germanischer Lloyd, Lloyd's Register of Shipping, Bureau
Veritas and Den Norske Veritas or such other classification society as may be
acceptable to the Security Agent.

 
"Assignments" means the deeds of assignment referred to in Clause 10.1.2
(Security Documents).
 
"Availability Termination Date" means 31 May 2011 or such later date, as the
Lenders may in their discretion agree.
 
"Available Cash" shall mean, for any period, Consolidated Net Income for such
period plus Consolidated Interest Expense for such period plus, without
duplication, the amortization of deferred finance charges and restricted stock
expenses and Non-Cash Charges for such period and the amount of all depreciation
and amortization deducted in determining Consolidated Net Income for such
period.
 
"Average Consolidated Net Indebtedness" shall mean, on any date of
determination, the average of the Consolidated Net Indebtedness on the last
Business Day of each calendar month during the most recently ended Test Period
and on such date of determination.
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
"Break Costs" means all sums payable by the Borrower from time to time under
Clause 8.3 (Break Costs).
 
"Builder" means Yangzhou Dayang Shipbuilding Co., Ltd, a corporation organised
and existing under the laws of the People's Republic of China with registered
office at Wantou Town, Yangzhou City, Jiangsu Province, 225006, the Peoples'
Republic of China.
 
"Building Contract" means the contract on the terms and subject to the
conditions of which the Builder has agreed to construct Vessel M for, and
deliver Vessel M to, Turner Shipping Inc.
 
"Business Day" means a day (other than a Saturday or Sunday) on which banks are
open for general business in New York, London, Hamburg, Luxembourg, Frankfurt
Stockholm, Piraeus and Paris.
 
"Capitalized Lease Obligations" of any Person shall mean all rental obligations
which, under generally accepted accounting principles, are or will be required
to be capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with such principles.
 
"Capped Call Arrangements" means, in relation to the Borrower's existing or any
other convertible debt issue, the arrangements with a counterparty to provide
protection on the number of shares that the Borrower would be required to
deliver to the bondholders upon such bondholders exercising their right of
conversion, whereby the counterparty would be responsible for acquiring in the
open market the relevant number of shares when the conversion price is between a
pre-determined floor and ceiling.
 
"Cash Equivalents" shall mean (i) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than one year from the date of acquisition, (ii) time deposits and certificates
of deposit of any commercial bank having, or which is the principal banking
subsidiary of a bank holding company having capital, surplus and undivided
profits aggregating in excess of $200,000,000, with maturities of not more than
one year from the date of acquisition by such
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
Person, (iii) repurchase obligations with a term of not more than 90 days for
underlying securities of the types described in clause (i) above entered into
with any bank meeting the qualifications specified in clause (ii) above, (iv)
commercial paper issued by any Person incorporated in the United States of
America rated at least A-1 or the equivalent thereof by S&P or at least P-1 or
the equivalent thereof by Moody's and in each case maturing not more than one
year after the date of acquisition by such Person, and (v) investments in money
market funds substantially all of whose assets are comprised of securities of
the types described in clauses (i) through (iv) above.
 
"Change of Control" means (a) the Borrower shall at any time and for any reason
fail to own, directly or indirectly, 100% of the capital stock or other equity
interests of each Collateral Owner, (b) the sale, lease or transfer of all or
substantially all of the Borrower's assets to any Person or group (as such term
is used in Section 13(d)(3) of the Exchange Act of the United States of
America), (c) any Person or group (as such term is used in Section 13(d)(3) of
the Exchange Act), other than one or more of the Permitted Holders, shall at any
time become the owner, directly or indirectly, beneficially or of record, of
shares representing more than 30% of the outstanding voting or economic equity
interests of the Borrower, (d) the replacement of a majority of the directors on
the board of directors of the Borrower over a two-year period from the directors
who constituted the board of directors of the Borrower at the beginning of such
period, and such replacement shall not have been approved by a vote of at least
a majority of the board of directors of the Borrower then still in office who
either were members of such board of directors at the beginning of such period
or whose election as a member of such Board of Directors was previously so
approved, (e) a "change of control" or similar event of the Borrower shall occur
as provided in the documentation governing any outstanding Financial
Indebtedness of the Borrower or any of its Subsidiaries (or) or (f) the
Borrower's common stock shall cease to be traded on the New York Stock Exchange
or any other internationally recognized stock exchange.
 
"Collateral Owners" means Genco Lorraine Limited, Genco Pyrenees Limited, Genco
Loire Limited, Genco Bourgogne Limited, Genco Picardy Limited, Genco Aquitaine
Limited, Genco Normandy Limited, Genco Auvergne Limited, Genco Provence Limited,
Genco Ardennes Limited, Genco Brittany Limited, Genco Languedoc Limited and
Genco Rhone Limited each a company incorporated under the
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
 laws of the Marshall Islands whose registered office is at Trust Company
Complex, Ajeltake Island, Ajeltake Road, Majuro, Marshall Islands MH96960 and
the owner of any Replacement Vessel and "Collateral Owner" means any one of
them.
 
"Commercial Managers" means Genco Ship Management LLC, Genco Management (USA)
LLC of 299 Park Avenue, 20th Floor, New York, NY 10171, United States of
America, or any Subsidiary of the Borrower as the Agent may reasonably approve,
or such other commercial managers of the Vessels nominated by the Borrower as
the Agent may reasonably approve.
 
"Commitment" means, in relation to a Lender, the amount of the Loan which that
Lender agrees to advance to the Borrower as its several liability as indicated
against the name of that Lender in Schedule 1 (The Lenders and the Commitments)
and/or, where the context permits, the amount of the Loan advanced by that
Lender and remaining outstanding and "Commitments" means more than one of them.
 
"Compliance Certificate" means a certificate substantially in the form set out
in Schedule 6 (Form of Compliance Certificate).
 
"Consolidated EBIT" shall mean, for any period, the Consolidated Net Income for
such period, before interest expense and provision for taxes based on income and
without giving effect to any extraordinary gains or losses or gains or losses
from sales of assets other than inventory sold in the ordinary course of
business.
 
"Consolidated EBITDA" shall mean, for any period, Consolidated EBIT, adjusted by
adding thereto the amount of (i) all amortization of intangibles and
depreciation, (ii) non-cash management incentive compensation, (iii) the
amortization of fees and expenses paid in connection with a Transaction, and
(iv) any Non-Cash Charges in each case that were deducted in arriving at
Consolidated EBITDA for such period.
 
"Consolidated Indebtedness" shall mean, as at any date of determination, the
aggregate stated balance sheet amount of all Financial Indebtedness (including
in any event the then outstanding principal amount of the Loan, all Capitalized
Lease Obligations and all letters of credit outstanding but excluding Financial
Indebtedness of a type described in clause (vii) of the definition thereof) of
the Borrower and its Subsidiaries on a consolidated basis as determined in
accordance with GAAP; provided that (i) Financial Indebtedness outstanding
pursuant to trade payables and
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
accrued expenses incurred in the ordinary course of business, and (ii)
guarantees of operating leases assigned to any of the Borrower or any
Wholly-Owned Subsidiary of the Borrower to the extent such lease is not
prohibited hereunder and such obligation does not exceed that which would
otherwise be attributed to such Person under such operating lease, shall be
excluded in determining Consolidated Indebtedness.
 
"Consolidated Interest Coverage Ratio" shall mean, for any period, the ratio of
(i) Consolidated EBITDA for such period to (ii) Consolidated Interest Expense
for such period.
 
"Consolidated Interest Expense" shall mean, for any period, (i) the total
consolidated interest expense of the Borrower and its Subsidiaries for such
period (calculated without regard to any limitations on the payment thereof)
plus, without duplication, that portion of Capitalized Lease Obligations of the
Borrower and its Subsidiaries representing the interest factor for such period,
minus (ii) cash interest income of the Borrower and its Subsidiaries for such
period and the amortization of any deferred financing costs and Non-Cash Charges
incurred in connection with the Transaction to the extent otherwise included in
the calculations thereof.
 
"Consolidated Net Income" shall mean, for any period, the consolidated net after
tax income of the Borrower and its Subsidiaries for such period determined in
accordance with GAAP; provided that solely for any calculation of the "Permitted
Dividend Amount" and "Consolidated EBIT" the "Consolidated Net Income" component
of "Available Cash" shall not include any gains or losses arising from any
Interest Rate Protection Agreement and Other Hedging Agreements.
 
"Consolidated Net Indebtedness" shall mean, as at any date of determination, the
remainder of (i) the Consolidated Indebtedness on such date minus (ii) the
aggregate amount of Unrestricted cash and Cash Equivalents of the Borrower and
its Subsidiaries on such date.
 
"Contingent Obligation" shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Financial Indebtedness, leases,
dividends or other obligations ("primary obligations") of any other Person (the
"primary obligor") in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,
(i) to purchase
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
any such primary obligation or any property constituting direct or indirect
security therefore, (ii) to advance or supply funds (x) for the purchase or
payment of any such primary obligation or (y) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof; provided, however, that the
term Contingent Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business and any products
warranties extended in the ordinary course of business. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made (or, if the less, the maximum amount of such
primary obligation for which such Person may be liable pursuant to the terms of
the instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith.
 
"Credit Support Document" means any document described as such in the Master
Agreement and, where the context permits, any other document referred to in any
Credit Support Document which has the effect of creating an Encumbrance in
favour of any of the Finance Parties.
 
"Credit Support Provider" means any person (other than the Borrower) described
as such in the Master Agreement.
 
"Currency of Account" means, in relation to any payment to be made to a Finance
Party under a Finance Document, the currency in which that payment is required
to be made by the terms of that Finance Document.
 
"Deed of Co-ordination" means the deed of co-ordination dated 1 August 2012 made
between the Borrower, each Collateral Owner, the Security Agent and the DNB
Collateral Agent.
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
"Default" means an Event of Default or any event or circumstance specified in
Clause 13.1 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default.
 
"Delivery Date" means the date of actual delivery of a Vessel to the relevant
Collateral Owner by the relevant Seller under the relevant MOA.
 
"Deposit Account Control Agreements" means the deposit account control
agreements referred to in Clause 10.1.6 (Security Documents).
 
"Dividend" with respect to any Person shall mean that such Person has declared
or paid a dividend or returned any equity capital to its stockholders, partners
or members or made any other distribution, payment or delivery of property
(other than common stock or the right to purchase any of such stock of such
Person) or cash to its stockholders, partners or members as such, or redeemed,
retired, purchased or otherwise acquired, directly or indirectly, for a
consideration any shares of any class of its capital stock or partnership or
membership interests outstanding on or after the date of this Agreement (or any
options or warrants issued by such Person with respect to its capital stock or
other equity interests), or set aside any funds for any of the foregoing
purposes, or shall have permitted any of its Subsidiaries to purchase or
otherwise acquire for a consideration any shares of any class of the capital
stock of, or equity interests in, such Person outstanding on or after the date
of this Agreement (or any options or warrants issued by such Person with respect
to its capital stock or other equity interests). Without limiting the foregoing,
"Dividends" with respect to any Person shall also include all dividend payments
made or required to be made by such Person with respect to any stock
appreciation rights, plans, equity incentive or achievement plans or any similar
plans or setting aside of any funds for the foregoing purposes.
 
"DNB Collateral Agent" means DNB Bank ASA, New York Branch (formerly known as
DnB NOR Bank ASA, New York Branch) in its capacity as collateral agent under the
DNB Credit Agreement.
 
"DNB Credit Agreement" means the credit agreement dated as of 20 July 2007 (as
amended, supplemented or novated from time to time) between, amongst others, the
Borrower, various lenders, the Collateral Agent and DNB Bank ASA, New York
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
 Branch (formerly known as DnB NOR Bank ASA, New York Branch) as administrative
agent, mandated lead arranger and bookrunner.
 
"DOC" means, in relation to the ISM Company, a valid Document of Compliance
issued for the ISM Company by the Administration under paragraph 13.2 of the ISM
Code.
 
"Dollars" and "$" each means available and freely transferable and convertible
funds in lawful currency of the United States of America.
 
"Drawdown Date" means the date on which the relevant Drawing is advanced under
Clause 4 (Advance).
 
"Drawdown Notice" means a notice substantially in the form set out in Schedule 4
(Form of Drawdown Notice).
 
"Drawing" means any part of a Tranche advanced or to be advanced pursuant to a
Drawdown Notice and "Drawings" means more than one of them.
 
"Earnings" means all hires, freights, pool income and other sums payable to or
for the account of a Collateral Owner in respect of a Vessel including (without
limitation) all remuneration for salvage and towage services, demurrage and
detention moneys, contributions in general average, compensation in respect of
any requisition for hire, and damages and other payments (whether awarded by any
court or arbitral tribunal or by agreement or otherwise) for breach, termination
or variation of any contract for the operation, employment or use of a Vessel.
 
"Earnings Accounts" means each bank account to be opened in the name of the
relevant Collateral Owner with the Account Holder and designated "[relevant
Vessel's name] - Earnings Account" (and each, an "Earnings Account").
 
"Encumbrance" means a mortgage, charge, assignment, pledge, lien, or other
security interest securing any obligation of any person or any other agreement
or arrangement having a similar effect.
 
"Event of Default" means any of the events or circumstances set out in
Clause 13.1 (Events of Default).
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
"Facility Period" means the period beginning on the date of this Agreement and
ending on the date when the whole of the Indebtedness has been paid in full and
the Security Parties have ceased to be under any further actual or contingent
liability to the Finance Parties under or in connection with the Finance
Documents.
 
"Fair Market Value" means the market value of a Vessel to be conclusively
determined by the arithmetic average of the valuations provided by two Approved
Brokers appointed by the Borrower at the Borrower's cost (on the basis of a
charter-free sale for prompt delivery for cash at arm's length on normal
commercial terms as between a willing seller and a willing buyer).
 
"Fee Letter" means any letter or letters dated on or about the date of this
Agreement between the Agent, the Security Agent, the Lenders and the Borrower
setting out any of the fees referred to in Clause 9 (Fees).
 
"Final Maturity Date" means the date falling five (5) years after the first
Drawdown Date, but in any event, no later than 14 August 2015.
 
"Finance Documents" means this Agreement, the Master Agreement, the Security
Documents, any Fee Letter and any other document designated as such by the Agent
and the Borrower and "Finance Document" means any one of them.
 
"Finance Parties" means the Agent, the Mandated Lead Arrangers, the Security
Agent, the Bookrunner, the Swap Providers and the Lenders and "Finance Party"
means any one of them.
 
"Financial Indebtedness" shall mean, as to any Person, without duplication, (i)
all indebtedness (including principal, interest, fees and charges) of such
Person for borrowed money and debit balances at banks and other financial
institutions or for the deferred purchase price of property or services, (ii)
the maximum amount available to be drawn under all letters of credit issued for
the account of such Person and all unpaid drawings in respect of such letters of
credit, (iii) all Financial Indebtedness of the types described in clause (i),
(ii), (iv), (v), (vi) or (vii) of this definition secured by any Encumbrance on
any property owned by such Person, whether or not such Financial Indebtedness
has been assumed by such Person (to the extent of the value of the respective
property), (iv) the aggregate amount required to be capitalized under leases
under which such Person is the lessee, (v) all
 
 
 
12

--------------------------------------------------------------------------------

 
 
obligations of such person to pay a specified purchase price for goods or
services, whether or not delivered or accepted, i.e., take-or-pay and similar
obligations, (vi) all Contingent Obligations of such Person, (vii) all
obligations under any Interest Rate Protection Agreement or Other Hedging
Agreement or under any similar type of agreement, provided that Financial
Indebtedness shall in any event not include trade payables and expenses accrued
in the ordinary course of business.
 
"Fleet Maintenance Reserve" shall mean for a fiscal quarter one quarter of the
Annual Fleet Maintenance Reserve Amount for the fiscal year in which such fiscal
quarter occurs.
 
"Fleet Renewal Reserve" shall mean for a fiscal quarter one quarter of the
Annual Fleet Reserve Renewal Amount for the fiscal year in which such fiscal
quarter occurs.
 
"GAAP" means generally accepted accounting principles in the United States of
America.
 
"Genco Facilities" means the DNB Credit Agreement, the Metrostar Loan Agreement
and this Agreement.
 
"Guarantees" means the guarantees and indemnities referred to in Clause 10.1.3
(Security Documents).
 
"Guarantors" means each Collateral Owner and/or (where the context permits) any
other person who shall at any time during the Facility Period give to the
Lenders or to the Security Agent a guarantee and/or indemnity or similar
instrument or security for the repayment of all or part of the Indebtedness and
"Guarantor" means any one of them.
 
"IAPPC" means a valid international air pollution prevention certificate for a
Vessel issued under Annex VI.
 
"Indebtedness" means the aggregate from time to time of: the amount of the Loan
outstanding; all accrued and unpaid interest on the Loan; and all other sums of
any nature (together with all accrued and unpaid interest on any of those sums)
payable to any of the Finance Parties under all or any of the Finance Documents.
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
"Insolvency Law" means the law relating to any proceeding of the type referred
to in Clause 13.1.6 (Insolvency proceedings) or Title 11, U.S. Code, or any
similar foreign, federal or state law for the relief of debtors.
 
"Insurances" means all policies and contracts of insurance (including all
entries in protection and indemnity or war risks associations) which are from
time to time taken out or entered into in respect of or in connection with a
Vessel or her increased value or her Earnings and (where the context permits)
all benefits under such contracts and policies, including all claims of any
nature and returns of premium.
 
"Interest Payment Date" means each date for the payment of interest in
accordance with Clause 7.8 (Accrual and payment of interest).
 
"Interest Period" means each period for the determination and payment of
interest selected by the Borrower or agreed or selected by the Agent pursuant to
Clause 7 (Interest).
 
"Interest Rate Protection Agreement" shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement, interest rate floor agreement or other similar agreement or
arrangement.
 
"ISM Code" means the International Safety Management Code for the Safe Operation
of Ships and for Pollution Prevention.
 
"ISM Company" means, at any given time, the company responsible for a Vessel's
compliance with the ISM Code under paragraph 1.1.2 of the ISM Code.
 
"ISPS Code" means the International Ship and Port Facility Security Code.
 
"ISPS Company" means, at any given time, the company responsible for a Vessel's
compliance with the ISPS Code.
 
"ISSC" means a valid international ship security certificate for a Vessel issued
under the ISPS Code.
 
"Jinhui" means Jinhui Shipping and Transportation Limited a company limited by
shares formed under the laws of Bermuda and whose capital stock is listed on the
Oslo Stock Exchange.
 
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
"Leverage Ratio" shall mean, at any date of determination, the ratio of Average
Consolidated Net Indebtedness on such date of determination to Consolidated
EBITDA for the most recently ended Test Period.
 
"LIBOR" means:
 
(a)           the applicable Screen Rate; or
 
 
(b)
(if no Screen Rate is available for any Interest Period) the arithmetic mean of
the rates (rounded upwards to four decimal places) as supplied to the Agent at
its request quoted by the Reference Banks (or by two of them if one is unable to
quote) to leading banks in the London interbank market,

 
at 11.00 a.m. (London time) two (2) Business Days before the first day of the
relevant Interest Period for the offering of deposits in Dollars in an amount
comparable to the Loan (or any relevant part of the Loan) and for a period
comparable to the relevant Interest Period.
 
"Loan" means the aggregate amount advanced or to be advanced by the Lenders to
the Borrower under Clause 4 (Advance) or, where the context permits, the amount
advanced and for the time being outstanding.
 
"Majority Lenders" means a Lender or Lenders whose Commitments aggregate equal
to or more than sixty six point seven per cent (66.7%) of the aggregate of all
the Commitments.
 
"Management Agreements" means the agreements for the commercial and/or technical
management of the Vessels between the Collateral Owners respectively and the
relevant Manager and "Management Agreement" means any one of them.
 
"Managers" means the Commercial Managers and the Technical Managers.
 
"Mandatory Cost" means the percentage rate per annum calculated by the Agent in
accordance with Schedule 3 (Calculation of Mandatory Cost).
 
"Margin" means three per cent (3%) per annum.
 
"Master Account" means the bank account to be opened in the joint names of the
Collateral Owners with the Account Holder and designated [Master Account].
 
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
"Master Agreement" means any ISDA Master Agreement (or any other form of master
agreement relating to interest or currency exchange transactions) entered into
between a Swap Provider and the Borrower during the Facility Period, including
each Schedule to any Master Agreement and each Confirmation exchanged pursuant
to any Master Agreement.
 
"Master Agreement Benefits" means all benefits whatsoever of the Borrower under
or in connection with the Master Agreement including, without limitation, all
moneys payable to the Borrower under the Master Agreement and all claims for
damages in respect of any breach by any Swap Provider of the Master Agreement.
 
"Master Agreement Charge" means the deed of charge referred to in Clause 10.1.7
(Security Documents).
 
"Master Agreement Transaction" means a transaction entered into between a Swap
Provider and the Borrower governed by the Master Agreement.
 
"Master Sale Agreement" means the agreement dated 24 June 2010 made between
Bourbon SA, the Borrower and the Sellers in respect of the sale of, inter alia,
the Vessels to the Borrower of the Collateral Owners as its nominees.
 
"Maximum Loan Amount" means the aggregate of the Maximum Sums.
 
"Maximum Sum" means the following amounts (subject to any adjustment in
accordance with Clause 3.4 (Adjustment of Maximum Sum)) in relation to each
Vessel:
 
Vessel
 
Amount
 
Vessel A
    $20,000,000  
Vessel B
    $21,500,000  
Vessel C
    $20,000,000  
Vessel D
    $21,500,000  
Vessel E
    $15,000,000  
Vessel F
    $20,000,000  
Vessel G
    $16,500,000  
Vessel H
    $20,000,000  

 
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
Vessel I
    $14,000,000  
Vessel J
    $20,000,000  
Vessel K
    $21,500,000  
Vessel L
    $21,500,000  
Vessel M
    $21,500,000  

 
"Metrostar Loan Agreement" means the loan agreement (as amended, supplemented or
novated from time to time) dated 12 August 2010 and entered into between the
Borrower, the banks and financial institutions listed in schedule 1 thereto as
lenders, the companies listed in schedule 2 thereto as guarantors and Crédit
Agricole Corporate and Investment Bank as agent and security trustee.
 
"Minimum Consolidated Net Worth" shall mean not less than five hundred ninety
million seven hundred fifty thousand Dollars ($590,750,000) plus 80% of the Net
Proceeds received as a result of any new equity issues by the Borrower from and
after 30 June 2010.
 
"MOA" means a memorandum of agreement made between the relevant Seller and the
Borrower (or the relevant Collateral Owner as nominee) dated 24 June 2010 and
the Master Sale Agreement on the terms and subject to the conditions of which
the relevant Seller will sell the relevant Vessel to the relevant Collateral
Owner for the purchase price specified in the definition of "Vessels" below and
"MOAs" means more than one of them.
 
"Moody's" shall mean Moody's Investors Service, Inc. and its successors.
 
"Mortgagee's Insurances" means all policies and contracts of mortgagees interest
insurance, mortgagees interest insurance additional perils (pollution) insurance
and any other insurance from time to time taken out by the Security Agent in
relation to a Vessel.
 
"Mortgages" means the preferred mortgages referred to in Clause 10.1.1 (Security
Documents) and "Mortgage" means any one of them.
 
"Net Worth" shall mean, as to any Person, the sum of its capital stock, capital
in excess of par or stated value of shares of its capital stock, retained
earnings and any other account which, in accordance with GAAP, constitutes
stockholders' equity, but excluding any treasury stock.
 
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
"Non-Cash Charges" means the unamortized charges incurred by the Borrower
associated with all Genco Facilities that are charged to expense due to the
refinancing of the Genco Facilities and any non-cash loss related to the
Borrower's minority investment in Jinhui.
 
"Obligatory Insurances" means the insurances and entries referred to in Clause
12.4.1 and, where applicable, those referred to in Clauses 12.4.2, 12.4.5 and/or
12.5.16.
 
"Original Financial Statements" means the audited consolidated financial
statements of the Borrower for the financial year ended 31 December 2009.
 
"Other Hedging Agreement" shall mean any foreign exchange contracts, currency
swap agreements (including the Master Agreement), commodity agreements, forward
freight agreements or other similar agreements or arrangements designed to
protect against the fluctuations in currency or commodity values.
 
"Permitted Dividend Amount" shall mean, for each fiscal quarter of the Borrower,
(i) the sum of (x) Available Cash for such fiscal quarter and (y) the Permitted
Dividend Carry Forward Amount for the immediately preceding fiscal quarter minus
(ii) the sum of (a) the Fleet Maintenance Reserve for such fiscal quarter, (b)
the Fleet Renewal Reserve for such fiscal quarter, and (c) Consolidated Interest
Expense for such fiscal quarter; provided that the aggregate amount of all
Dividends made pursuant to sub-clause (y) and Clause 12.3.13 (No dividends) (b)
and (c) (after giving effect to such carry forward as a result of this
sub-clause (y)) shall not exceed $150,000,000.
 
"Permitted Dividend Carry Forward Amount" shall mean (i) for the fiscal quarter
ending June 30, 2010, zero, and (ii) for each fiscal quarter thereafter, the
Permitted Dividend Amount for such fiscal quarter; provided that to the extent
the Permitted Dividend Amount for any fiscal quarter is a positive amount, only
the portion of the Permitted Dividend Amount that has not been distributed as a
Dividend pursuant to Clause 12.3.13 (No dividends) (b) and (c) shall be included
in the calculation of this clause (ii).
 
"Permitted Encumbrance" means:
 
 
(a)
Encumbrances created by the Security Documents;

 
 
 
18

--------------------------------------------------------------------------------

 
 
 
 
(b)
liens for unpaid master's and crew's wages incurred in accordance with usual
maritime practice;

 
 
(c)
liens for salvage;

 
 
(d)
liens arising by operation of law for not more than two (2) months' prepaid hire
under any charter in relation to a Vessel not prohibited by this Agreement;

 
 
(e)
liens for master's disbursements incurred in the ordinary course of trading and
any other lien arising by operation of law or otherwise in the ordinary course
of the operation, repair or maintenance of a Vessel, provided such liens do not
secure amounts more than thirty (30) days overdue (unless the overdue amount is
being contested by the Borrower or relevant Collateral Owner in good faith by
appropriate steps) and subject, in the case of liens for repair or maintenance,
to Clause 12.5.25;

 
 
(f)
any Encumbrance created in favour of a plaintiff or defendant in any proceedings
or arbitration as security for costs and expenses where the Borrower or relevant
Collateral Owner is actively prosecuting or defending such proceedings or
arbitration in good faith;

 
 
(g)
Encumbrances arising by operation of law in respect of taxes which are not
overdue for payment or in respect of taxes being contested in good faith by
appropriate steps and in respect of which appropriate reserves have been made;
and

 
 
(h)
Encumbrances created by the Second Security Documents.

 
up to, in case of each of the Vessels, one million Dollars ($1,000,000), and
with the aggregate amount in respect of all Vessels at any time not exceeding
seven million five hundred thousand Dollars ($7,500,000) excluding amounts
secured by the Security Documents and the Second Security Docuents.
 
"Permitted Holders" means Peter Georgiopoulos (including his immediate family
members and trusts for his benefit and/or for the benefit of his immediate
family members) and any corporation or other entity directly or indirectly
controlled by Peter Georgiopoulos.
 
"Person" shall mean any individual, partnership, joint venture, firm,
corporation, association, trust or other enterprise or any government or
political subdivision or any agency, department or instrumentality thereof.
 
 
 
 
19

--------------------------------------------------------------------------------

 
 
 
"Pledgor" means the Borrower.
 
"Post-Delivery Warranties" means all warranties and guarantees relating to
Vessel M granted by the Builder to Turner Shipping Inc. pursuant to the Building
Contract and assigned by Turner Shipping Inc. to the relevant Collateral Owner
pursuant to a deed of assignment to be entered into pursuant to the relevant MOA
together with all rights to (i) require, enforce and compel performance of such
warranties and guarantees by the Builder, (ii) exercise all claims, rights and
remedies under, in connection with or arising under any such warranties and
guarantees and (iii) give and receive notices, reports, requests and consents,
make demand and take all other action in connection with, arising from or in
relation to such warranties and guarantees.
 
"Pre-Agreed Charterers" means the charterers listed in Schedule 7 (List of
Pre-Agreed Charterers) and "Pre-Agreed Charterer" means any one of them.
 
"Pre-Agreed Charters" means any time charter that is not a demise charter or a
bareboat charter entered into between a Collateral Owner and a Pre-Agreed
Charterer for a minimum daily time charter equivalent rate of not less than
$14,000.
 
"Proportionate Share" means, at any time, the proportion which a Lender's
Commitment (whether or not advanced) then bears to the aggregate Commitments of
all the Lenders (whether or not advanced).
 
"Purchase Price" means, in respect of each Vessel, the purchase price specified
in the definition of "Vessels" below to be paid by the relevant Collateral Owner
to the relevant Seller for the relevant Vessel under the relevant MOA.
 
"Reference Banks" means, in relation to LIBOR, the principal London offices of
Deutsche Bank AG, DVB Bank SE, Skandinaviska Enskilda Banken AP (publ) and
Crédit Agricole Corporate and Investment Bank, or such other banks as may be
appointed by the Agent in consultation with the Borrower.
 
"Relevant Documents" means the Finance Documents, the MOAs, the Time Charters,
the Pre-Agreed Charters, the Management Agreements, the Managers' confirmation
specified in Part I of Schedule 2 (Conditions precedent), the Account Holder's
confirmation specified in Part I of Schedule 2 (Conditions precedent) and any
other time charter entered into in connection with the Vessels.
 
 
 
 
20

--------------------------------------------------------------------------------

 
 
 
"Repayment Date" means the date for payment of any Repayment Instalment in
accordance with Clause 5.1 (Repayment of Tranches).
 
"Repayment Instalment" means any instalment of the Loan to be repaid by the
Borrower under Clause 5.1 (Repayment of Tranches).
 
"Replacement Vessel" means, a vessel which replaces a Vessel that becomes a
Total Loss and:
 
 
(i)
is a supramax bulker (a) of at least the same value as the Vessel to be
replaced, (b) of the same age or younger than the Vessel to be replaced and (c)
with specifications substantially identical to the Vessel to be replaced,
acceptable to the Lenders;

 
 
(ii)
is registered or to be registered on a flag acceptable to the Lenders; and

 
 
(iii)
has a class acceptable to the Lenders with a classification society acceptable
to the Lenders.

 
"Requisition Compensation" means all compensation or other money which may from
time to time be payable to a Collateral Owner as a result of a Vessel being
requisitioned for title or in any other way compulsorily acquired (other than by
way of requisition for hire).
 
"Restricted" shall mean, when referring to cash or Cash Equivalents of the
Borrower or any of its Subsidiaries, that such cash or Cash Equivalents (i)
appears (or would be required to appear) as "restricted" on a consolidated
balance sheet of the Borrower or of any such Subsidiary (unless such appearance
is related to the Finance Documents or Encumbrances created thereunder), (ii)
are subject to any Encumbrance in favour of any Person other than the Security
Agent for the benefit of the Finance Parties or (iii) are not otherwise
generally available for use by the Borrower or such Subsidiary.
 
"Second Mortgages" means the second preferred mortgages over the Vessels
executed in favour of the DNB Collateral Agent to secure further the obligations
of the Borrower under the DNB Credit Agreement and "Second Mortgage" means any
one of them.
 
 
 
 
21

--------------------------------------------------------------------------------

 
 
 
"Screen Rate" means, in relation to LIBOR, the British Bankers' Association
Interest Settlement Rate for the relevant currency and period displayed on the
appropriate page of the Reuters screen.  If the agreed page is replaced or the
service ceases to be available, the Agent may specify another page or service
displaying the appropriate rate after consultation with the Borrower and the
Lenders.
 
"Second Security Documents" means each Second Mortgage and each second
assignment of Insurances of each Vessel executed in favour of the DNB Collateral
Agent to secure further the obligations of the Borrower under the DNB Credit
Agreement.
 
"Second Supplemental Agreement" means the second supplemental agreement to this
Agreement dated 1 August 2012 made between the Borrower, the Lenders, the Agent,
the Mandated Lead Arrangers, the Swap Providers, the Security Agent, the
Bookrunner and the Collateral Owners.
 
"Security Documents" means the Mortgages, the Assignments, the Guarantees, the
Account Pledges, the Share Pledges, the Deposit Account Control Agreement, the
Master Agreement Charge, the Deed of Co-ordination, any other Credit Support
Documents or (where the context permits) any one or more of them and any other
agreement or document which may at any time be executed by any person as
security for the payment of all or any part of the Indebtedness and "Security
Document" means any one of them.
 
"Security Parties" means the Borrower, the Collateral Owners, the Guarantors,
the Pledgor, any other Credit Support Provider and any other person who may at
any time during the Facility Period be liable for, or provide security for, all
or any part of the Indebtedness, and "Security Party" means any one of them.
 
"Sellers" means the persons specified as such in the definition of "Vessels"
below and "Seller" means any one of them.
 
"Share Pledges" means the pledges of shares referred to in Clause 10.1.5
(Security Documents).
 
"Shareholder Rights Agreement" shall mean the shareholders rights agreement
entered into as of 11 April 2007 by and between the Borrower and Mellon Investor
 
 
 
 
22

--------------------------------------------------------------------------------

 
 
 
 Services LLC, a New Jersey limited liability company, as rights agent without
giving effect to any amendments, modifications or supplements thereto.
 
"SMC" means a valid safety management certificate issued for a Vessel by or on
behalf of the Administration under paragraph 13.7 of the ISM Code.
 
"SMS" means a safety management system for a Vessel developed and implemented in
accordance with the ISM Code.
 
"Subsidiary" shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.
 
"Tax" means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).
 
"Technical Managers" means V.Ships Monaco SAM of 24 avenue de Fontvieille, 98000
Monaco, Wallem Shipmanagement Limited of 12/F Warwick House East, Taikoo Place,
979 King's Road, Quarry Bay, Hong Kong, Thome Shipmanagement Pte Ltd. of 16
Raffles Quay, #43-01 Hong Leong Building, Singapore, 048581, Anglo Eastern
Group, or such other technical managers of the Vessels nominated by the Borrower
as the Agent may reasonably approve.
 
"Test Period" shall mean each period of four consecutive fiscal quarters then
last ended, in each case taken as one accounting period.
 
"Threshold Amount" means one million Dollars ($1,000,000) or its equivalent in
any other currency.
 
"Time Charters" means the time charters listed in Schedule 4 of the Master Sale
Agreement, on the terms and subject to the conditions of which the relevant
 
 
 
23

--------------------------------------------------------------------------------

 
 
 
 Collateral Owners will time charter the relevant Vessels to the relevant time
charterer and "Time Charter" means any one of them.
 
"Total Loss" means:
 
 
(a)
an actual, constructive, arranged, agreed or compromised total loss of a Vessel;
or

 
 
(b)
the requisition for title or compulsory acquisition of a Vessel by any
government or other competent authority (other than by way of requisition for
hire); or

 
 
(c)
the capture, seizure, arrest, detention or confiscation of a Vessel by any
government or by persons acting or purporting to act on behalf of any
government, unless that Vessel is released and returned to the possession of the
relevant Collateral Owner within one month after the capture, seizure, arrest,
detention or confiscation in question.

 
"Tranche A" means that part of the Loan to be advanced in one Drawing to the
Borrower to refinance the Purchase Price of Vessel A but in any event no later
than the Availability Termination Date which shall not exceed the Maximum Sum
for Vessel A in connection with the purchase of Vessel A or, where the context
permits, the amount advanced and for the time being outstanding.
 
"Tranche B" means that part of the Loan to be advanced in one Drawing to the
Borrower either concurrently with the Delivery Date of Vessel B or, if the
relevant Collateral Owner has already purchased Vessel B from the relevant
Seller, to refinance the Purchase Price of Vessel B, but in any event no later
than the Availability Termination Date which shall not exceed the Maximum Sum
for Vessel B in connection with the purchase of Vessel B or, where the context
permits, the amount advanced and for the time being outstanding.
 
"Tranche C" means that part of the Loan to be advanced in one Drawing to the
Borrower either concurrently with the Delivery Date of Vessel C or, if the
relevant Collateral Owner has already purchased Vessel C from the relevant
Seller, to refinance the Purchase Price of Vessel C, but in any event no later
than the Availability Termination Date which shall not exceed the Maximum Sum
for Vessel
 
 
 
24

--------------------------------------------------------------------------------

 
 
 
C in connection with the purchase of Vessel C or, where the context permits, the
amount advanced and for the time being outstanding.
 
"Tranche D" means that part of the Loan to be advanced in one Drawing to the
Borrower either concurrently with the Delivery Date of Vessel D or, if the
relevant Collateral Owner has already purchased Vessel D from the relevant
Seller, to refinance the Purchase Price of Vessel D, but in any event no later
than the Availability Termination Date which shall not exceed the Maximum Sum
for Vessel D in connection with the purchase of Vessel D or, where the context
permits, the amount advanced and for the time being outstanding.
 
"Tranche E" means that part of the Loan to be advanced in one Drawing to the
Borrower either concurrently with the Delivery Date of Vessel E or, if the
relevant Collateral Owner has already purchased Vessel E from the relevant
Seller, to refinance the Purchase Price of Vessel E, but in any event no later
than the Availability Termination Date which shall not exceed the Maximum Sum
for Vessel E in connection with the purchase of Vessel E or, where the context
permits, the amount advanced and for the time being outstanding.
 
"Tranche F" means that part of the Loan to be advanced in one Drawing to the
Borrower either concurrently with the Delivery Date of Vessel F or, if the
relevant Collateral Owner has already purchased Vessel F from the relevant
Seller, to refinance the Purchase Price of Vessel F, but in any event no later
than the Availability Termination Date which shall not exceed the Maximum Sum
for Vessel F in connection with the purchase of Vessel F or, where the context
permits, the amount advanced and for the time being outstanding.
 
"Tranche G" means that part of the Loan to be advanced in one Drawing to the
Borrower either concurrently with the Delivery Date of Vessel G or, if the
relevant Collateral Owner has already purchased Vessel G from the relevant
Seller, to refinance the Purchase Price of Vessel G, but in any event no later
than the Availability Termination Date which shall not exceed the Maximum Sum
for Vessel G in connection with the purchase of Vessel G or, where the context
permits, the amount advanced and for the time being outstanding.
 
"Tranche H" means that part of the Loan to be advanced in one Drawing to the
Borrower either concurrently with the Delivery Date of Vessel H or, if the
relevant
 
 
 
 
25

--------------------------------------------------------------------------------

 
 
 
Collateral Owner has already purchased Vessel H from the relevant Seller, to
refinance the Purchase Price of Vessel H, but in any event no later than the
Availability Termination Date which shall not exceed the Maximum Sum for Vessel
H in connection with the purchase of Vessel H or, where the context permits, the
amount advanced and for the time being outstanding.
 
"Tranche I" means that part of the Loan to be advanced in one Drawing to the
Borrower either concurrently with the Delivery Date of Vessel I or, if the
relevant Collateral Owner has already purchased Vessel I from the relevant
Seller, to refinance the Purchase Price of Vessel I, but in any event no later
than the Availability Termination Date which shall not exceed the Maximum Sum
for Vessel I in connection with the purchase of Vessel I or, where the context
permits, the amount advanced and for the time being outstanding.
 
"Tranche J" means that part of the Loan to be advanced in one Drawing to the
Borrower either concurrently with the Delivery Date of Vessel J or, if the
relevant Collateral Owner has already purchased Vessel J from the relevant
Seller, to refinance the Purchase Price of Vessel J, but in any event no later
than the Availability Termination Date which shall not exceed the Maximum Sum
for Vessel J in connection with the purchase of Vessel J or, where the context
permits, the amount advanced and for the time being outstanding.
 
"Tranche K" means that part of the Loan to be advanced in one Drawing to the
Borrower either concurrently with the Delivery Date of Vessel K or, if the
relevant Collateral Owner has already purchased Vessel K from the relevant
Seller, to refinance the Purchase Price of Vessel K, but in any event no later
than the Availability Termination Date which shall not exceed the Maximum Sum
for Vessel K in connection with the purchase of Vessel K or, where the context
permits, the amount advanced and for the time being outstanding.
 
"Tranche L" means that part of the Loan to be advanced in one Drawing to the
Borrower either concurrently with the Delivery Date of Vessel L or, if the
relevant Collateral Owner has already purchased Vessel L from the relevant
Seller, to refinance the Purchase Price of Vessel L, but in any event no later
than the Availability Termination Date which shall not exceed the Maximum Sum
for Vessel L in connection with the purchase of Vessel L or, where the context
permits, the amount advanced and for the time being outstanding.
 
 
 
26

--------------------------------------------------------------------------------

 
 
 
"Tranche M" means that part of the Loan to be advanced in one Drawing to the
Borrower either concurrently with the Delivery Date of Vessel M or, if the
relevant Collateral Owner has already purchased Vessel M from the relevant
Seller, to refinance the Purchase Price of Vessel M, but in any event no later
than the Availability Termination Date which shall not exceed the Maximum Sum
for Vessel M in connection with the purchase of Vessel M or, where the context
permits, the amount advanced and for the time being outstanding.
 
"Tranches" means Tranche A, Tranche B, Tranche C, Tranche D, Tranche E, Tranche
F, Tranche G, Tranche H, Tranche I, Tranche J, Tranche K, Tranche L, and Tranche
M and "Tranche" means any one of them.
 
"Transaction" shall mean, collectively, (i) the entering into of the Finance
Documents and the incurrence of the Loan thereunder, (ii) the incurrence of any
Financial Indebtedness of the Borrower permitted pursuant to the terms of this
Agreement, (iii) the payment of all fees and expenses in connection with the
foregoing and (iv) the transactions contemplated thereby.
 
"Transfer Certificate" means a certificate substantially in the form set out in
Schedule 5 (Form of Transfer Certificate) or any other form agreed between the
Agent and the Borrower.
 
"Transfer Date" means, in relation to any Transfer Certificate, the later of:
 
(a)           the proposed Transfer Date specified in the Transfer Certificate;
and
 
(b)           the date on which the Agent executes the Transfer Certificate.
 
"Trust Property" means:
 
 
(a)
all benefits derived by the Security Agent from Clause 10 (Security and
Application of Moneys); and

 
 
(b)
all benefits arising under (including, without limitation, all proceeds of the
enforcement of) each of the Security Documents,

 
with the exception of any benefits arising solely for the benefit of the
Security Agent.
 
 
 
 
27

--------------------------------------------------------------------------------

 
 
 
"Unrestricted" shall mean, when referring to cash or Cash Equivalents of the
Borrower or any of its Subsidiaries, that such cash or Cash Equivalents are not
Restricted.
 
"Vessels" means the following vessels, and everything now or in the future
belonging to them on board and ashore, registered under the respective flags set
out below while in the ownership of the respective Sellers and sold or intended
to be sold to the respective Collateral Owners set out below on the terms of the
MOAs and, following their delivery to the Collateral Owners, registered or
intended to be registered under the flag of the Marshall Islands and any
Replacement Vessel and "Vessel" means any one of them:
 
Vessel
Name of Vessel
Flag
Seller
Collateral Owner
Purchase Price
Vessel A
"NANTOR" (t.b.r. "GENCO LORRAINE")
Malta
H.S.O. Sasu
Genco Lorraine Limited
$32,400,000
Vessel B
"PEARLOR" (t.b.r. "GENCO PYRENEES")
Malta
Pearlor Sasu
Genco Pyrenees Limited
$35,700,000
Vessel C
"FRUCTIDOR" (t.b.r. "GENCO LOIRE")
Malta
Fructidor Sasu
Genco Loire Limited
$32,400,000
Vessel D
"SEFOR" (t.b.r. "GENCO BOURGOGNE")
Malta
Sefor Sasu
Genco Bourgogne Limited
$35,700,000
Vessel E
"DALIOR" (t.b.r. "GENCO PICARDY")
Luxembourg
Sinvrac Sasu
Genco Picardy Limited
$29,600,000
Vessel F
"MAJOR" (t.b.r. "GENCO AQUITAINE")
Malta
F.B.O. Sasu
Genco Aquitaine Limited
$35,700,000
Vessel G
"THERMIDOR" (t.b.r. "GENCO NORMANDY")
Luxembourg
Thermidor Sasu
Genco Normandy Limited
$30,000,000
Vessel H
"MOLITOR" (t.b.r. "GENCO AUVERGNE")
Malta
Molitor Sasu
Genco Auvergne Limited
$35,700,000
Vessel I
"MESSIDOR" (t.b.r. "GENCO PROVENCE")
Luxembourg
Avracs Sasu
Genco Provence Limited
$29,500,000
Vessel J
"TABOR" (t.b.r. "GENCO ARDENNES")
Malta
F.B.O. Sasu
Genco Ardennes Limited
$35,700,000
Vessel K
"MATADOR" (t.b.r. "GENCO BRITTANY")
Malta
Matador Sasu
Genco Brittany Limited
$35,700,000
Vessel L
"TENOR" (t.b.r. "GENCO LANGUEDOC")
Malta
Tenor Sasu
Genco Languedoc Limited
$35,700,000
Vessel M
"SUNOR" (t.b.r. "GENCO RHONE")
Not applicable
Setaf SAS
Genco Rhone Limited
$35,700,000

 
 
 
 
28

--------------------------------------------------------------------------------

 
 
 
"Waiver Period" means the nine (9) fiscal quarters starting with the fourth
quarter of 2011 (commencing 1 October 2011) through and including the fourth
quarter of 2013 (ending 31 December 2013).
 
"Wholly-Owned Subsidiary" shall mean, as to any Person, (i) any corporation 100%
of whose capital stock (other than director's qualifying shares) is at the time
owned by such Person and/or one or more Wholly-Owned Subsidiaries of such Person
and (ii) any partnership, limited liability company, association, joint venture
or other entity in which such Person and/or one or more Wholly-Owned
Subsidiaries of such Person has a 100% equity interest at such time.
 
1.2           In this Agreement:
 
 
1.2.1
words denoting the plural number include the singular and vice versa;

 
 
1.2.2
words denoting persons include corporations, partnerships, associations of
persons (whether incorporated or not) or governmental or quasi-governmental
bodies or authorities and vice versa;

 
 
1.2.3
references to Recitals, Clauses and Schedules are references to recitals,
clauses and schedules to or of this Agreement;

 
 
1.2.4
references to this Agreement include the Recitals and the Schedules;

 
 
1.2.5
the headings and contents page(s) are for the purpose of reference only, have no
legal or other significance, and shall be ignored in the interpretation of this
Agreement;

 
 
1.2.6
references to any document (including, without limitation, to all or any of the
Relevant Documents) are, unless the context otherwise requires, references to
that document as amended, supplemented, novated or replaced from time to time;

 
 
1.2.7
references to statutes or provisions of statutes are references to those
statutes, or those provisions, as from time to time amended, replaced or
re-enacted;

 
 
 
29

--------------------------------------------------------------------------------

 
 
 
 
1.2.8
references to any Finance Party include its successors, transferees and
assignees;

 
 
1.2.9
a time of day (unless otherwise specified) is a reference to London time; and

 
 
1.2.10
words and expressions defined in the Master Agreement, unless the context
otherwise requires, have the same meaning.

 
1.3           Offer letter
 
This Agreement supersedes the terms and conditions contained in any
correspondence relating to the subject matter of this Agreement exchanged
between any Finance Party and the Borrower or their representatives prior to the
date of this Agreement.
 
2
The Loan and its Purpose

 
 
2.1
Amount   Subject to the terms of this Agreement, the Lenders agree to make
available to the Borrower a term loan not exceeding the Maximum Loan Amount.

 
 
2.2
Finance Parties' obligations   The obligations of each Finance Party under the
Finance Documents are several.  Failure by a Finance Party to perform its
obligations under the Finance Documents does not affect the obligations of any
other party to the Finance Documents.  No Finance Party is responsible for the
obligations of any other Finance Party under the Finance Documents.

 
 
2.3
Purpose   The Borrower shall apply the Loan for the purposes referred to in
Recital (B).

 
 
2.4
Monitoring   No Finance Party is bound to monitor or verify the application of
any amount borrowed under this Agreement.

 
3
Conditions of Utilisation

 
 
3.1
Conditions precedent   The Borrower is not entitled to have any Drawing advanced
unless the Agent has received (i) all of the documents and other evidence listed
in Part I of Schedule 2 (Conditions precedent to a Drawdown Notice) on or before
the date of the relevant Drawdown Notice and (ii) all of the documents and other
evidence listed in Part II of Schedule 2 (Conditions precedent to the making of
a Drawing) on or before the relevant Drawdown Date, save in each case that

 
 
 
 
30

--------------------------------------------------------------------------------

 
 
 
 references in Section 2 of that Part I and that Part II to "the Vessel" or to
any person or document relating to a Vessel shall be deemed to relate solely to
any Vessel specified in the relevant Drawdown Notice or to any person or
document relating to that Vessel respectively.
 
 
3.2
Further conditions precedent   The Lenders will only be obliged to advance a
Drawing if on the date of the Drawdown Notice and on the proposed Drawdown Date:

 
 
3.2.1
no Default is continuing or would result from the advance of that Drawing; and

 
 
3.2.2
the representations made by the Borrower under Clause 11 (Representations) are
true in all material respects.

 
 
3.3
Drawing limit   The Lenders will only be obliged to advance a Drawing if:

 
 
3.3.1
that Drawing will not exceed the Maximum Sum of the relevant Vessel;

 
 
3.3.2
that Drawing will not increase the Loan to a sum in excess of the Maximum Loan
Amount;

 
 
3.3.3
that Drawing will be applied in or towards payment of the purchase price under
the relevant MOA to be financed or refinanced (as applicable) by the Lenders
under the terms of this Agreement for that Vessel.

 
 
3.4
Adjustment of Maximum Sum  In the event of any reduction in the Purchase Price
of a Vessel, the Agent shall by notice to the Lenders and the Borrower prior to
the relevant Drawdown Date adjust the Maximum Sum in relation to that Vessel
such that the Maximum Loan Amount shall be fifty seven point five per cent
(57.5%) of the aggregate Purchase Price of all Vessels (taking into account, for
the avoidance of doubt, any reduction referred to in this Clause 3.4).

 
 
3.5
Conditions subsequent   The Borrower undertakes to deliver or to cause to be
delivered to the Agent on, or within forty five (45) day of (or such other
period specifically stated in Part III of Schedule 2 (Conditions subsequent)),
the relevant Drawdown Date the additional documents and other evidence listed in
Part III of Schedule 2 (Conditions subsequent), save that references in that
Part III to "the Vessel" or to any person or document relating to a Vessel shall
be deemed to relate

 
 
 
 
31

--------------------------------------------------------------------------------

 
 
 
solely to any Vessel specified in the relevant Drawdown Notice or to any person
or document relating to that Vessel respectively.
 
 
3.6
No waiver   If the Lenders in their sole discretion agree to advance a Drawing
to the Borrower before all of the documents and evidence required by Clause 3.1
(Conditions precedent) have been delivered to or to the order of the Agent, the
Borrower undertakes to deliver all outstanding documents and evidence to or to
the order of the Agent no later than thirty (30) days after the relevant
Drawdown Date or such other date specified by the Agent.

 
The advance of a Drawing under this Clause 3.6 shall not be taken as a waiver of
the Lenders' right to require production of all the documents and evidence
required by Clause 3.1 (Conditions precedent).
 
 
3.7
Form and content   All documents and evidence delivered to the Agent under this
Clause 3 shall:

 
 
3.7.1
be in form and substance acceptable to the Agent; and

 
 
3.7.2
if required by the Agent, be certified, notarised, legalised or attested in a
manner acceptable to the Agent.

 
 
3.8
Number of Drawings   No more than thirteen (13) Drawings (one per Tranche) shall
be advanced by the Finance Parties under this Agreement.

 
4
Advance

 
 
4.1
Drawdown Request   The Borrower may request a Drawing to be advanced in one
amount on any Business Day prior to the Availability Termination Date by
delivering to the Agent a duly completed Drawdown Notice not more than ten (10)
and not fewer than three (3) Business Days before the proposed Drawdown Date.

 
 
4.2
Lenders' participation   Subject to Clauses 2 (The Loan and its Purpose) and 3
(Conditions of Utilisation), the Agent shall promptly notify each Lender of the
receipt of a Drawdown Notice, following which each Lender shall advance its
Proportionate Share of the relevant Drawing to the Borrower through the Agent on
the relevant Drawdown Date.

 
 
 
 
32

--------------------------------------------------------------------------------

 
 
 
5
Repayment

 
 
5.1
Repayment of Tranches   The Borrower agrees to repay:

 
 
5.1.1
Tranche A to the Agent for the account of the Lenders by consecutive quarterly
instalments, each in the sum of three hundred eighty five thousand Dollars
($385,000) and a final instalment of the outstanding amount of Tranche A;

 
 
5.1.2
Tranche B to the Agent for the account of the Lenders by consecutive quarterly
instalments each in the sum of three hundred eighty four thousand Dollars
($384,000) and a final instalment of the outstanding amount of Tranche B;

 
 
5.1.3
Tranche C to the Agent for the account of the Lenders by consecutive quarterly
instalments each in the sum of three hundred eighty five thousand Dollars
($385,000) and a final instalment of the outstanding amount of Tranche C;

 
 
5.1.4
Tranche D to the Agent for the account of the Lenders by consecutive quarterly
instalments each in the sum of three hundred eighty four thousand Dollars
($384,000) and a final instalment of the outstanding amount of Tranche D;

 
 
5.1.5
Tranche E to the Agent for the account of the Lenders by consecutive quarterly
instalments each in the sum of four hundred seventeen thousand Dollars
($417,000) and a final instalment of the outstanding amount of Tranche E;

 
 
5.1.6
Tranche F to the Agent for the account of the Lenders by consecutive quarterly
instalments each in the sum of three hundred eighty five thousand Dollars
($385,000) and a final instalment of the outstanding amount of Tranche F;

 
 
5.1.7
Tranche G to the Agent for the account of the Lenders by consecutive quarterly
instalments each in the sum of three hundred seventy five thousand Dollars
($375,000) and a final instalment of the outstanding amount of Tranche G;

 
 
 
 
33

--------------------------------------------------------------------------------

 
 
 
 
5.1.8
Tranche H to the Agent for the account of the Lenders by consecutive quarterly
instalments each in the sum of three hundred eighty five thousand Dollars
($385,000) and a final instalment of the outstanding amount of Tranche H;

 
 
5.1.9
Tranche I to the Agent for the account of the Lenders by consecutive quarterly
instalments each in the sum of four hundred thirty eight thousand Dollars
($438,000) and a final instalment of the outstanding amount of Tranche I;

 
 
5.1.10
Tranche J to the Agent for the account of the Lenders by consecutive quarterly
instalments each in the sum of three hundred eighty five thousand Dollars
($385,000) and a final instalment of the outstanding amount of Tranche J;

 
 
5.1.11
Tranche K to the Agent for the account of the Lenders by consecutive quarterly
instalments each in the sum of three hundred eighty four thousand Dollars
($384,000) and a final instalment of the outstanding amount of Tranche K;

 
 
5.1.12
Tranche L to the Agent for the account of the Lenders by consecutive quarterly
instalments each in the sum of three hundred eighty four thousand Dollars
($384,000) and a final instalment of the outstanding amount of Tranche L; and

 
 
5.1.13
Tranche M to the Agent for the account of the Lenders by consecutive quarterly
instalments each in the sum of three hundred eighty four thousand Dollars
($384,000) and a final instalment of the outstanding amount of Tranche M,

 
in each case, with the first instalment falling due, in respect of a Tranche
drawn down prior to 30 November 2010, on 30 November 2010 and, in respect of a
Tranche drawn down on or after 30 November 2010, the earlier of the date which
is three calendar months after the Drawdown Date and the last day of November,
February, May or August (as the case may be) that follows the relevant Drawdown
Date and, in each case, with subsequent instalments falling due at consecutive
 
 
 
 
34

--------------------------------------------------------------------------------

 
 
 
intervals of three calendar months thereafter and with the final instalment
falling due on the Final Maturity Date;
 
 
5.2
Reduction of Repayment Instalments   If the aggregate amount advanced to the
Borrower in relation to a Tranche is less than the relevant Maximum Sum, the
amount of each Repayment Instalment in respect of that Tranche shall be reduced
pro rata to the amount actually advanced.

 
 
5.3
Reborrowing   The Borrower may not reborrow any part of the Loan which is repaid
or prepaid.

 
 
5.4
Consolidation of Tranches   Notwithstanding that the Loan will be made available
to the Borrower in up to thirteen (13) Tranches, the Agent may, at its option
after 30 June 2011, after the aligning of the Repayment Dates and the Interest
Payment Dates in respect of the Tranches pursuant to, respectively, Clause 5.1
(Repayment of Tranches) and Clauses 7.3 (End of Interest Periods) and 7.4
(Interest Periods to meet Repayment Dates), present to the Borrower from time to
time documentation in relation to the administration of the Loan as if the Loan
had been made available in five (5) amounts or fewer.

 
6
Prepayment

 
 
6.1
Illegality   If it becomes unlawful in any jurisdiction for a Lender to perform
any of its obligations as contemplated by this Agreement or to fund or maintain
the Loan:

 
 
6.1.1
that Lender shall promptly notify the Agent of that event;

 
 
6.1.2
upon the Agent notifying the Borrower, the Commitment of that Lender (to the
extent not already advanced) will be immediately cancelled; and

 
 
6.1.3
the Borrower shall repay that Lender's Commitment (to the extent already
advanced) on the last day of the current Interest Period or, if earlier, the
date specified by that Lender in the notice delivered to the Agent and notified
by the Agent to the Borrower (being no earlier than the last day of any
applicable grace period permitted by law) and the remaining Repayment
Instalments shall be reduced pro rata.

 
 
6.2
Voluntary prepayment of the Loan   The Borrower may prepay the whole or any part
of the Loan (but, if in part, being an amount that reduces the Loan by a

 
 
 
 
35

--------------------------------------------------------------------------------

 
 
 
minimum amount of one million Dollars ($1,000,000) or whole integral multiples
thereof) subject as follows:
 
 
6.2.1
it gives the Agent not less than ten (10) Business Days' (or such shorter period
as the Majority Lenders may agree) prior notice;

 
 
6.2.2
any prepayment shall be made on the last day of an Interest Period unless
otherwise agreed by the Majority Lenders and then always subject to payment by
the Borrower of any Break Costs;

 
 
6.2.3
no prepayment may be made until after the Availability Termination Date; and

 
 
6.2.4
any prepayment under this Clause 6.2 shall satisfy the obligations in respect of
the Loan under Clause 5.1 (Repayment of Tranches) and be applied in prepayment
of the Repayment Instalments in inverse order of maturity and, if more than one
Repayment Instalment is payable at the same maturity date, applied to such
Repayment Instalments pro rata

 
PROVIDED THAT this Clause 6.2 (except Clause 6.2.2) shall not apply to the
prepayment of the Loan referred to in clause 2.1.4 (Conditions) of the Second
Supplemental Agreement, which prepayment shall be applied in accordance with
clause 4.2 of the Second Supplemental Agreement (Amendments to Original Loan
Agreement).
 
 
6.3
Mandatory prepayment on sale or Total Loss   If a Vessel is sold by a Collateral
Owner or becomes a Total Loss, the Borrower shall, simultaneously with any such
sale or, subject to Clause 6.4 (Replacement of Vessels) within one hundred and
twenty (120) days after any such Total Loss, make a prepayment of the Loan in an
amount equivalent to:

 
 
6.3.1
until the later of (a) the end of the Waiver Period and (b) the release of all
of the Second Mortgages, the greater of:

 
 
(a)
the full amount of the proceeds of any such sale or proceeds of Insurances of
any such Total Loss;

 
 
(b)
the relevant Tranche then outstanding;

 
 
 
36

--------------------------------------------------------------------------------

 
 
 
 
(c)
an amount required to ensure that following such prepayment the Borrower
complies with the provisions of Clause 10.10 (Additional security); and

 
 
(d)
an amount required to ensure that, following such prepayment, the loan to value
ratio determined in accordance with Clause 10.10 (Additional security) is
restored to the loan to value ratio determined in accordance with Clause 10.10
(Additional security) immediately prior to any such sale or Total Loss;

 
6.3.2           thereafter, the greater of:
 
 
(a)
the relevant Tranche then outstanding;

 
 
(b)
an amount required to ensure that following such prepayment the Borrower
complies with the provisions of Clause 10.10 (Additional security); and

 
 
(c)
an amount required to ensure that, following such prepayment, the loan to value
ratio determined in accordance with Clause 10.10 (Additional security) is
restored to the loan to value ratio determined in accordance with Clause 10.10
(Additional security) immediately prior to any such sale or Total Loss.

 
Any such prepayment shall be applied firstly in full prepayment of the relevant
Tranche and secondly in prepayment of the remaining Repayment Instalments in
inverse order of maturity and, if more than one Repayment Instalment is payable
at the same maturity date, applied to such Repayment Instalments pro rata.
 
 
6.4
Replacement of Vessels  In the event that a Vessel then subject to a Mortgage
becomes a Total Loss, the Borrower may, within thirty (30) days of that Vessel
becoming a Total Loss, replace that Vessel with a Replacement Vessel provided
that:

 
 
6.4.1
the Lenders' consent to such replacement has been obtained by the Agent no less
than ten (10) Business Days before the proposed date of such replacement';

 
 
6.4.2
no Default has occurred and is continuing;

 
 
 
37

--------------------------------------------------------------------------------

 
 
 
 
6.4.3
the relevant conditions precedent and conditions subsequent set out in Schedule
2 in respect of the Replacement Vessel and its owner shall have been met;

 
 
6.4.4
the Replacement Vessel meets the requirements specified in the definition
thereof;

 
 
6.4.5
good and valuable consideration in an amount not less than the amount of the
Loan which would otherwise be prepayable pursuant to Clause 6.3 (Mandatory
prepayment on sale or Total Loss) shall have been paid by the Borrower or the
Collateral Owner which owned the Vessel which suffered the Total Loss to the
Collateral Owner owning the Replacement Vessel;

 
 
6.4.6
any insurance proceeds received in respect of such Total Loss shall be held in
escrow by the Agent for a period of ninety (90) days following the replacement
of the Vessel becoming a Total Loss by the Replacement Vessel and following
expiry of such ninety (90) days shall be released to the Borrower in accordance
with its instructions;

 
 
6.4.7
any other conditions imposed by the Lenders have been satisfied.

 
If the Lenders consent to the replacement of the Vessel which has become a Total
Loss with a Replacement Vessel, the amount of the Loan which would have been
prepayable pursuant to Clause 6.3 (Mandatory prepayment on sale or Total Loss)
but for such replacement shall not be so prepayable.
 
 
6.5
Mandatory Prepayment on Change of Control   In the event of a Change of Control
of the Borrower at any time during the Facility Period, the Borrower shall
prepay the whole of the Loan within five (5) Business Days after the date on
which the Change of Control occurs together with any Break Costs.

 
 
6.6
Prepayment in case of Increased Costs, Tax Gross Up and Tax Indemnity   Without
prejudice to the Borrower's rights contained in Clause 6.2 (Voluntary prepayment
of the Loan), the Borrower may cancel and prepay the Loan at any time during the
Facility Period in case Clauses 8.5 (Increased costs), 8.10 (Taxes) and/or 17.3
(Grossing-up) of this Agreement apply.

 
 
 
 
38

--------------------------------------------------------------------------------

 
 
 
 
6.7
Restrictions   Any notice of prepayment given under this Clause 6 shall be
irrevocable and, unless a contrary indication appears in this Agreement, shall
specify the date or dates upon which the relevant prepayment is to be made and
the amount of that prepayment.

 
Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid and, subject to any Break Costs, without premium or
penalty.
 
If the Agent receives a notice under this Clause 6 it shall promptly forward a
copy of that notice to the Borrower or the Lenders, as appropriate.
 
7
Interest

 
 
7.1
Interest Periods   Subject to Clause 7.3 (End of Interest Periods), Clause 7.4
(Interest Periods to meet Repayment Dates) and Clause 7.7 (Failure to select
Interest Period), the period during which the Loan shall be outstanding under
this Agreement shall be divided into consecutive Interest Periods of three or
six months' duration, as selected by the Borrower by written notice to the Agent
not later than 11.00 a.m. on the third Business Day before the beginning of the
Interest Period in question, or such other duration as may be agreed by the
Agent (acting on the instructions of all the Lenders in their sole discretion).

 
 
7.2
Beginning of Interest Periods   Each Interest Period in respect of a Drawing
shall start on the relevant Drawdown Date (or, if a Drawing is already advanced,
on the last day of the preceding Interest Period).

 
 
7.3
End of Interest Periods   Each Interest Period in respect of a Drawing drawn
down prior to 30 November 2010 shall end on, in case of the first Interest
Period relating to that Drawing, 30 November 2010 and, thereafter, on the date
which numerically corresponds to 30 November 2010 or the last day of the
preceding Interest Period in the relevant calendar month except that, if there
is no numerically corresponding date in that calendar month, the Interest Period
shall end on the last Business Day in that month.  Each Interest Period in
respect of a Drawing drawn down on or after 30 November 2010 shall end on, in
case of the first Interest Period relating to that Drawing, the final date of
the then current Interest Period and, thereafter, on the date which numerically
corresponds to the final date of that then current Interest Period or the last
day of the preceding Interest Period in the relevant calendar month except

 
 
 
 
39

--------------------------------------------------------------------------------

 
 
that, if there is no numerically corresponding date in that calendar month, the
Interest Period shall end on the last Business Day in that month.
 
 
7.4
Interest Periods to meet Repayment Dates   If an Interest Period will expire
after the next Repayment Date, there shall be a separate Interest Period for a
part of the Loan equal to the Repayment Instalment due on that next Repayment
Date and that separate Interest Period shall expire on that next Repayment Date
but no later than the Final Maturity Date.

 
 
7.5
Non-Business Days   If an Interest Period would otherwise end on a day which is
not a Business Day, that Interest Period will instead end on the next Business
Day in that calendar month (if there is one) or the preceding Business Day (if
there is not).

 
 
7.6
Interest rate   During each Interest Period interest shall accrue on the Loan at
the rate determined by the Agent to be the aggregate of (a) the Margin,
(b) LIBOR and (c) the Mandatory Cost, if any.

 
 
7.7
Failure to select Interest Period   If the Borrower at any time fails to select
or agree an Interest Period in accordance with Clause 7.1 (Interest Periods),
the interest rate applicable shall be the rate determined by the Agent in
accordance with Clause 7.6 (Interest rate) for an Interest Period of such
duration (not exceeding three (3)  months) as the Agent may select.

 
 
7.8
Accrual and payment of interest   Interest shall accrue from day to day, shall
be calculated on the basis of a 360 day year and the actual number of days
elapsed (or, in any circumstance where market practice differs, in accordance
with the prevailing market practice) and shall be paid by the Borrower to the
Agent for the account of the Lenders on the last day of each Interest Period
and, if the Interest Period is longer than three months, on the dates falling at
three monthly intervals after the first day of that Interest Period.

 
 
7.9
Default interest   If the Borrower fails to pay any amount payable by it under a
Finance Document on its due date, interest shall accrue on the overdue amount
from the due date up to the date of actual payment (both before and after
judgment) at a rate which is two per cent (2%) higher than the rate which would
have been payable if the overdue amount had, during the period of non-payment,
constituted the Loan in the currency of the overdue amount for successive
Interest Periods, each selected

 
 
 
 
 
40

--------------------------------------------------------------------------------

 
 
by the Agent (acting reasonably).  Any interest accruing under this Clause 7.9
shall be immediately payable by the Borrower on demand by the Agent.  If unpaid,
any such interest will be compounded with the overdue amount at the end of each
Interest Period applicable to that overdue amount but will remain immediately
due and payable.
 
 
7.10
Alternative interest rate   If either (a) the applicable Screen Rate is not
available for any Interest Period and none or only one of the Reference Banks
supplies a rate to the Agent to determine LIBOR for that Interest Period or (b)
a Lender or Lenders (whose Commitments exceed fifty per cent (50%) of the Loan)
inform the Agent by written notice that the cost to it or them of obtaining
matching deposits for any Interest Period would be in excess of LIBOR and that
notice is received by the Agent no later than close of business in London on the
day LIBOR is determined for that Interest Period:

 
 
7.10.1
the Agent shall give notice to the Lenders and the Borrower of the occurrence of
such event; and

 
 
7.10.2
the rate of interest on each Lender's Commitment for that Interest Period shall
be the rate per annum which is the sum of:

 
 
(a)
the Margin; and

 
 
(b)
the rate notified to the Agent by that Lender as soon as practicable, and in any
event before interest is due to be paid in respect of that Interest Period, to
be that which expresses as a percentage rate per annum the cost to that Lender
of funding its Commitment from whatever source it may reasonably select; and

 
 
(c)
the Mandatory Cost, if any, applicable to that Lender's Commitment,

 
PROVIDED THAT if the resulting rate of interest on any Commitment is not
acceptable to the Borrower:
 
 
7.10.3
the Agent on behalf of the Lenders will negotiate with the Borrower in good
faith with a view to modifying this Agreement to provide a substitute basis for
determining the rate of interest;

 
 
 
 
41

--------------------------------------------------------------------------------

 
 
 
 
7.10.4
any substitute basis agreed pursuant to Clause 7.10.3 shall, subject to the
prior consent of all the Lenders, be binding on all the parties to this
Agreement and shall apply to all Commitments; and

 
 
7.10.5
if, within thirty (30) days of the giving of the notice referred to in
Clause 7.10.1, the Borrower and the Agent fail to agree in writing on a
substitute basis for determining the rate of interest, the Borrower will
immediately prepay the relevant Commitment, together with any Break Costs, and
the remaining Repayment Instalments shall be reduced pro rata.

 
 
7.11
Determinations conclusive   The Agent shall promptly notify the Borrower of the
determination of a rate of interest under this Clause 7 and each such
determination shall (save in the case of manifest error) be final and
conclusive.

 
8
Indemnities

 
 
8.1
Transaction expenses   The Borrower will, within fourteen (14) days of the
Security Agent's or the Agent's written demand, pay the Security Agent or the
Agent (for the account of the Finance Parties) (as applicable) the amount of all
costs and expenses (including legal fees and Value Added Tax or any similar or
replacement tax if applicable) reasonably incurred by the Finance Parties or any
of them in connection with:

 
 
8.1.1
the negotiation, preparation, printing, execution and registration of the
Finance Documents (whether or not any Finance Document is actually executed or
registered and whether or not all or any part of the Loan is advanced);

 
 
8.1.2
any amendment, addendum or supplement to any Finance Document (whether or not
completed); and

 
 
8.1.3
any other document which may at any time be required by a Finance Party to give
effect to any Finance Document or which a Finance Party is entitled to call for
or obtain under any Finance Document (including, without limitation but subject
to Clause 10.11 (Valuations), any valuation of the Vessels).

 
 
8.2
Funding costs   The Borrower shall indemnify each Finance Party, by payment to
the Agent (for the account of that Finance Party) on the Agent's written demand
against all losses and costs incurred or sustained by that Finance Party if, for
any

 
 
 
 
42

--------------------------------------------------------------------------------

 
 
reason, a Drawing is not advanced to the Borrower after the relevant Drawdown
Notice has been given to the Agent, or is advanced on a date other than that
requested in the Drawdown Notice (unless, in either case, as a result of any
default by a Finance Party).
 
 
8.3
Break Costs   The Borrower shall indemnify each Finance Party, by payment to the
Agent (for the account of that Finance Party) on the Agent's written demand
against all costs, losses, premiums or penalties incurred by that Finance Party
as a result of its receiving any prepayment of all or any part of the Loan
(whether pursuant to Clause 6 (Prepayment) or otherwise) on a day other than the
last day of an Interest Period for the Loan or relevant part of the Loan, or any
other payment under or in relation to the Finance Documents on a day other than
the due date for payment of the sum in question, including (without limitation)
any losses or costs incurred in liquidating or re-employing deposits from third
parties acquired to effect or maintain all or any part of the Loan, and any
liabilities, expenses or losses incurred by that Finance Party in terminating or
reversing, or otherwise in connection with, any Master Agreement Transaction or
any other interest rate and/or currency swap, transaction or arrangement entered
into by that Finance Party to hedge any exposure arising under this Agreement,
or in terminating or reversing, or otherwise in connection with, any open
position arising under this Agreement or the Master Agreement.

 
 
8.4
Currency indemnity   In the event of a Finance Party receiving or recovering any
amount payable under a Finance Document in a currency other than the Currency of
Account, and if the amount received or recovered is insufficient when converted
into the Currency of Account at the date of receipt to satisfy in full the
amount due, the Borrower shall, on the Agent's written demand, pay to the Agent
for the account of the relevant Finance Party such further amount in the
Currency of Account as is sufficient to satisfy in full the amount due and that
further amount shall be due to the Agent on behalf of the relevant Finance Party
as a separate debt under this Agreement.

 
 
8.5
Increased costs (subject to Clause 8.6 (Exceptions to increased costs))   If, by
reason of the introduction of any law, or any change in any law, or any change
in the interpretation or administration of any law, or compliance with any
request or

 
 
 
43

--------------------------------------------------------------------------------

 
 
requirement from any central bank or any fiscal, monetary or other authority
occurring after the date of this Agreement:
 
 
8.5.1
a Finance Party (or the holding company of a Finance Party) shall be subject to
any Tax with respect to payment of all or any part of the Indebtedness (other
than Tax on overall net income); or

 
 
8.5.2
the basis of Taxation of payments to a Finance Party in respect of all or any
part of the Indebtedness shall be changed; or

 
 
8.5.3
any reserve requirements shall be imposed, modified or deemed applicable against
assets held by or deposits in or for the account of or loans by any branch of a
Finance Party; or

 
 
8.5.4
the manner in which a Finance Party allocates capital resources to its
obligations under this Agreement and/or the Master Agreement or any ratio
(whether cash, capital adequacy, liquidity or otherwise) which a Finance Party
is required or requested to maintain shall be affected; or

 
 
8.5.5
there is imposed on a Finance Party (or on the holding company of a Finance
Party) any other condition in relation to the Indebtedness or the Finance
Documents;

 
and the result of any of the above shall be to increase the cost to a Finance
Party (or to the holding company of a Finance Party) of that Finance Party
making or maintaining its Commitment, or its obligations under the Master
Agreement, or to cause a Finance Party to suffer (in its opinion) a material
reduction in the rate of return on its overall capital below the level which it
reasonably anticipated at the date of this Agreement and which it would have
been able to achieve but for its entering into this Agreement or the Master
Agreement, and/or performing its obligations under this Agreement or the Master
Agreement, then, subject to Clause 8.6 (Exceptions to increased costs), the
Finance Party affected shall notify the Agent and the Borrower shall from time
to time pay to the Agent on demand for the account of that Finance Party the
amount which shall compensate that Finance Party (or the relevant holding
company) for such additional cost or reduced return.  A certificate signed by an
authorised signatory of that Finance Party setting out the amount of that
 
 
 
 
44

--------------------------------------------------------------------------------

 
 
 
payment and the basis of its calculation shall be submitted to the Borrower and
shall be conclusive evidence of such amount save for manifest error.
 
 
8.6
Exceptions to increased costs   Clause 8.5 (Increased costs) does not apply to
the extent any additional cost or reduced return referred to in that Clause is:

 
 
8.6.1
compensated for by a payment made under Clause 8.10 (Taxes); or

 
 
8.6.2
compensated for by a payment made under Clause 17.3 (Grossing-up); or

 
 
8.6.3
compensated for by the payment of the Mandatory Cost; or

 
 
8.6.4
attributable to the wilful breach by the relevant Finance Party (or the holding
company of that Finance Party) of any law or regulation.

 
 
8.7
Events of Default   The Borrower shall indemnify each Finance Party from time to
time, by payment to the Agent (for the account of that Finance Party) on the
Agent's written demand, against all losses, costs and liabilities incurred or
sustained by that Finance Party as a consequence of any Event of Default.

 
 
8.8
Enforcement costs   The Borrower shall pay to the Agent (for the account of each
Finance Party) on the Agent's written demand the amount of all costs and
expenses (including legal fees) incurred by that Finance Party in connection
with the enforcement of, or the preservation of any rights under, any Finance
Document including (without limitation) any losses, costs and expenses which
that Finance Party may from time to time sustain, incur or become liable for by
reason of that Finance Party being mortgagee of a Vessel and/or a lender to the
Borrower, or by reason of that Finance Party being deemed by any court or
authority to be an operator or controller, or in any way concerned in the
operation or control, of a Vessel.

 
 
8.9
Other costs   The Borrower shall pay to the Agent (for the account of each
Finance Party) on the Agent's written demand the amount of all sums which that
Finance Party may pay or become actually or contingently liable for on account
of a Collateral Owner in connection with a Vessel (whether alone or jointly or
jointly and severally with any other person) including (without limitation) all
sums which that Finance Party may pay or guarantees which it may give in respect
of the Insurances, any expenses incurred by that Finance Party in connection
with the maintenance or repair of a Vessel or in discharging any lien, bond or
other claim relating in any way

 
 
 
45

--------------------------------------------------------------------------------

 
 
to a Vessel, and any sums which that Finance Party may pay or guarantees which
it may give to procure the release of a Vessel from arrest or detention.
 
 
8.10
Taxes   The Borrower shall pay all Taxes to which all or any part of the
Indebtedness or any Finance Document may be at any time subject (other than Tax
on a Finance Party's overall net income) and shall indemnify the Finance
Parties, by payment to the Agent (for the account of the Finance Parties) on the
Agent's written demand, against all liabilities, costs, claims and expenses
resulting from any omission to pay or delay in paying any such Taxes.

 
 
8.11
Litigation   The Borrower shall, promptly on the Agent's request, reimburse the
Lenders for, and keep the Lenders fully indemnified in respect of all
liabilities, damages, costs and claims sustained or incurred by the Lenders in
connection with the Finance Documents or the performance of its duties and
obligations, or the exercise of its rights, powers, discretions or remedies
under or pursuant to any Finance Document including, without limitation, in
connection with any litigation, arbitration or administrative proceedings or
regulatory enquiry concerning the Finance Parties to the extent not paid by the
Security Parties and not arising solely from the Lenders' gross negligence or
wilful misconduct.

 
9
Fees

 
 
9.1
Commitment fee   The Borrower shall pay to the Agent (for the account of the
Lenders in proportion to their Commitments) a fee computed at the rate of one
point twenty five per cent (1.25%) per annum on the undrawn amount of the Loan
from time to time from the date of this Agreement until the earlier of the
Drawdown Date in respect of the final Drawing and the Availability Termination
Date.  The accrued commitment fee is payable on the last day of each successive
period of three months from the date of this Agreement and on the earlier of the
Drawdown Date in respect of the final Drawing and the Availability Termination
Date.

 
 
9.2
Upfront fee   The Borrower shall pay to the Agent (for the account of the
Lenders in proportion to their Commitments) an upfront fee in the amount of two
million five hundred thirty thousand Dollars ($2,530,000) on or before the date
of this Agreement.

 
 
 
46

--------------------------------------------------------------------------------

 
 
 
 
9.3
Agency fee   The Borrower shall pay to the Agent (for its own account) an agency
fee in the amount and at the times agreed in a Fee Letter.

 
 
9.4
Security Agency fee   The Borrower shall pay to the Security Agent (for its own
account) a security agency fee in the amount and terms agreed in the Fee Letter.

 
 
9.5
Documentation fee   The Borrower shall pay to the Security Agent (for its own
account) a documentation fee in the amount and terms agreed in the Fee Letter.

 
10
Security and Application of Moneys

 
 
10.1
Security Documents   As security for the payment of the Indebtedness, the
Borrower shall execute and deliver to the Security Agent or cause to be executed
and delivered to the Security Agent the following documents in such forms and
containing such terms and conditions as the Security Agent shall require:

 
 
10.1.1
first preferred mortgages over the Vessels;

 
 
10.1.2
first priority deeds of assignment of the Insurances, the Earnings and the
Requisition Compensation of the Vessels and, in respect of Vessel M, the
Post-Delivery Warranties (provided the relevant Seller has assigned the
Post-Delivery Warranties to the relevant Collateral Owner);

 
 
10.1.3
a guarantee and indemnity from each Guarantor;

 
 
10.1.4
a first priority account security agreement or account security agreements over
the Accounts and all amounts from time to time standing to the credit of the
Accounts;

 
 
10.1.5
first priority pledges of all the issued shares of each Collateral Owner;

 
 
10.1.6
deposit account control agreements in respect of the operation of the Accounts;
and

 
 
10.1.7
a first priority deed of charge over the Master Agreement Benefits.

 
 
10.2
Accounts   The Borrower shall:

 
 
10.2.1
procure that each Collateral Owner maintains its Earnings Account with the
Account Holder; and

 
 
 
 
47

--------------------------------------------------------------------------------

 
 
 
 
10.2.2
procure that the Collateral Owners maintain the Master Account with the Account
Holder,

 
each for the duration of the Facility Period free of Encumbrances and rights of
set off other than those created by or under the Finance Documents.
 
 
10.3
Earnings   The Borrower shall procure that all Earnings and any Requisition
Compensation are credited to the Earnings Accounts.

 
 
10.4
Deposit   The Borrower shall procure that each Collateral Owner shall deposit
into the relevant Earnings Account or into the Master Account a minimum amount
of seven hundred fifty thousand Dollars ($750,000) on or before the Drawdown
Date of the relevant Tranche. The respective balance standing to the credit of
such Earnings Account or the Master Account shall remain until 30 September 2010
and, after 30 September 2010 and at all times during the Facility Period in the
Master Account to satisfy the Borrower's obligations under Clause 12.2.1 (Loan
minimum liquidity).

 
 
10.5
Relocation of Accounts   At any time following the occurrence and during the
continuation of a Default, the Agent may without the consent of the Borrower or
the relevant Collateral Owner relocate one or all of the Accounts to any branch
or any affiliate of Deutsche Bank AG, without prejudice to the continued
application of this Clause 10 and the rights of the Finance Parties under the
Finance Documents.

 
 
10.6
Access to information   The Borrower agrees that the Security Agent (and its
nominees) may from time to time during the Facility Period review the records
held by the Account Holder (whether in written or electronic form) in relation
to the Accounts, and irrevocably waives any right of confidentiality which may
exist in relation to those records.

 
 
10.7
Application after acceleration   From and after the giving of notice to the
Borrower by the Agent under Clause 13.2 (Acceleration), the Borrower shall
procure that all sums from time to time standing to the credit of any of the
Accounts are immediately transferred to the Agent for application in accordance
with Clause 10.8 (General application of moneys) and the Borrower irrevocably
authorises the Agent to instruct the Account Holder to make those transfers.

 
 
 
48

--------------------------------------------------------------------------------

 
 
 
 
10.8
General application of moneys   The Borrower, subject to Clause 10.9
(Application of moneys on sale or Total Loss), irrevocably authorises and shall
procure that each Collateral Owner irrevocably authorises the Agent and the
Security Agent to apply all sums which any of them may receive:

 
 
10.8.1
pursuant to a sale or other disposition of a Vessel or any right, title or
interest in a Vessel; or

 
 
10.8.2
by way of payment of any sum in respect of the Insurances, Earnings or
Requisition Compensation; or

 
 
10.8.3
by way of transfer of any sum from any of the Accounts; or

 
 
10.8.4
otherwise arising under or in connection with any Security Document,

 
in or towards satisfaction of the obligations of each Security Party under the
Finance Documents, in the following order:
 
 
(i)
firstly, on a pari passu and pro rata basis, all costs, charges, fees and
expenses (other than interest and principal) of the Agent, the Security Agent,
the Mandated Lead Arrangers and the Account Holder due under the Finance
Documents;

 
 
(ii)
secondly, on a pari passu and pro rata basis, all costs, charges, fees and
expenses (other than interest and principal) of the Lenders, the Bookrunner and
the Swap Providers due under the Finance Documents;

 
 
(iii)
thirdly, on a pari passu basis between the Finance Parties and pro rata basis
between the Tranches, all interest due under the Finance Documents;

 
 
(iv)
fourthly, on a pro rata basis between the Tranches, any principal due and unpaid
under this Agreement;

 
 
(v)
fifthly, on a pro rata basis between the Tranches, any other sum due and unpaid
under the Finance Documents; and

 
 
(vi)
sixthly, any balance shall be paid to the Borrower, subject to the terms of the
Deed of Co-ordination.

 
 
 
 
49

--------------------------------------------------------------------------------

 
 
 
 
10.9
Application of moneys on sale or Total Loss   The Borrower irrevocably
authorises and shall procure that each Collateral Owner irrevocably authorises
the Agent and the Security Agent to apply all sums which either of them may
receive pursuant to a sale by that Collateral Owner of its Vessel or a Total
Loss of its Vessel in or towards satisfaction of the prepayment due and payable
by virtue of that sale or Total Loss under Clause 6.3 (Mandatory prepayment on
sale or Total Loss), but the Borrower's obligation to make that prepayment shall
not be affected if those sums are insufficient to satisfy that obligation.

 
 
10.10
Additional security   If at any time the aggregate of the Fair Market Value of
the Vessels and the value of any additional security (as determined conclusively
by appropriate advisers appointed by the Agent (in the case of other charged
assets), and determined by the Agent in its discretion (in all other cases)) for
the time being provided to the Security Agent under this Clause 10.10 is less
than one hundred and thirty five per cent (135%) of the aggregate of the amount
of the Loan then outstanding and the amount certified by the Swap Providers to
be the amount which would be payable by the Borrower to the Swap Providers under
the Master Agreement if an Early Termination Date were to occur at that time,
the Borrower shall, within thirty (30) days of the Agent's request, at the
Borrower's option:

 
 
10.10.1
pay to the Security Agent or to its nominee a cash deposit in the amount of the
shortfall to be secured in favour of the Security Agent as additional security
for the payment of the Indebtedness; or

 
 
10.10.2
give to the Security Agent other additional security in amount and form
acceptable to the Security Agent, acting upon the instructions of the Majority
Lenders; or

 
 
10.10.3
prepay the amount of the Indebtedness which will ensure that the aggregate of
the Fair Market Value of the Vessels and the value of any additional security is
not less than one hundred and thirty five per cent (135%) of the Indebtedness.

 
Clauses 5.3 (Reborrowing), 6.2.4 (Voluntary prepayment of Loan) and 6.7
(Restrictions) shall apply, mutatis mutandis, to any prepayment made under this
Clause 10.10 and the value of any additional security provided shall be
determined as stated above.
 
 
 
50

--------------------------------------------------------------------------------

 
 
 
 
 
10.11
Valuations  The Borrower shall provide at the Agent's request not less than two
(2) valuations per annum from two Approved Brokers appointed by the Borrower
(determined in accordance with the definition of Fair Market Value) on or around
30 June and 31 December of each calendar year (provided that two valuations
provided in the same calendar year shall be (i) given with at least four (4)
months' interval and (ii) at the Borrower's expense) for the purpose of
determining the Fair Market Value of the Vessels and monitoring compliance with
Clause 10.10 (Additional security).  Following an Event of Default, the Agent
shall be entitled to request additional valuations (determined in accordance
with the definition of Fair Market Value) at the Borrower's expense at any time.

 
11
Representations

 
 
11.1
Representations   The Borrower makes the representations and warranties set out
in this Clause 11.1 to each Finance Party on the date of this Agreement.

 
 
11.1.1
Status   Each Security Party (which is not an individual) is a corporation, duly
incorporated and validly existing under the law of its jurisdiction of
incorporation and has the power to own its assets and carry on its business as
it is being conducted.

 
 
11.1.2
Binding obligations   The obligations expressed to be assumed by each Security
Party in each Finance Document to which it is a party are subject to any general
principles of law limiting its obligations which are specifically referred to in
any legal opinion delivered pursuant to Clause 3 (Conditions of Utilisation),
legal, valid, binding and enforceable obligations.

 
 
11.1.3
Non-conflict with other obligations   The entry into and performance by each
Security Party of, and the transactions contemplated by, the Finance Documents
do not conflict with:

 
 
(a)
any law or regulation applicable to that Security Party;

 
 
(b)
the constitutional documents of that Security Party; or

 
 
(c)
any document binding on that Security Party or any of its assets,

 
 
and in borrowing the Loan, the Borrower is acting for its own account.

 
 
 
 
51

--------------------------------------------------------------------------------

 
 
 
 
11.1.4
Power and authority   Each Security Party has the power to enter into, perform
and deliver, and has taken all necessary action to authorise its entry into,
performance and delivery of, the Finance Documents to which it is or is to
become a party and the transactions contemplated by those Finance Documents.

 
 
11.1.5
Validity and admissibility in evidence   All consents, licences, approvals,
authorisations, filings and registrations required or desirable:

 
 
(a)
to enable each Security Party lawfully to enter into, exercise its rights and
comply with its obligations in the Finance Documents to which it is a party or
to enable each Finance Party to enforce and exercise all its rights under the
Finance Documents; and

 
 
(b)
to make the Finance Documents to which any Security Party is a party admissible
in evidence in its jurisdiction of incorporation,

 
have been obtained or effected and are in full force and effect, with the
exception only of the registrations referred to in Part III of Schedule 2
(Conditions subsequent).
 
 
11.1.6
Governing law and enforcement   The choice of a particular law as the governing
law of any Finance Document expressed to be governed by that law will be
recognised and enforced in the jurisdiction of incorporation of each relevant
Security Party, and any judgment obtained in the jurisdiction submitted to in
any Finance Document will be recognised and enforced in the jurisdiction of
incorporation of each relevant Security Party.

 
 
11.1.7
Deduction of Tax   No Security Party is required under the law of its
jurisdiction of incorporation to make any deduction for or on account of Tax
from any payment it may make under any Finance Document.

 
 
11.1.8
No filing or stamp taxes   (a) Under the law of the jurisdiction of
incorporation of each relevant Security Party it is not necessary that the
Finance Documents (other than the Security Documents) be filed, recorded or
enrolled with any court or other authority in that jurisdiction, (b) under the
law of the jurisdiction of the flag state of a Vessel then subject to a
Mortgage, it is not necessary that the Finance Documents (other than the

 
 
 
52

--------------------------------------------------------------------------------

 
 
Mortgage) be filed, recorded or enrolled with any court or other authority in
that jurisdiction or (c) in either case, that any stamp, registration (other
than registration fees in connection with the Mortgages) or similar tax be paid
on or in relation to the Finance Documents or the transactions contemplated by
the Finance Documents.
 
 
11.1.9
No default   No Default or Event of Default is continuing or might reasonably be
expected to result from the advance of any Drawing.

 
 
11.1.10
No misleading information   Any factual information provided by any Security
Party to any Finance Party was true and accurate in all material respects as at
the date it was provided.

 
 
11.1.11
Pari passu ranking   The payment obligations of each Security Party under the
Finance Documents to which it is a party rank at least pari passu with the
claims of all its other unsecured and unsubordinated creditors, except for
obligations mandatorily preferred by law applying to companies generally.

 
 
11.1.12
No proceedings pending or threatened   No litigation, arbitration or
administrative proceedings of or before any court, arbitral body or agency have
been started or (to the best of the Borrower's knowledge threatened) which, if
adversely determined, might reasonably be expected to have a materially adverse
effect on the business, assets, financial condition or credit worthiness of any
Security Party.

 
 
11.1.13
Disclosure of material facts   The Borrower is not aware of any material facts
or circumstances which have not been disclosed to the Agent and which might, if
disclosed, have adversely affected the decision of a person considering whether
or not to make loan facilities of the nature contemplated by this Agreement
available to the Borrower.

 
 
11.1.14
No established place of business in the UK    No Security Party has an
established place of business in the United Kingdom.

 
 
11.1.15
Completeness of Relevant Documents   The copies of any Relevant Documents
provided or to be provided by the Borrower to the Agent in accordance with
Clause 3 (Conditions of Utilisation) are, or will be, true and

 
 
 
53

--------------------------------------------------------------------------------

 
 
 
accurate copies of the originals and represent, or will represent, the full
agreement between the parties to those Relevant Documents in relation to the
subject matter of those Relevant Documents and there are no commissions,
rebates, premiums or other payments due or to become due in connection with the
subject matter of those Relevant Documents other than in the ordinary course of
business or as disclosed to, and approved in writing by, the Agent.
 
 
11.1.16
Ownership and control of Collateral Owners   Each Collateral Owner is a
Wholly-Owned Subsidiary of the Borrower and is controlled by the Borrower.

 
 
11.1.17
Money Laundering   In relation to the borrowing by the Borrower of the Loan, the
performance and discharge of its obligations and liabilities under the Security
Documents and the transactions and other arrangements effected or contemplated
by the Security Documents to which the Borrower or the relevant Collateral Owner
is a party, the Borrower is acting for its own account and that the foregoing
will not involve or lead to a contravention of any law, official requirement or
other regulatory measure or procedure which has been implemented to combat
"money laundering" (as defined in Article 1 of the Directive (91/308/EEC) of the
Council of the European Communities).

 
 
11.2
Repetition   Each representation and warranty in Clause 11.1 (Representations)
is deemed to be repeated by the Borrower by reference to the facts and
circumstances then existing on the date of each Drawdown Notice and the first
day of each Interest Period.

 
12
Undertakings and Covenants

 
The undertakings and covenants in this Clause 12 remain in force for the
duration of the Facility Period.
 
12.1
Information undertakings

 
 
12.1.1
Financial statements   The Borrower shall and shall procure that the Collateral
Owners shall, supply to the Agent as soon as the same become available, but in
any event within ninety (90) days after the end of each of its financial years,
the Borrower's audited consolidated (so as to include

 
 
 
54

--------------------------------------------------------------------------------

 
 
 
inter alia the Collateral Owners) financial statements for that financial year
and each Collateral Owner's financial statements for that financial year,
together with a Compliance Certificate, signed by the Chief Financial Officer of
the Borrower, setting out (in reasonable detail) computations as to compliance
with Clause 12.2 (Financial covenants) as at the date as at which those
financial statements were drawn up and any further information representing its
financial completion (including, but not limited to, cash flow forecasts) upon
the request of the Agent.
 
 
12.1.2
Requirements as to financial statements   Each set of financial statements
delivered by the Borrower under Clause 12.1.1 (Financial statements):

 
 
(a)
shall be certified by the chief financial officer of the Borrower as fairly
representing its financial condition and that of the Collateral Owners as at the
date as at which those financial statements were drawn up; and

 
 
(b)
shall be prepared using GAAP, and, in relation to any financial statements
delivered by the Borrower in respect of the subsequent financial years, shall be
prepared using accounting practices and financial reference periods consistent
with those applied in the preparation of the Original Financial Statements
unless, in relation to any set of financial statements, the Borrower notifies
the Agent that there has been a material change in GAAP, the accounting
practices or reference periods and the Borrower's auditors deliver to the Agent:

 
 
(i)
a description of any change necessary for those financial statements to reflect
the GAAP, accounting practices and reference periods upon which the Original
Financial Statements were prepared; and

 
 
(ii)
sufficient information, in form and substance as may be reasonably required by
the Agent, to enable the Agent to make an accurate comparison between the
financial position indicated in those financial statements and that indicated in
the Original Financial Statements.

 
 
 
55

--------------------------------------------------------------------------------

 
 
 
 
12.1.3
Interim financial statements   The Borrower shall, and shall procure that each
Collateral Owner shall, supply to the Agent as soon as the same become
available, but in any event within forty five (45) days after the end of each
quarter during each of its financial years, the Borrower's consolidated (so as
to include inter alia the Collateral Owners) quarterly financial statements for
that quarter and each Collateral Owner's unaudited financial statements for that
quarter, together with a Compliance Certificate, signed by Chief Financial
Officer of the Borrower, setting out (in reasonable detail) computations as to
compliance with Clause 12.2 (Financial covenants) as at the date as at which
those financial statements were drawn up.

 
 
12.1.4
Information: miscellaneous   The Borrower shall supply to the Agent:

 
 
(a)
all documents which could reasonably be expected to have a material adverse
effect on the business, assets, financial condition or creditworthiness of the
Borrower or any Collateral Owner or the ability of a Security Party to perform
its obligations under any Finance Document, which are dispatched by the Borrower
or any Collateral Owner to its shareholders (or any class of them) or its
creditors generally at the same time as they are dispatched. For the avoidance
of doubt, this obligation does not include circulars to shareholders of a
routine and non-material nature;

 
 
(b)
promptly upon becoming aware of them, details of any litigation, arbitration or
administrative proceedings which are current, threatened or pending against any
Security Party, and which (i) might have a materially adverse effect on the
business, assets, financial condition or credit worthiness of that Security
Party and (ii) exceed the amount of seven million five hundred thousand Dollars
($7,500,000) in respect of the Borrower and the Threshold Amount in respect of a
Collateral Owner; and

 
 
(c)
promptly, such further information regarding the financial condition, business
and operations of any Security Party as the Agent may reasonably request
including, without limitation, cash flow analyses and details of the operating
costs of any Vessel.

 
 
 
 
56

--------------------------------------------------------------------------------

 
 
 
 
12.1.5
Notification of default

 
 
(a)
The Borrower shall notify the Agent of any Default (and the steps, if any, being
taken to remedy it) promptly upon becoming aware of its occurrence.

 
 
(b)
Promptly upon a request by the Agent, the Borrower shall supply to the Agent a
certificate signed by two of its directors or senior officers on its behalf
certifying that no Default is continuing (or if a Default is continuing,
specifying the Default and the steps, if any, being taken to remedy it).

 
12.1.6           "Know your customer" checks   If:
 
 
(a)
the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation made after the date of this Agreement;

 
 
(b)
any change in the status of the Borrower after the date of this Agreement; or

 
 
(c)
a proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,

 
obliges the Agent or any Lender (or, in the case of (c) above, any prospective
new Lender) to comply with "know your customer" or similar identification
procedures in circumstances where the necessary information is not already
available to it, the Borrower shall promptly upon the request of the Agent or
any Lender supply, or procure the supply of, such documentation and other
evidence as is reasonably requested by the Agent (for itself or on behalf of any
Lender) or any Lender for itself (or, in the case of (c) above, on behalf of any
prospective new Lender) in order for the Agent or that Lender (or, in the case
of (c) above, any prospective new Lender) to carry out and be satisfied it has
complied with all necessary "know your customer" or other similar checks under
all applicable laws and regulations pursuant to the transactions contemplated in
the Finance Documents.
 
 
 
57

--------------------------------------------------------------------------------

 
 
 
 
12.2
Financial covenants

 
 
12.2.1
Minimum liquidity   The Borrower shall procure that the Collateral Owners shall
maintain minimum free cash of seven hundred fifty thousand Dollars ($750,000)
per Vessel (to be deposited by the relevant Collateral Owner on or before the
relevant Drawdown Date) (i) in either the relevant Earnings Account or the
Master Account until 30 September 2010, and (ii) after 30 September 2010 and at
all times during the remainder of the Facility Period, in the Master Account.

 
 
12.2.2
Consolidated Interest Coverage Ratio The Borrower will not permit the
Consolidated Interest Coverage Ratio for any Test Period (except for any Test
Period during the Waiver Period), in each case taken as one accounting period,
ending on the last day of any fiscal quarter of the Borrower (commencing with
the fiscal quarter ending on 30 September 2010), to be less than 2.00:1.00.

 
 
12.2.3
Maximum Leverage Ratio The Borrower will not permit the Leverage Ratio on the
last day of any fiscal quarter of the Borrower ended on or after the date of
this Agreement (except for any last day of a fiscal quarter during the Waiver
Period), to be greater than 5.50.

 
 
12.2.4
Minimum Consolidated Net Worth The Borrower shall not permit its Consolidated
Net Worth to be less than the Minimum Consolidated Net Worth at all times during
the Facility Period.

 
For the purpose of this Clause 12.2.4 and Clause 12.2.5:
 
"Consolidated Net Worth" shall mean the Net Worth of the Borrower and its
Subsidiaries determined on a consolidated basis in accordance with GAAP which
shall be calculated during the Waiver Period without deductions for losses up to
an aggregate amount of $200,000,000 during such period that are attributable to
the sale or other disposition of Collateral, vessels or any vessel impairment or
other asset write-downs that, in each case, are recognised under GAAP as a
reduction of shareholders' equity; and
 
 
 
58

--------------------------------------------------------------------------------

 
 
 
"Collateral" shall mean property over which any Encumbrance has been granted (or
purported to be granted) with respect to the obligations of the Borrower under
the DNB Credit Facility.
 
 
12.2.5
Consolidated Indebtedness  During the Waiver Period, the Borrower will not
permit, as of the last day of any fiscal quarter during such period,  the
aggregate amount of its interest-bearing Consolidated Indebtedness to exceed
sixty two point five per cent (62.5%) of the aggregate amount of its
interest-bearing Consolidated Indebtedness plus its Consolidated Net Worth at
such time.

 
 
12.2.6
Most Favoured Lender

 
 
(a)
During the Waiver Period, the Borrower shall deliver to the Agent a written
notice of any Additional Covenant included in an Additional Facility or an
Amended Facility within five (5) Business Days of the date it enters into such
Additional Facility or Amended Facility.  Such notice shall be signed by the
Borrower's senior financial officer and set forth in reasonable detail a
description of the Additional Covenant, including any defined terms used therein
and related explanatory calculations.

 
 
(b)
Except for any Additional Covenant that has been expressly waived in writing by
the Agent acting on the instructions of the Majority Lenders before the
commencement of the Waiver Period or is so waived in writing within fifteen days
after the Agent's receipt of a notice of the Additional Covenant and except as
provided in Clause 12.2.6(c), such Additional Covenant (i) shall be deemed
automatically incorporated by reference into this Agreement, mutatis mutandis,
as if set forth fully herein, effective as of the date when such Additional
Covenant shall have become effective under such Additional Facility or Amended
Facility and the Agent will be authorized to execute an amendment to this
Agreement adding such covenant and (ii) shall be effective only during the
Waiver Period, after which time such Additional Covenant shall no longer have
any force or effect.  During the Waiver Period, any Additional Covenant
incorporated into this Agreement pursuant to this Clause 12.2.6(b)

 
 
 
 
59

--------------------------------------------------------------------------------

 
 
shall be deemed automatically amended herein to reflect any subsequent
amendments made to such Additional Covenant under the applicable Additional
Facility or Amended Facility.
 
 
(c)
Clause 12.2.6(b) shall not apply to clause 4.06 of the DNB Credit
Agreement  (Prepayments During Additional Covenant Period) or clause 11.18 of
the DNB Credit Agreement the implementation of which the Finance Parties hereby
acknowledge and agree.

 
 
12.3
General undertakings

 
 
12.3.1
Authorisations   The Borrower shall, and shall procure that each Collateral
Owner shall, promptly:

 
 
(a)
obtain, comply with and do all that is necessary to maintain in full force and
effect; and

 
 
(b)
supply certified copies to the Agent of,

 
any consent, licence, approval or authorisation required under any law or
regulation to enable each Security Party to perform its obligations under the
Finance Documents to which it is a party and to ensure the legality, validity,
enforceability or admissibility in evidence in the jurisdiction of incorporation
of each relevant Security Party of any Finance Document.
 
 
12.3.2
Compliance with laws   The Borrower shall, and shall procure that each
Collateral Owner shall, comply in all respects with all laws to which it may be
subject, if failure so to comply would materially impair its ability to perform
its obligations under the Finance Documents.

 
 
12.3.3
Conduct of business   The Borrower shall, and shall procure that each Collateral
Owner shall, carry on and conduct its business in a proper and efficient manner,
file all requisite tax returns and pay all tax which becomes due and payable
(except where contested in good faith).

 
 
12.3.4
Evidence of good standing   The Borrower will from time to time if requested by
the Agent provide the Agent with evidence in form and substance satisfactory to
the Agent that the Security Parties and all corporate shareholders of any
Security Party remain in good standing.

 
 
 
60

--------------------------------------------------------------------------------

 
 
 
 
12.3.5
Negative pledge and no disposals   The Borrower shall procure that no Collateral
Owner shall, without the prior written consent of the Agent, create nor permit
to subsist any Encumbrance or other third party rights (other than a Permitted
Encumbrance) over any of its present or future assets or undertaking nor dispose
of any of those assets or of all or part of that undertaking.

 
 
12.3.6
Merger   The Borrower shall procure that no Collateral Owner shall enter into
any amalgamation, demerger, merger or corporate reconstruction. The Borrower
shall not, without the prior written consent of the Agent, enter into any
amalgamation, demerger, merger or corporate reconstruction except, in the case
of amalgamation, demerger or merger only if (a) no Event of Default has occurred
and is continuing, (b) no Change of Control would result from such amalgamation,
demerger or merger, (c) the surviving entity in such amalgamation, demerger or
merger will be the Borrower and (d) the Borrower provides to the Agent not less
than ten (10) Business Days in advance of such amalgamation, demerger or merger,
an officer's certificate signed by the Chief Financial Officer of the Borrower
(i) certifying that no Event of Default has occurred and is continuing (or would
arise after giving effect to the intended consolidation or merger), (ii)
attaching pro-forma financial statements of the Borrower demonstrating the
compliance of the Borrower with all covenants under this Agreement after giving
effect to such merger or consolidation, (iii) providing a summary of the
proposed amalgamation, demerger or merger together with details of the legal and
structural changes that will result from such amalgamation, demerger or merger
and (e) the Borrower provides the Agent with any other information reasonably
required in respect of such amalgamation, demerger or merger.

 
 
12.3.7
Change of business   The Borrower shall not, and shall procure that no
Collateral Owner shall, without the prior written consent of the Agent make any
substantial change to the general nature of its business from that carried on at
the date of this Agreement.

 
 
12.3.8
No other business   The Borrower shall procure that no Collateral Owner shall
without the prior written consent of the Agent engage in any business

 
 
 
 
61

--------------------------------------------------------------------------------

 
 
other than the ownership, operation, chartering and management of its Vessel.
 
 
12.3.9
No place of business in UK    The Borrower shall not have, and shall procure
that no Collateral Owner shall have, an established place of business in the
United Kingdom at any time during the Facility Period.

 
 
12.3.10
No Financial Indebtedness

 
 
(a)
The Borrower shall procure that no Collateral Owner shall, without the prior
written consent of the Agent, incur any Financial Indebtedness except (i) under
the Finance Documents to which it is a party or (ii) unsecured Financial
Indebtedness from the Borrower or affiliates of the Borrower and provided that
the Borrower procures that any Financial Indebtedness incurred by the Collateral
Owners to the Borrower or affiliates of the Borrower shall be subordinated to
the Indebtedness, in the case of any Financial Indebtedness incurred by the
Collateral Owners to the Borrower, on the terms set out in Clause 12.3.10(d)
and, in the case of any Financial Indebtedness incurred by the Collateral Owners
to an affiliate of the Borrower, on terms acceptable to the Agent.

 
 
(b)
The Borrower shall not, and shall procure that none of its Subsidiaries (other
than Baltic Trading Limited and its Subsidiaries) shall, without the prior
written consent of the Agent, incur any Financial Indebtedness in connection
with the acquisition of a vessel exceeding sixty per cent (60%) of the lesser of
(i) the contract price of such vessel and (ii) the fair market value of such
vessel.

 
 
(c)
The Borrower will not, and will not permit any of its Subsidiaries to, permit
the principal amount of the Financial Indebtedness under any Other Credit
Agreement to exceed at any time (i) in the case of the Other Credit Agreements
described in clause (x) of the definition of "Other Credit Agreements" below,
the outstanding principal amount of Financial Indebtedness under such Other
Credit Agreement as of 31 July 2012 except as permitted under clause 10.1.1 of
the deed of co-ordination dated 1 August 2012 among the Borrower, the
"Guarantors" party thereto, Crédit Agricole Corporate and Investment Bank, as
security trustee, and the administrative agent pursuant to the Metrostar Credit
Agreement, or (ii) in the case of all Other Credit Agreements described in
clause (y) of the

 

 
 
 
62

--------------------------------------------------------------------------------

 
 
definition of "Other Credit Agreements" below, the maximum principal amount of
the loans permitted to be outstanding from time to time pursuant to the terms of
such Other Credit Agreement in effect on the date of such agreement, without
giving effect to any waivers or amendments thereto. The Borrower may replace, or
refinance, the outstanding Financial Indebtedness under any Other Credit
Agreement provided that such replacement financing or refinancing will not
result, at any time during the Waiver Period, in an increase of the principal
amount of Financial Indebtedness outstanding on the effective date of such
replacement financing or refinancing.  In this Clause 12.3.10(c), the term
"Other Credit Agreements" means (x) the Genco Facilities (other than this
Agreement), and (y) each other loan or credit agreement, reimbursement
agreement, promissory note or other instrument or agreement entered into by the
Borrower or any of its Subsidiaries (other than Baltic Trading Limited and its
Subsidiaries) evidencing indebtedness of the Borrower or such Subsidiary in an
amount equal to or greater than $10,000,000 (other than this Agreement). For the
avoidance of doubt, the amended and restated credit agreement dated as of 30
November 2010 (as the same may be amended, restated, supplemented, refinanced or
otherwise modified from time to time) among Baltic Trading Limited, the various
lenders party thereto and Nordea Bank Finland PLC, acting through its New York
branch, as administrative agent and security trustee, shall not be deemed an
Other Credit Agreement.
 
 
(d)
The Borrower hereby subordinates any and all debts, liabilities and other
obligations owed to the Borrower by any Collateral Owner (the "Subordinated
Obligations") to the Indebtedness to the extent and in the manner hereinafter
set forth in this Clause 12.3.10(d):

 
 
(i)
except when an Event of Default has occurred and is continuing (including the
commencement and continuation of any proceeding under any Insolvency Law
relating to any Collateral Owner), the Borrower may receive payments from any
Collateral Owner on account of the Subordinated

 
 
 
 
63

--------------------------------------------------------------------------------

 
 
Obligations.  After the occurrence of an Event of Default which is continuing
(including the commencement and continuation of any proceeding under any
Insolvency Law relating to any Collateral Owner), however, unless the Agent
otherwise agrees, the Borrower shall not demand, accept or take any action to
collect any payment on account of the Subordinated Obligations;
 
 
(ii)
in the event of any proceedings under any Insolvency Law relating to any
Collateral Owner, the Borrower agrees that the Agent and the other Finance
Parties shall be entitled to receive payment in full in cash of all the
Indebtedness (including all interest and expenses accruing after the
commencement of proceedings under any Insolvency Law, whether or not
constituting an allowed claim in such proceeding (the "Post Claim Interest"))
before the Borrower receives payment of any Subordinated Obligations;

 
 
(iii)
upon the occurrence of an Event of Default which is continuing (including the
commencement and continuation of any proceeding under any Insolvency Law
relating to any Collateral Owner), the Borrower shall, if the Agent so requests,
collect, enforce and receive payments on account of the Subordinated Obligations
as trustee for the Agent and the other Finance Parties and deliver such payments
to the Agent on account of the Indebtedness (including all Post Claim Interest),
together with any necessary endorsements or other instruments of transfer, but
without reducing or affecting in any manner the liability of the Borrower under
the other provisions of this Agreement; and

 
 
(iv)
upon the occurrence of an Event of Default which is continuing (including the
commencement and continuation of any proceeding under any Insolvency Law
relating to any Collateral Owner), the Agent is authorised and empowered (but
without any obligation to so do), in its discretion, (x)

 
 
 
64

--------------------------------------------------------------------------------

 
 
in the name of the Borrower, to collect and enforce, and to submit claims in
respect of, Subordinated Obligations and to apply any amounts received thereon
to the Indebtedness (including any and all Post Claim Interest), and (y) to
require the Borrower (1) to collect and enforce, and to submit claims in respect
of, Subordinated Obligations and (2) to pay any amounts received on such
obligations to the Agent for application to the Indebtedness (including any and
all Post Claim Interest).
 
 
12.3.11
No substantial liabilities   Except in the ordinary course of business and as
otherwise permitted under the terms of this Agreement, the Borrower shall
procure that no Collateral Owner shall, without the prior written consent of the
Agent incur any liability to any third party which is in the Agent's opinion of
a substantial nature.

 
 
12.3.12
No loans or advances  The Borrower:

 
 
(a)
shall procure that no Collateral Owner shall, without the prior written consent
of the Agent, make any loan or advance to any person except for the relevant
Guarantee, and provided that no Event of Default has occurred and is continuing,
loans made in the ordinary course of business in connection with the chartering,
operation or repair of its Vessel and loans to other Collateral Owners or to the
Borrower;

 
 
(b)
shall not, without the prior written consent of the Agent, make any loan or
advances to any person except, and provided that no Event of Default has
occurred and is continuing:

 
 
(i)
loans or advances to the Collateral Owners or to affiliates of the Borrower in
the ordinary course of business;

 
 
(ii)
loans or advances in the ordinary course of business to its employees so long as
the aggregate principal amount thereof at any time outstanding which is made on
or after the date hereof (determined without regard to any write-downs or

 
 
 
 
65

--------------------------------------------------------------------------------

 
 
 
write-offs of such loans and advances) shall not exceed five hundred thousand
Dollars ($500,000);
 
 
(iii)
other than during the period from the Effective Date (as defined in the Second
Supplemental Agreement) until the end of the Waiver Period (which restriction
shall not apply to Baltic Trading Limited and its Subsidiaries), loans or
advances in connection with any joint venture and/or any persons engaged in dry
bulk shipping operations so long as the aggregate principal amount thereof at
any time outstanding during the Facility Period does not exceed twenty-five
million Dollars ($25,000,000); and

 
 
(iv)
loans or advances to Wholly-Owned Subsidiaries of the Borrower provided that the
Borrower is permitted to make such loans or advances to Wholly-Owned
Subsidiaries of the Borrower under any Genco Facility and any other loan
facility agreement the Borrower may, from time to time, enter into.

 
 
12.3.13
No dividends   The Borrower will not, and will not permit any of the Collateral
Owners to, authorize, declare or pay any Dividends with respect to the Borrower
or any of the Collateral Owners, except that:

 
 
(a)
(i)   any Collateral Owner may pay Dividends to the Borrower or any other
Collateral Owner; and

 
(ii) 
so long as no Event of Default has occurred and is continuing, the Borrower may
purchase or redeem shares of common stock in the Borrower in market purchases
under Rule 10b-18 of the Securities Exchange Act 1934 or other purchases
approved by the Borrower's board of directors, any committee thereof or any
authorised officer in an amount up to the Permitted Dividend Amount for the
immediately preceding fiscal quarter; provided that, (A) no Event of Default has
occurred and is continuing at the time of any such purchases, (B) no Event of
Default would arise after giving effect to

 
 
 
 
 
66

--------------------------------------------------------------------------------

 
 
 
 
 
 
any such purchases and (C) the Borrower in the exercise of its rights under this
Clause 12.3.13 shall not be permitted to purchase or redeem shares beneficially
owned directly or indirectly by Peter Georgiopoulos;

 
 
(iii)
so long as the Borrower is in compliance with the provisions set out in Clause
10.10 (Additional Security), the Borrower may authorise, declare and distribute
a dividend of Rights (as such term is defined and which are convertible into
other securities as set forth in the Shareholder Rights Agreement) as
contemplated by the Shareholder Rights Agreement; and

 
 
(iv)
the Borrower may exercise and, so long as no Event of Default has occurred and
is continuing, enter into Capped Call Arrangements and such Capped Call
Arrangements will not be construed as a share repurchase, Dividend or return of
capital for the purposes of this Agreement.

 
 
(b)
the Borrower may make, pay or declare cash Dividends; provided that, for all
Dividends paid pursuant to this Clause 12.3.13(b):

 
 
(i)
Dividends shall be paid within 90 days of the declaration thereof;

 
 
(ii) 
Dividends paid in respect of a fiscal quarter shall only be paid after the date
of delivery of quarterly or annual financial statements for such fiscal quarter,
pursuant to Clause 12.1.1 (Financial statements) and on or prior to forty five
(45) days after the last day of the immediately succeeding fiscal quarter;

 
 
(iii)
no Default or Event of Default has occurred and is continuing at the time of
declaration;

 
 
(iv) 
no Default or Event of Default has occurred and is continuing (or would arise
after giving effect thereto) at the time of payment;

 
 
(v)
the aggregate amount of all Dividends paid in respect of a fiscal quarter shall
not exceed the Permitted Dividend Amount for such fiscal quarter; and

 
 
 
 
67

--------------------------------------------------------------------------------

 
 
 
 
(vi) 
on or prior to the payment of a Dividend, the Borrower shall deliver to the
Agent an officer's certificate signed by the senior financial officer of the
Borrower, certifying that the requirements set forth in preceding clauses (i)
through (v) are satisfied and setting forth the calculation of the Permitted
Dividend Amount in reasonable detail.

 
During the Waiver Period, the Borrower will not authorize, declare or pay any
Dividends with respect to the Borrower, notwithstanding what is stated above.
 
 
12.3.14
Inspection of records   The Borrower will permit the inspection of its financial
records and accounts from time to time by the Agent or its nominee during
regular business hours and under the guidance of officers of the Borrower.

 
 
12.3.15
No change in Relevant Documents   The Borrower shall procure that, without the
prior written consent of the Agent, there shall be no termination of, alteration
to (save that, in respect of the Time Charters and the Pre-Agreed Charters, no
prior written consent of the Agent shall be required, to the extent there is no
material adverse effect to the business, assets, financial condition or
creditworthiness of the Borrower or any Collateral Owner or on the ability of a
Security Party to perform its obligations under any Finance Document as a
consequence of such alteration), or waiver of any term of, any of the Relevant
Documents which are not Finance Documents.

 
 
12.3.16
No dealings with Master Agreement   The Borrower shall not assign, novate or
encumber or in any other way transfer any of its rights or obligations under the
Master Agreement, nor enter into any interest rate exchange or hedging agreement
in respect of this Agreement with anyone other than the Swap Providers, except
in accordance with the provisions of Clause 12.3.18 (Right of first refusal).

 
 
12.3.17
No change in shareholding The Borrower shall procure that no Collateral Owner
shall, without prior written consent of the Agent, permit any change in its
beneficial ownership or control.

 
 
 
 
 
68

--------------------------------------------------------------------------------

 
 
 
 
12.3.18
Right of first refusal   The Borrower shall grant to the Swap Providers the
right of first refusal on a competitive basis for entering into any form of
master agreement relating to interest or currency exchange transactions in
respect of the obligations under this Agreement, provided always that the
Borrower's obligations under such master agreement shall be secured under the
Security Documents.

 
 
12.3.19
Hedging   Any Master Agreement Transactions shall only be of non-speculative
interest hedging nature and shall be limited to the following instruments:
interest rate swaps, interest rate caps, interest rate floors and interest rate
swaptions or a combination of these products on a non-leveraged basis.  The
purpose of such Master Agreement Transactions shall be the hedging of the
Borrower's exposure under this Agreement to fluctuations in LIBOR arising from
the funding of one or more Tranches or any part thereof for a period expiring no
later than the relevant Final Maturity Date.

 
 
12.3.20
Change of name or principal place of business  The Borrower shall procure that
each Collateral Owner shall, give reasonably advance notice to the Agent of any
intended change in the name or place of business of a Security Party.

 
 
12.3.21
No change to final maturity date or excess cash sweep The Borrower shall not
during the Waiver Period change or agree to change (a) the final maturity date
under either the DNB Credit Agreement or the Metrostar Loan Agreement from that
stated in clause 3.2 of the Second Supplemental Agreement or (b) any aspect of
the excess cash sweep  mechanism referred to in Clause 12.2.6(c) (Most favoured
lender) and set out in clause 4.06 of the DNB Credit Agreement (Prepayments
During Additional Covenant Period) whether in terms of amount, application or
otherwise.

 
 
 
 
69

--------------------------------------------------------------------------------

 
 
 
 
12.4
Vessel covenants and Insurance undertakings

 
The following covenants shall apply in respect of any Vessel subject to a
Mortgage.
 
 
12.4.1
The Borrower covenants, and shall procure that each Collateral Owner covenants,
to ensure at its own expense throughout the Facility Period that:

 
 
(a)
each Vessel remains insured against marine risks and war risks (including
increased value, excess risk, war risks P&I and terrorism risk) on full
conditions and on an agreed value basis for an amount which is the greater from
time to time of (a) her Fair Market Value and (b) an amount which equals one
hundred and twenty per cent (120%) of the amount of the relevant Tranche then
outstanding; and

 
 
(b)
each Vessel remains entered in a protection and indemnity association in both
protection and indemnity classes, or remains otherwise insured against
protection and indemnity risks and liabilities (including P&I excess war risk
cover) with a club that is a member of the International Group of Protection and
Indemnity Associations (IGA); and

 
 
(c)
each Vessel remains insured against oil pollution caused by that Vessel for such
amounts as the Security Agent may from time to time approve unless that risk is
covered to the satisfaction of the Security Agent by that Vessel's protection
and indemnity entry or insurance; and

 
 
(d)
each Vessel remains insured against loss of hire for 14/180/180 at daily hire
(containing an automatic reinstatement clause for such amounts as the Security
Agent may from time to time approve).

 
 
12.4.2
The Lenders agree that, if and for so long as a Vessel may be laid up with the
approval of the Security Agent, the relevant Collateral Owner may at its own
expense take out port risk insurance on that Vessel in place of hull and
machinery insurance.

 
 
12.4.3
The Borrower undertakes, and shall procure that each Collateral Owner
undertakes, to place the Obligatory Insurances in such markets, in such

 
 
 
70

--------------------------------------------------------------------------------

 
 
 
 
 
currency, on such terms and conditions, and with such brokers, underwriters and
associations as the Security Agent shall have previously approved in
writing.  The Borrower shall not, and shall procure that no Collateral Owner
shall, alter the terms of any of the Obligatory Insurances nor allow any person
to be co-assured under any of the Obligatory Insurances without the prior
written consent of the Security Agent (except for the Borrower or any Managers
or any crewing agents). The Borrower shall procure that any permitted co-assured
shall, if so required by the Security Agent, sign and provide a letter of
subordination restricting its rights under any policy of insurance in respect of
a Vessel to (i) any third party liability coverage given by that policy and then
only to satisfy such third party liability claims that are made directly on it
and (ii) its provable out of pocket expenses in respect of a casualty, included
in a claim on underwriters, which have been accepted and paid by those
underwriters. The Borrower will, and shall procure that each Collateral Owner
will, supply the Security Agent from time to time on request with such
information as the Security Agent may in its discretion require with regard to
the Obligatory Insurances and the brokers, underwriters or associations through
or with which the Obligatory Insurances are placed.  The Borrower shall, and
shall procure that each Collateral Owner shall, reimburse the Security Agent on
demand for all costs and expenses incurred by the Security Agent in obtaining
from time to time a report on the adequacy of the Obligatory Insurances for a
Vessel from an insurance adviser instructed by the Security Agent, provided such
report is obtained at the time the Tranche relating to that Vessel is drawn down
(or in connection with such drawing) or in the event of a material change to the
insurance cover of a Vessel.

 
 
12.4.4
The Borrower undertakes, and shall procure that each Collateral Owner
undertakes, duly and punctually to pay all premiums, calls and contributions,
and all other sums at any time payable in connection with the Obligatory
Insurances, and, at its own expense, to arrange and provide any guarantees from
time to time required by any protection and indemnity or war risks
association.  From time to time at the Security Agent's request, the Borrower
will, and shall procure that each Collateral Owner will, provide the Security
Agent with evidence satisfactory to the Security Agent that

 
 
 
 
71

--------------------------------------------------------------------------------

 
 
such premiums, calls, contributions and other sums have been duly and punctually
paid; that any such guarantees have been duly given; and that all declarations
and notices required by the terms of any of the Obligatory Insurances to be made
or given by or on behalf of the Borrower or the Collateral Owners to brokers,
underwriters or associations have been duly and punctually made or given.
 
 
12.4.5
The Borrower will, and shall procure that each Collateral Owner will, comply in
all respects with all terms and conditions of the Obligatory Insurances and will
make all such declarations to brokers, underwriters and associations as may be
required to enable each Vessel to operate in accordance with the terms and
conditions of the Obligatory Insurances.  The Borrower will not, and shall
procure that no Collateral Owner will, do, nor permit to be done, any act, nor
make, nor permit to be made, any omission, as a result of which any of the
Obligatory Insurances may become liable to be suspended, cancelled or avoided,
or may become unenforceable, or as a result of which any sums payable under or
in connection with any of the Obligatory Insurances may be reduced or become
liable to be repaid or rescinded in whole or in part.  In particular, but
without limitation, the Borrower will not, and shall procure that no Collateral
Owner will, permit a Vessel to be employed other than in conformity with the
Obligatory Insurances without first taking out additional insurance cover in
respect of that employment in all respects to the satisfaction of the Security
Agent, and the Borrower will, and shall procure that the Collateral Owners, will
promptly notify the Security Agent of any new requirement imposed by any broker,
underwriter or association in relation to any of the Obligatory Insurances.

 
 
12.4.6
The Borrower will, and shall procure that each Collateral Owner will, no later
than fourteen days (or, in the case of war risks, no later than seven days),
before the expiry of any of the Obligatory Insurances renew them and shall
immediately give the Security Agent such details of those renewals as the
Security Agent may require.

 
 
12.4.7
The Security Agent shall be at liberty at any time to take out through its own
appointed broker, in its exclusive favour, pursuant to the Security Agent's own
terms and conditions and at the Borrower's expense:

 
 
 
72

--------------------------------------------------------------------------------

 
 
 
 
(i)
Mortgagees Interest Insurance equal to 110% of the amount of the Loan
outstanding from time to time,

 
 
(ii)
Mortgagees Interest Insurance Additional Perils (Pollution) equal to the amount
of the Loan outstanding from time to time, unless a Collateral Owner has
expressly undertaken and declared in writing, that its Vessel will not enter (i)
U.S. territorial waters and/or the U.S. exclusive economic zone or (ii) provided
the Security Agent has advised the Borrower of any other waters with pollution
liability legislation and/or practice in force, which in the reasonable opinion
of the Security Agent is equivalent to the U.S. Oil Pollution Act of 1990 -
and/or the practice in force thereunder, such other waters as advised by the
Security Agent,

 
 
(iii)
a Mortgagees Interest Insurance Additional Perils (Pollution and other P&I
Risks), regardless of a Vessel's trade, if the P&I cover is less than the
highest limit of indemnity offered by a club of the International Group of P&I
Clubs or its possible successor.

 
 
12.4.8
The Borrower shall, and shall procure that each Collateral Owner shall, deliver
to the Security Agent copies (and, if required by the Security Agent, the
originals) of all policies, certificates of entry and other documents relating
to the Insurances (including, without limitation, receipts for premiums, calls
or contributions) and shall procure that letters of undertaking in such form as
the Security Agent may reasonably approve shall be issued to the Security Agent
by the brokers through which the Insurances are placed (or, in the case of
protection and indemnity or war risks associations, by their managers). If a
Vessel is at any time during the Facility Period insured under any form of fleet
cover, the Borrower shall, and shall procure that the relevant Collateral Owner
shall, procure that those letters of undertaking are in a form and content
substantially the same as the standardised draft of Lloyds Market Insurance
Broker's Committee including a fleet lien waiver.

 
 
 
 
73

--------------------------------------------------------------------------------

 
 
 
 
 
12.4.9
The Borrower shall, and shall procure that each Collateral Owner shall, promptly
provide the Security Agent with full information regarding any casualty or other
accident or damage to any Vessel which is reasonably likely to lead to a payment
or claim in excess of two million Dollars ($2,000,000) provided that the
Security Agent shall have the right to request at any time upon the instructions
of any Lender information regarding any casualty or other accident or damage to
any Vessel.

 
 
12.4.10
The Borrower agrees that, at any time after the occurrence and during the
continuation of an Event of Default, the Security Agent shall be entitled to
collect from, sue for, recover from and give a good discharge to insurers for
all claims in respect of any of the Insurances; to pay collecting brokers the
customary commission on all sums collected in respect of those claims; to
compromise all such claims or refer them to arbitration or any other form of
judicial or non-judicial determination; and otherwise to deal with such claims
in such manner as the Security Agent shall in its discretion think fit.

 
 
12.4.11
Whether or not an Event of Default shall have occurred or be continuing, the
proceeds of any claim under any of the Insurances in respect of a Total Loss
shall be paid to the Security Agent and applied by the Security Agent in
accordance with Clause 10 (Security and Application of Moneys).

 
 
12.4.12
In the event of any dispute arising between any Collateral Owner and any broker,
underwriter or association with respect to any obligation to make any payment to
that Collateral Owner or to the Security Agent under or in connection with any
of the Insurances, or with respect to the amount of any such payment, the
Security Agent shall be entitled to settle that dispute directly with the
broker, underwriter or association concerned.  Any such settlement shall be
binding on the Borrower and the relevant Collateral Owner.

 
 
12.4.13
The Security Agent agrees that any amounts which may become due under any
protection and indemnity entry or insurance shall be paid to the relevant
Collateral Owner to reimburse that Collateral Owner for, and in discharge of,
the loss, damage or expense in respect of which they shall have become due,
unless, at the time the amount in question becomes due, an Event of Default
shall have occurred and be continuing, in which event the Security

 
 
 
 
74

--------------------------------------------------------------------------------

 
 
Agent shall be entitled to receive the amounts in question and to apply them
either in reduction of the Indebtedness or, at the option of the Security Agent,
to the discharge of the liability in respect of which they were paid.
 
 
12.4.14
The Borrower shall not, and shall procure that no Collateral Owner shall,
settle, compromise or abandon any claim under or in connection with any of the
Insurances (other than a claim of less than two million Dollars ($2,000,000)
arising other than from a Total Loss) without the prior written consent of the
Security Agent.

 
 
12.4.15
If any Collateral Owner fails to effect or keep in force the Obligatory
Insurances, the Security Agent may (but shall not be obliged to) effect and/or
keep in force such insurances on the relevant Vessel and such entries in
protection and indemnity or war risks associations as the Security Agent in its
discretion considers desirable, and the Security Agent may (but shall not be
obliged to) pay any unpaid premiums, calls or contributions.  The Borrower will,
and shall procure that each Collateral Owner will, reimburse the Security Agent
from time to time on demand for all such premiums, calls or contributions paid
by the Security Agent, together with interest at the Default Rate from the date
of payment by the Security Agent until the date of reimbursement.

 
 
12.4.16
The Borrower shall procure that each Collateral Owner shall comply strictly with
the requirements of any legislation relating to pollution or protection of the
environment which may from time to time be applicable to the relevant Vessel in
any jurisdiction in which that Vessel shall trade and in particular (if that
Vessel is to trade in the United States of America and Exclusive Economic Zone
(as defined in the Act)) the Borrower shall procure that each Collateral Owner
shall comply strictly with the requirements of the United States Oil Pollution
Act 1990, as amended (the "Act").  Before any such trade is commenced and during
the entire period during which such trade is carried on, the Borrower shall
procure that each Collateral Owner shall:

 
 
(a)
pay any additional premiums required to maintain protection and indemnity cover
for oil pollution up to the limit available to that Borrower for its Vessel in
the market; and

 
 
 
75

--------------------------------------------------------------------------------

 
 
 
 
(b)
if applicable, make all such quarterly or other voyage declarations as may from
time to time be required by its Vessel's protection and indemnity association in
order to maintain such cover, and promptly deliver to the Security Agent copies
of such declarations if required; and

 
 
(c)
submit its Vessel to such additional periodic, classification, structural or
other surveys which may be required by its Vessel's protection and indemnity
insurers to maintain cover for such trade and promptly deliver to the Security
Agent copies of reports made in respect of such surveys if requested; and

 
 
(d)
implement any recommendations contained in the reports issued following the
surveys referred to in Clause 12.4.16(c) within the relevant time limits, and,
if required, provide evidence satisfactory to the Security Agent that the
protection and indemnity insurers are satisfied that this has been done; and

 
 
(e)
in addition to the foregoing (if such trade is in the United States of America
and Exclusive Economic Zone):

 
 
(aa)
obtain and retain a certificate of financial responsibility under the Act in
form and substance satisfactory to the United States Coast Guard and provide the
Lender with evidence of the same if required; and

 
 
(bb)
procure that the protection and indemnity insurances do not contain a US Trading
Exclusion Clause or any other analogous provision and provide the Security Agent
with evidence that this is so if required; and

 
 
(cc)
comply strictly with any operational or structural regulations issued from time
to time by any relevant authorities under the Act so that at all times its
Vessel falls within the provisions which limit strict liability under the Act
for oil pollution.

 
 
 
76

--------------------------------------------------------------------------------

 
 
 
 
12.5
Vessel covenants and operation and maintenance undertakings

 
The Borrower covenants with the Lenders, and shall procure that each Collateral
Owner shall covenant with the Lenders, in respect of any Vessel subject to a
Mortgage:
 
 
12.5.1
to keep each Vessel seaworthy and in a state of complete repair and in
compliance with the requirements from time to time of all applicable laws,
conventions and regulations and of her insurers; and

 
 
12.5.2
to maintain the registration of each Vessel under the flag of the Marshall
Islands or such other flag acceptable to the Security Agent; to effect and
maintain the recording of the relevant Mortgage with the Maritime Administrator
of the Republic of the Marshall Islands; and not cause nor permit to be done any
act or omission as a result of which that registration or that recording might
be defeated or imperilled; and

 
 
12.5.3
to maintain each Vessel in a condition entitling that Vessel to the highest
class applicable to vessels of her age and type with an Approved Classification
Society free of overdue recommendations and qualifications; and

 
 
12.5.4
to comply with all laws, conventions and regulations applicable to each
Collateral Owner or to each Vessel and to carry on board each Vessel all
certificates and other documents which may from time to time be required to
evidence such compliance; and

 
 
12.5.5
not without the prior written consent of the Security Agent to make, nor permit
nor cause to be made, any material change in the structure, type or speed of any
Vessel; and

 
 
12.5.6
to procure that all repairs to each Vessel or replacements of parts or equipment
of each Vessel are effected in such a way as not to diminish the value of that
Vessel and with replacement parts or equipment the property of the relevant
Collateral Owner and free of all Encumbrances (other than the relevant
Mortgage); and

 
 
 
77

--------------------------------------------------------------------------------

 
 
 
 
12.5.7
to permit the Security Agent and all persons appointed by the Security Agent to
board each Vessel from time to time during the Facility Period, without
interfering with the operation of that Vessel, to inspect that Vessel's state
and condition at the cost of the Borrower in respect of one inspection per
calendar year (except if an Event of Default has occurred and is continuing, in
which case the Borrower shall be liable for the costs of all inspections deemed
necessary by the Security Agent) and, if that Vessel shall not be in a state and
condition which complies with the requirements of the relevant Mortgage, to
effect such repairs as shall in the opinion of the Security Agent be desirable
to ensure such compliance, without prejudice to the Security Agent's other
rights under or pursuant to the relevant Mortgage; and

 
 
12.5.8
immediately to notify the Security Agent of any arrest or detention of any
Vessel, and to cause that Vessel to be released from arrest or detention as
quickly as possible, and in any event within fourteen days from the date of
arrest or detention, and immediately to notify the Security Agent in the same
manner of the release of that Vessel; and

 
 
12.5.9
from time to time on request of the Security Agent to produce to the Security
Agent written evidence satisfactory to the Security Agent confirming that the
master and crew of each Vessel have no claims for wages beyond the ordinary
arrears and that the master has no claim for disbursements other than those
properly incurred by him in the ordinary course of trading of that Vessel on the
voyage then in progress; and

 
 
12.5.10
not during the Facility Period and always subject to Clause 6.3 (Mandatory
prepayment on sale or Total Loss) to sell, agree to sell, or otherwise dispose
of, or agree to dispose of, its Vessel without the prior written consent of the
Security Agent; and

 
 
12.5.11
not during the Facility Period to change the name of any Vessel without the
prior written consent of the Security Agent; and

 
 
12.5.12
not during the Facility Period to lay any Vessel up without the prior written
consent of the Security Agent; and

 
 
 
78

--------------------------------------------------------------------------------

 
 
 
 
12.5.13
in the event of any requisition or seizure of any Vessel, to take all lawful
steps to recover possession of that Vessel as soon as it is entitled to do so;
and

 
 
12.5.14
to give to the Security Agent from time to time during the Facility Period on
request such information as the Security Agent may reasonably require with
regard to any Vessel's employment, position and state of repair and, on the
Security Agent's request, to supply the Security Agent with copies of all
charterparties and other contracts of employment relating to any Vessel and
copies of any Vessel's deck and engine logs; and

 
 
12.5.15
to comply with all requirements from time to time of each Vessel's
classification society and to give to the Security Agent from time to time
during the Facility Period on request copies of all classification certificates
of each Vessel and reports of surveys required by each Vessel's classification
society (the relevant Collateral Owner by its execution of the relevant Mortgage
irrevocably authorising the Security Agent to obtain such information and
documents from the relevant Vessel's classification society as the Security
Agent may from time to time require), and to notify the Security Agent
immediately of any requirement or recommendation imposed by each Vessel's
classification society; and

 
 
12.5.16
not during hostilities (whether or not a state of war shall formally have been
declared and including, without limitation, any civil war) to permit any Vessel
to be employed in carrying any goods which may be declared to be contraband of
war or which may render that Vessel liable to confiscation, seizure, detention
or destruction, nor to permit any Vessel to enter any area which is declared a
war zone by any governmental authority or by that Vessel's war risks insurers
unless that employment or voyage is either (a) consented to in advance and in
writing by the underwriters of that Vessel's war risks insurances and fully
covered by those insurances or (b) (to the extent not covered by those
insurances) covered by additional insurance taken out by the relevant Collateral
Owner at that Collateral Owner's expense, which additional insurance shall be
deemed to be part of the Insurances and of the Assigned Property (as such term
is defined in the relevant Mortgage); and

 
 
 
 
79

--------------------------------------------------------------------------------

 
 
 
 
12.5.17
not without the prior written consent of the Security Agent to let any Vessel on
any demise charter or bareboat charter, or, after the expiry of the Time
Charters and save for a Pre-Agreed Charter, on any time charter, consecutive
voyage charter or other contract of employment which (inclusive of any extension
option) is capable of exceeding thirty eight (38) months nor to employ any
Vessel in any way which might impair the security created by the Finance
Documents; and

 
 
12.5.18
to procure that at all times during the Facility Period after 1 January 2011
that at least four (4) Vessels shall be employed under fixed rate charters of a
minimum of twelve (12) months (inclusive of any extension option) in terms and
with such time charterers acceptable to the Security Agent; and

 
 
12.5.19
unless the Borrower is in full compliance with Clause 12.5.17 and Clause
12.5.18, not without the prior written consent of the Security Agent to enter
into any agreement or arrangement for sharing the Earnings of any Vessel as long
as such profit sharing arrangements are made between the Borrower or a
Collateral Owner and a charterer; and

 
 
12.5.20
duly to perform (unless prevented by force majeure), and to take all necessary
steps to enforce the performance by charterers and shippers of, all
charterparties and other contracts of employment and all bills of lading and
other contracts relating to each Vessel; and

 
 
12.5.21
not following the occurrence and during the continuation of an Event of Default
to let any Vessel on charter or renew or extend any charter or other contract of
employment of any Vessel, nor agree to do so, without the prior written consent
of the Security Agent; and

 
 
12.5.22
to pay and discharge when due from time to time all taxes, levies, duties, fines
and penalties imposed on any Vessel or the Earnings, or on the Collateral Owner,
its income, profits, capital gains or any of its property; and

 
 
12.5.23
not at any time during the Facility Period without the prior written consent of
the Security Agent (and then subject to such conditions as the Security Agent
may impose) to create nor grant nor permit to exist any Encumbrance

 
 
 
 
80

--------------------------------------------------------------------------------

 
 
 
over any Vessel or any of the Assigned Property (as such term is defined in the
relevant Mortgage) other than any Permitted Encumbrances existing from time to
time; and
 
 
12.5.24
to notify the Security Agent immediately when the Borrower or a Collateral Owner
becomes aware of any legal proceedings or arbitration involving a Vessel or a
Collateral Owner where the amount claimed by any party (ignoring any
counterclaim or defence of set-off) exceeds or may reasonably be expected to
exceed the Threshold Amount; and

 
 
12.5.25
not without the prior written consent of the Security Agent to put any Vessel
into the possession of any person for the purpose of work or repairs estimated
to cost more than, the Threshold Amount (except for repairs the cost of which is
recoverable under the Insurances and in respect of which the insurers have
agreed to make payment in accordance with any applicable loss payable clause and
except for scheduled drydocking) unless that person shall have given an
undertaking to the Security Agent on such terms as the Security Agent shall
require not to exercise a lien on any Vessel for the cost of the work; and

 
 
12.5.26
to keep proper books of account in respect of each Vessel and the Earnings and
as and when required by the Security Agent to make such books available for
inspection on behalf of the Security Agent; and

 
 
12.5.27
to place and retain a certified copy of the relevant Mortgage on board the
relevant Vessel and cause such certified copy of that Mortgage to be exhibited
to any representative of the Security Agent and to place and keep displayed on
each Vessel a framed printed notice in plain type reading as follows:

 
"NOTICE OF MORTGAGE
 
This Vessel is covered by a First Preferred Mortgage to Deutsche Bank AG Filiale
Deutschlandgeschäft under authority of Title 47, Chapter 3 of the Maritime Act
1990 of the Republic of the Marshall Islands (as amended). Under the terms of
the said Mortgage neither the Owner nor any charterer nor the master of this
Vessel nor any other person has any right, power or
 
 
 
81

--------------------------------------------------------------------------------

 
 
authority to create, incur or permit to be imposed upon this Vessel any lien
whatsoever other than for crew's wages and salvage."; and
 
 
12.5.28
not without the prior written consent of the Security Agent to appoint anyone
other than the Managers as commercial or technical managers of its Vessel nor to
terminate nor materially vary the arrangements for the commercial or technical
management of any Vessel, nor to permit the commercial or technical management
of any Vessel to be sub-contracted or delegated to any third party; and

 
 
12.5.29
to take all reasonable precautions to prevent any infringements of any anti drug
legislation in any jurisdiction in which any Vessel shall trade and in
particular (if that Vessel is to trade in the United States of America) to take
all reasonable precautions to prevent any infringements of the Anti-Drug Abuse
Act of 1986 of the United States of America; and

 
 
12.5.30
to comply, or procure that the operator of each Vessel will comply, with the ISM
Code (as the same may be amended from time to time) or any replacement of the
ISM Code and in particular, without limitation, to:

 
 
(a)
procure that that Vessel remains for the duration of the Facility Period subject
to a safety management system developed and implemented in accordance with the
ISM Code; and

 
 
(b)
maintain for that Vessel throughout the Facility Period a valid and current SMC
and provide a copy to the Agent; and

 
 
(c)
procure that the ISM Company maintains throughout the Facility Period a valid
and current DOC and provide a copy to the Agent; and

 
 
(d)
notify the Lender immediately in writing of any actual or threatened withdrawal,
suspension, cancellation or modification of the SMC of that Vessel or of the DOC
of the ISM Company; and

 
 
12.5.31
to comply in relation to that Vessel with the ISPS Code (as the same may be
amended from time to time) or any replacement of the ISPS Code and in
particular, without limitation, to:

 
 
 
 
82

--------------------------------------------------------------------------------

 
 
 
 
(a)
procure that that Vessel and the company responsible for that Vessel's
compliance with the ISPS Code comply with the ISPS Code; and

 
 
(b)
maintain for that Vessel throughout the Facility Period a valid and current ISSC
and provide a copy to the Agent; and

 
 
(c)
notify the Security Agent immediately in writing of any actual or threatened
withdrawal, suspension, cancellation or modification of the ISSC; and

 
 
12.5.32
to comply in relation to each Vessel with Annex VI (as the same may be amended
from time to time) or any replacement of Annex VI and in particular, without
limitation, to:

 
 
(a)
procure that that Vessel's master and crew are familiar with, and that that
Vessel complies with, Annex VI; and

 
 
(b)
maintain for that Vessel throughout the Facility Period a valid and current
IAPPC and provide a copy to the Agent; and

 
 
(c)
notify the Security Agent immediately in writing of any actual or threatened
withdrawal, suspension, cancellation or modification of the IAPPC.

 
 
12.5.33
to obtain and retain, if and for so long as any Vessel trades in the United
States of America and Exclusive Economic Zone (as defined in the Act), a valid
Certificate of Financial Responsibility for that Vessel under that Act and to
provide the Security Agent (if requested) with evidence of that Certificate, and
to comply strictly with the requirements of that Act.

 
 
12.5.34
to use each Vessel during the Facility Period only for civil merchant trading.

 
13
Events of Default

 
 
13.1
Events of Default   Each of the events or circumstances set out in this Clause
13.1 is an Event of Default.

 
 
13.1.1
Non-payment   A Security Party does not pay on the due date any amount payable
by it under a Finance Document to which it is a party at the place at

 
 
 
 
83

--------------------------------------------------------------------------------

 
 
 
and in the currency in which it is expressed to be payable unless its failure to
pay is caused by a technical or an administrative error (which is not caused by
and is beyond the control of that Security Party) and payment is made within
three (3) Business Days of the due date.
 
 
13.1.2
Other obligations   A Security Party or any other person (except a Finance
Party) does not comply with any provision of any of the Relevant Documents to
which that Security Party or person is a party (other than as referred to in
Clause 13.1.1 (Non-payment)) which are deemed to be material at the sole
determination of the Lenders or otherwise in accordance with Clause 15.4
(Limitation on authority) (as the case may be).

 
No Event of Default under this Clause 13.1.2 will occur if the failure to comply
is capable of remedy and does not relate either to the Insurances or to
compliance with Clause 10.10 (Additional security) and is remedied within ten
(10) Business Days of the Agent giving notice to the Borrower or the Borrower
becoming aware of the failure to comply.
 
 
13.1.3
Misrepresentation   Any representation, warranty or statement made or deemed to
be repeated by a Security Party in any Finance Document or any other document
delivered by or on behalf of a Security Party under or in connection with any
Finance Document is or proves to have been incorrect or misleading in any
material respect when made or deemed to be repeated.

 
 
13.1.4
Cross default   Any Financial Indebtedness of a Security Party other than the
Borrower and, in respect of the Borrower, any Financial Indebtedness in excess
of five million Dollars ($5,000,000):

 
 
(a)
is not paid when due or within any originally applicable grace period; or

 
 
(b)
is declared to be, or otherwise becomes, due and payable before its specified
maturity as a result of an event of default (however described); or

 
 
(c)
is capable of being declared by a creditor to be due and payable before its
specified maturity as a result of such an event of default.

 
 
 
84

--------------------------------------------------------------------------------

 
 
 
 
13.1.5
Insolvency

 
 
(a)
A Security Party is unable or admits inability to pay its debts as they fall
due, suspends making payments on any of its debts or, by reason of actual or
anticipated financial difficulties, commences negotiations with one or more of
its creditors with a view to rescheduling any of its Financial Indebtedness.

 
 
(b)
The value of the assets of a Security Party is less than its liabilities (taking
into account contingent and prospective liabilities).

 
 
(c)
A moratorium is declared in respect of any Financial Indebtedness of a Security
Party.

 
 
13.1.6
Insolvency proceedings   Any corporate action, legal proceedings or other
procedure or step is taken for:

 
 
(a)
the suspension of payments, a moratorium of any Financial Indebtedness,
winding-up, dissolution, administration, bankruptcy or reorganisation (by way of
voluntary arrangement, scheme of arrangement or otherwise) of a Security Party;

 
 
(b)
a composition, compromise, assignment or arrangement with any creditor of a
Security Party;

 
 
(c)
the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager, or trustee or other similar officer in
respect of any Security Party or any of its assets; or

 
 
(d)
enforcement of any Encumbrance over any assets of a Security Party,

 
 
or any analogous procedure or step is taken in any jurisdiction.

 
 
13.1.7
Creditors' process   Any expropriation, attachment, sequestration, distress or
execution affects any asset or assets of a Security Party.

 
 
13.1.8
Change in ownership or control of the Collateral Owners   The Borrower ceases at
any time for any reason to own or control, directly or

 
 
 
85

--------------------------------------------------------------------------------

 
 
 
indirectly, one hundred per cent (100%) of the capital stock or other equity
interests of a Collateral Owner.
 
 
13.1.9
Repudiation   A Security Party or any other person (except a Finance Party)
repudiates any of the Relevant Documents to which that Security Party or person
is a party or evidences an intention to do so.

 
 
13.1.10
Impossibility or illegality   Any event occurs which would, or would with the
passage of time, render performance of any of the Relevant Documents by a
Security Party or any other party to any such document impossible, unlawful or
unenforceable by a Finance Party or a Security Party.

 
 
13.1.11
Conditions subsequent   Any of the conditions referred to in Clause 3.5
(Conditions subsequent) is not satisfied within the time reasonably required by
the Agent.

 
 
13.1.12
Revocation or modification of authorisation   Any consent, licence, approval,
authorisation, filing, registration or other requirement of any governmental,
judicial or other public body or authority which is now, or which at any time
during the Facility Period becomes, necessary to enable a Security Party or any
other person (except a Finance Party) to comply with any of its obligations
under any of the Relevant Documents is not obtained, is revoked, suspended,
withdrawn or withheld, or is modified in a manner which the Agent considers is,
or may be, prejudicial to the interests of a Finance Party, or ceases to remain
in full force and effect.

 
 
13.1.13
Curtailment of business   A Security Party ceases, or threatens to cease, to
carry on all or a substantial part of its business or, as a result of
intervention by or under the authority of any government, the business of a
Security Party is wholly or partially curtailed or suspended, or all or a
substantial part of the assets or undertaking of a Security Party is seized,
nationalised, expropriated or compulsorily acquired.

 
 
13.1.14
Reduction of capital   Save as permitted under this Agreement in respect of
Capped Call Arrangements and as provided in Clause 12.3.13(a)(ii), a Security
Party reduces its authorised or issued or subscribed capital.

 
 
 
86

--------------------------------------------------------------------------------

 
 
 
 
13.1.15
Loss of Vessel   A Vessel suffers a Total Loss or is otherwise destroyed,
abandoned, confiscated, forfeited or condemned as prize, or a similar event
occurs in relation to any other vessel which may from time to time be mortgaged
to the Security Agent as security for the payment of all or any part of the
Indebtedness, except that a Total Loss, or event similar to a Total Loss in
relation to any other vessel, shall not be an Event of Default if:

 
 
(a)
that Vessel or other vessel is insured in accordance with the Security
Documents; and

 
 
(b)
no insurer has refused to meet or has disputed the claim for Total Loss and it
is not apparent to the Agent in its discretion that any such refusal or dispute
is likely to occur; and

 
 
(c)
the Loan is prepaid in accordance with Clause 6.3 (Mandatory prepayment on sale
or Total Loss) or payment of all insurance proceeds in respect of the Total Loss
is made in full to the Security Agent within one hundred and twenty (120) days
of the occurrence of the casualty giving rise to the Total Loss in question or
such longer period as the Agent may in its discretion agree; or

 
 
(d)
that Vessel is replaced by a Replacement Vessel pursuant to Clause 6.4
(Replacement of Vessels).

 
 
13.1.16
Challenge to registration   The registration of a Vessel or a Mortgage is
contested or becomes void or voidable or liable to cancellation or termination,
or the validity or priority of a Mortgage is contested.

 
 
13.1.17
War   The country of registration of a Vessel becomes involved in war (whether
or not declared) or civil war or is occupied by any other power and the Agent in
its discretion considers that, as a result, the security conferred by any of the
Security Documents is materially prejudiced.

 
 
13.1.18
Master Agreement termination   A notice is given by a Swap Provider under
section 6(a) of the Master Agreement, or by any person under section 6(b)(iv) of
the Master Agreement, in either case designating an Early Termination Date for
the purpose of the Master Agreement, or the Master Agreement is ,without that
Swap Provider's prior written consent for any other reason terminated,
cancelled, suspended, rescinded, revoked or otherwise ceases to remain in full
force and effect.

 
 
 
 
87

--------------------------------------------------------------------------------

 
 
 
 
13.1.19
Notice of termination   A Collateral Owner gives notice to the Security Agent to
determine its obligations under the relevant Guarantee.

 
 
13.1.20
Material adverse change   Any event or series of events occurs which, in the
opinion of the Agent, is likely to have a materially adverse effect on the
business, assets, financial condition or credit worthiness of a Security Party.

 
 
13.1.21
Breach of financial covenants  The Borrower or any Collateral Owner does not
comply with the relevant provisions in Clause 12.2 (Financial Covenants).

 
 
13.2
Acceleration   If an Event of Default is continuing the Agent may by notice to
the Borrower cancel any part of the Maximum Loan Amount not then advanced and:

 
 
13.2.1
declare that the Loan, together with accrued interest, and all other amounts
accrued or outstanding under the Finance Documents are immediately due and
payable, whereupon they shall become immediately due and payable; and/or

 
 
13.2.2
declare that the Loan is payable on demand, whereupon it shall immediately
become payable on demand by the Agent.

 
14
Assignment and Sub-Participation

 
 
14.1
Lenders' rights   A Lender may, with the prior written consent of the
Borrower  (such consent not to be unreasonably withheld or delayed and which
shall be deemed to have been given by the Borrower if no response is received by
the Agent within five (5) Business Days of that Lender's request) assign any of
its rights under this Agreement or transfer by novation any of its rights and
obligations under this Agreement to any bank or financial institution or (for
the purpose of a securitisation of that Lender's rights or obligations under the
Finance Documents or a similar transaction of broadly equivalent economic
effect) to any special purpose vehicle, and may grant sub-participations in all
or any part of its Commitment, provided however, that no such consent is
required if an Event of Default has occurred which is continuing or in case of
an assignment, transfer by novation or sub-participation to

 
 
 
88

--------------------------------------------------------------------------------

 
 
 
that Lender's parent company or to a subsidiary of that Lender's parent company
or to another Lender.
 
 
14.2
Borrower's co-operation   The Borrower will co-operate fully with a Lender in
connection with any assignment, transfer or sub-participation by that Lender;
will execute and procure the execution of such documents as that Lender may
require in that connection; and irrevocably authorise any Finance Party to
disclose to any proposed assignee, transferee or sub-participant (whether before
or after any assignment, transfer or sub-participation and whether or not any
assignment, transfer or sub-participation shall take place) all information
relating to the Security Parties, the Loan, the Relevant Documents and the
Vessels which any Finance Party may in its discretion consider necessary or
desirable.

 
 
14.3
Rights of assignee   Any assignee or transferee of a Lender shall (unless
limited by the express terms of the assignment or transfer) take the full
benefit of every provision of the Finance Documents benefitting that Lender
PROVIDED THAT if, as a result of circumstances existing at the date of the
assignment, the Borrower would be obliged to make a payment to the assignee or
transfer under Clause 8.5 (Increased costs) or Clause 17.3 (Grossing-up), then
the assignee or the transferee shall only be entitled to receive payment under
that Clause to the same extent as that Lender would have been if the assignment
or transfer had not taken place.

 
 
14.4
Transfer Certificates   If a Lender wishes to transfer any of its rights and
obligations under or pursuant to this Agreement, it may do so by delivering to
the Agent a duly completed Transfer Certificate, in which event on the Transfer
Date:

 
 
14.4.1
to the extent that that Lender seeks to transfer its rights and obligations, the
Borrower (on the one hand) and that Lender (on the other) shall be released from
all further obligations towards the other;

 
 
14.4.2
the Borrower (on the one hand) and the transferee (on the other) shall assume
obligations towards the other identical to those released pursuant to Clause
14.4.1; and

 
 
14.4.3
the Agent, each of the Lenders and the transferee shall have the same rights and
obligations between themselves as they would have had if the transferee had been
an original party to this Agreement as a Lender

 
 
 
89

--------------------------------------------------------------------------------

 
 
 
PROVIDED THAT the Agent shall only be obliged to execute a Transfer Certificate
once:
 
 
(a)
it is satisfied it has complied with all necessary "know your customer" or other
similar checks under all applicable laws and regulations in relation to the
transfer to the transferee; and

 
 
(b)
the transferee has paid to the Agent for its own account a transfer fee of six
thousand Dollars ($6,000).

 
 
The Agent shall, as soon as reasonably practicable after it has executed a
Transfer Certificate, send to the Borrower a copy of that Transfer Certificate.

 
 
14.5
Finance Documents   Unless otherwise expressly provided in any Finance Document
or otherwise expressly agreed between a Lender and any proposed transferee and
notified by that Lender to the Agent on or before the relevant Transfer Date,
there shall automatically be assigned to the transferee with any transfer of a
Lender's rights and obligations under or pursuant to this Agreement the rights
of that Lender under or pursuant to the Finance Documents (other than this
Agreement) which relate to the portion of that Lender's rights and obligations
transferred by the relevant Transfer Certificate.

 
 
14.6
No assignment or transfer by the Borrower   The Borrower may not, without the
prior consent of all Lenders, assign any of its rights or transfer any of its
rights or obligations under the Finance Documents.

 
 
14.7
Securitisation   A Lender may disclose the size and term of the Loan and the
name of each of the Security Parties to any investor or potential investor in a
securitisation (or similar transaction of broadly equivalent economic effect) of
that Lender's rights or obligations under the Finance Documents.

 
15
The Agent, the Security Agent and the Lenders

 
 
15.1
Appointment

 
 
15.1.1
Each Lender appoints the Agent to act as its agent under and in connection with
the Finance Documents and each Lender and the Agent appoints the Security Agent
to act as its security agent and trustee for the purpose of the Security
Documents.

 
 
 
 
90

--------------------------------------------------------------------------------

 
 
 
15.1.2
Each Lender authorises the Agent and each Lender and the Agent authorises the
Security Agent to exercise the rights, powers, authorities and discretions
specifically given to the Agent or the Security Agent (as the case may be) under
or in connection with the Finance Documents together with any other incidental
rights, powers, authorities and discretions.

 
 
15.1.3
Each Swap Provider appoints the Security Agent to act as its security agent for
the purpose of the Security Documents and authorises the Security Agent to
exercise the rights, powers, authorities and discretions specifically given to
the Security Agent under or in connection with the Security Documents together
with any other incidental rights, powers, authorities and discretions.

 
 
15.1.4
Except where the context otherwise requires, references in this Clause 15 to the
"Agent" shall mean the Agent and the Security Agent individually and
collectively.

 
 
15.2
Authority   Each Lender irrevocably authorises the Agent (subject to Clauses
15.4 (Limitations on authority) and 15.18 (Instructions)):

 
 
15.2.1
to execute any Finance Document (other than this Agreement) on its behalf;

 
 
15.2.2
to collect, receive, release or pay any money on its behalf;

 
 
15.2.3
acting on the instructions from time to time of the Majority Lenders to give or
withhold any waivers, consents or approvals under or pursuant to any Finance
Document; and

 
 
15.2.4
acting on the instructions from time to time of the Majority Lenders to
exercise, or refrain from exercising, any rights, powers, authorities or
discretions under or pursuant to any Finance Document.

 
The Agent shall have no duties or responsibilities as agent or as security agent
other than those expressly conferred on it by the Finance Documents and shall
not be obliged to act on any instructions from the Lenders or the Majority
Lenders if to do so would, in the opinion of the Agent, be contrary to any
provision of the Finance Documents or to any law, or would expose the Agent to
any actual or potential liability to any third party.
 
 
 
91

--------------------------------------------------------------------------------

 
 
 
 
15.3
Trust   The Security Agent agrees and declares, and each of the other Finance
Parties acknowledges, that, subject to the terms and conditions of this Clause
15.3, the Security Agent holds the Trust Property on trust for the Finance
Parties absolutely.  Each of the other Finance Parties agrees that the
obligations, rights and benefits vested in the Security Agent shall be performed
and exercised in accordance with this Clause 15.3.  The Security Agent shall
have the benefit of all of the provisions of this Agreement benefiting it in its
capacity as security agent for the Finance Parties, and all the powers and
discretions conferred on trustees by the Trustee Act 1925 (to the extent not
inconsistent with this Agreement).  In addition:

 
 
15.3.1
the Security Agent and any attorney, agent or delegate of the Security Agent may
indemnify itself or himself out of the Trust Property against all liabilities,
costs, fees, damages, charges, losses and expenses sustained or incurred by it
or him in relation to the taking or holding of any of the Trust Property or in
connection with the exercise or purported exercise of the rights, trusts, powers
and discretions vested in the Security Agent or any other such person by or
pursuant to the Security Documents or in respect of anything else done or
omitted to be done in any way relating to the Security Documents;

 
 
15.3.2
the other Finance Parties acknowledge that the Security Agent shall be under no
obligation to insure any property nor to require any other person to insure any
property and shall not be responsible for any loss which may be suffered by any
person as a result of the lack or insufficiency of any insurance; and

 
 
15.3.3
the Finance Parties agree that the perpetuity period applicable to the trusts
declared by this Agreement shall be the period of 125 years from the date of
this Agreement.

 
 
The provisions of Part I of the Trustee Act 2000 shall not apply to the Security
Agent or the Trust Property.

 
 
15.4
Limitations on authority   Except with the prior written consent of all the
Lenders, the Agent shall not be entitled to:

 
 
 
 
92

--------------------------------------------------------------------------------

 
 
 
 
15.4.1
release or vary any security given for the Borrower's obligations under this
Agreement; nor

 
 
15.4.2
waive the payment of any sum of money payable by any Security Party under the
Finance Documents; nor

 
 
15.4.3
reduce the Margin; nor

 
 
15.4.4
change the meaning of the expression "Majority Lenders"; nor

 
 
15.4.5
exercise, or refrain from exercising, any right, power, authority or discretion,
or give or withhold any consent, the exercise or giving of which is, by the
terms of this Agreement, expressly reserved to the Lenders; nor

 
 
15.4.6
extend the due date for the payment of any sum of money payable by any Security
Party under any Finance Document; nor

 
 
15.4.7
take or refrain from taking any step if the effect of such action or inaction
may lead to the increase of the obligations of a Lender under any Finance
Document; nor

 
 
15.4.8
agree to change the currency in which any sum is payable under any Finance
Document (other than in accordance with the terms of the relevant Finance
Document); nor

 
 
15.4.9
agree to amend Clause 10.8 (General application of moneys); nor

 
 
15.4.10
agree to amend  this Clause 15.4.

 
 
15.5
Liability   Neither the Agent nor any of its directors, officers, employees or
agents shall be liable to the Lenders for anything done or omitted to be done by
the Agent under or in connection with any of the Relevant Documents unless as a
result of the Agent's gross negligence or wilful misconduct.

 
 
15.6
Acknowledgement   Each Lender acknowledges that:

 
 
15.6.1
it has not relied on any representation made by the Agent or any of the Agent's
directors, officers, employees or agents or by any other person acting or
purporting to act on behalf of the Agent to induce it to enter into any Finance
Document;

 
 
 
 
93

--------------------------------------------------------------------------------

 
 
 
15.6.2
it has made and will continue to make without reliance on the Agent, and based
on such documents and other evidence as it considers appropriate, its own
independent investigation of the financial condition and affairs of the Security
Parties in connection with the making and continuation of the Loan;

 
 
15.6.3
it has made its own appraisal of the creditworthiness of the Security Parties;
and

 
 
15.6.4
the Agent shall not have any duty or responsibility at any time to provide it
with any credit or other information relating to any Security Party unless that
information is received by the Agent pursuant to the express terms of a Finance
Document.

 
Each Lender agrees that it will not assert nor seek to assert against any
director, officer, employee or agent of the Agent or against any other person
acting or purporting to act on behalf of the Agent any claim which it might have
against them in respect of any of the matters referred to in this Clause 15.6.
 
 
15.7
Limitations on responsibility   The Agent shall have no responsibility to any
Security Party or to any Lender on account of:

 
 
15.7.1
the failure of a Lender or of any Security Party to perform any of its
obligations under a Finance Document; nor

 
 
15.7.2
the financial condition of any Security Party; nor

 
 
15.7.3
the completeness or accuracy of any statements, representations or warranties
made in or pursuant to any Finance Document, or in or pursuant to any document
delivered pursuant to or in connection with any Finance Document; nor

 
 
15.7.4
the negotiation, execution, effectiveness, genuineness, validity,
enforceability, admissibility in evidence or sufficiency of any Finance Document
or of any document executed or delivered pursuant to or in connection with any
Finance Document.

 
15.8           The Agent's rights   The Agent may:
 
 
 
94

--------------------------------------------------------------------------------

 
 
 
 
15.8.1
assume that all representations or warranties made or deemed repeated by any
Security Party in or pursuant to any Finance Document are true and complete,
unless, in its capacity as the Agent, it has acquired actual knowledge to the
contrary;

 
 
15.8.2
assume that no Default has occurred unless, in its capacity as the Agent, it has
acquired actual knowledge to the contrary;

 
 
15.8.3
rely on any document or notice believed by it to be genuine;

 
 
15.8.4
rely as to legal or other professional matters on opinions and statements of any
legal or other professional advisers selected or approved by it;

 
 
15.8.5
rely as to any factual matters which might reasonably be expected to be within
the knowledge of any Security Party on a certificate signed by or on behalf of
that Security Party; and

 
 
15.8.6
refrain from exercising any right, power, discretion or remedy unless and until
instructed to exercise that right, power, discretion or remedy and as to the
manner of its exercise by the Lenders (or, where applicable, by the Majority
Lenders) and unless and until the Agent has received from the Lenders any
payment which the Agent may require on account of, or any security which the
Agent may require for, any costs, claims, expenses (including legal and other
professional fees) and liabilities which it considers it may incur or sustain in
complying with those instructions.

 
 
15.9
The Agent's duties   The Agent shall:

 
 
15.9.1
if requested in writing to do so by a Lender, make enquiry and advise the
Lenders as to the performance or observance of any of the provisions of any
Finance Document by any Security Party or as to the existence of an Event of
Default; and

 
 
15.9.2
inform the Lenders promptly of any Event of Default of which the Agent has
actual knowledge.

 
 
15.10
No deemed knowledge   The Agent shall not be deemed to have actual knowledge of
the falsehood or incompleteness of any representation or warranty made or deemed
repeated by any Security Party or actual knowledge of the occurrence of

 
 
 
95

--------------------------------------------------------------------------------

 
 
any Default unless a Lender or a Security Party shall have given written notice
thereof to the Agent in its capacity as the Agent.  Any information acquired by
the Agent other than specifically in its capacity as the Agent shall not be
deemed to be information acquired by the Agent in its capacity as the Agent.
 
 
15.11
Other business   The Agent may, without any liability to account to the Lenders,
generally engage in any kind of banking or trust business with a Security Party
or with a Security Party's subsidiaries or associated companies or with a Lender
as if it were not the Agent.

 
 
15.12
Indemnity   The Lenders shall, promptly on the Agent's request, reimburse the
Agent in their respective Proportionate Shares, for, and keep the Agent fully
indemnified in respect of all liabilities, damages, costs and claims sustained
or incurred by the Agent in connection with the Finance Documents (other than
the Master Agreement) or the performance of its duties and obligations, or the
exercise of its rights, powers, discretions or remedies under or pursuant to any
Finance Document (other than the Master Agreement) to the extent not paid by the
Security Parties and not arising solely from the Agent's gross negligence or
wilful misconduct.

 
 
15.13
Employment of agents   In performing its duties and exercising its rights,
powers, discretions and remedies under or pursuant to the Finance Documents, the
Agent shall be entitled to employ and pay agents to do anything which the Agent
is empowered to do under or pursuant to the Finance Documents (including the
receipt of money and documents and the payment of money) and to act or refrain
from taking action in reliance on the opinion of, or advice or information
obtained from, any lawyer, banker, broker, accountant, valuer or any other
person believed by the Agent in good faith to be competent to give such opinion,
advice or information.

 
 
15.14
Distribution of payments   The Agent shall pay promptly to the order of each
Lender that Lender's Proportionate Share of every sum of money received by the
Agent pursuant to the Finance Documents (with the exception of any amounts
payable pursuant to Clause 9 (Fees) and/or any Fee Letter and any amounts which,
by the terms of the Finance Documents, are paid to the Agent for the account of
the Agent alone or specifically for the account of one or more Lenders) and
until so paid such amount shall be held by the Agent on trust absolutely for
that Lender.

 
 
 
 
96

--------------------------------------------------------------------------------

 
 
 
 
15.15
Reimbursement   The Agent shall have no liability to pay any sum to a Lender
until it has itself received payment of that sum.  If, however, the Agent does
pay any sum to a Lender on account of any amount prospectively due to that
Lender pursuant to Clause 15.14 (Distribution of payments) before it has itself
received payment of that amount, that Lender will, on demand by the Agent,
refund to the Agent an amount equal to the sum so paid, together with an amount
sufficient to reimburse the Agent for any interest which the Agent may certify
that it has been required to pay on money borrowed to fund the sum in question
during the period beginning on the date of payment and ending on the date on
which the Agent receives reimbursement.

 
 
15.16
Redistribution of payments   Unless otherwise agreed between the Lenders and the
Agent, if at any time a Lender receives or recovers by way of set-off, the
exercise of any lien or otherwise from any Security Party, an amount greater
than that Lender's Proportionate Share of any sum due from that Security Party
to the Lenders under the Finance Documents (the amount of the excess being
referred to in this Clause 15.16 and in Clause 15.17 (Rescission of Excess
Amount) as the "Excess Amount") then:

 
15.16.1   
that Lender shall promptly notify the Agent (which shall promptly notify each
other Lender);

 
15.16.2   
that  Lender shall pay to the Agent an amount equal to the Excess Amount within
ten (10) days of its receipt or recovery of the Excess Amount; and

 
15.16.3   
the Agent shall treat that payment as if it were a payment by the Security Party
in question on account of the sum due from that Security Party to the Lenders
and shall account to the Lenders in respect of the Excess Amount in accordance
with the provisions of this Clause 15.16.

 
However, if a Lender has commenced any legal proceedings to recover sums owing
to it under the Finance Documents and, as a result of, or in connection with,
those proceedings has received an Excess Amount, the Agent shall not distribute
any of that Excess Amount to any other Lender which had been notified of the
proceedings and had the legal right to, but did not, join those proceedings or
commence and diligently prosecute separate proceedings to enforce its rights in
the same or another court.
 
 
 
97

--------------------------------------------------------------------------------

 
 
 
 
15.17
Rescission of Excess Amount   If all or any part of any Excess Amount is
rescinded or must otherwise be restored to any Security Party or to any other
third party, the Lenders which have received any part of that Excess Amount by
way of distribution from the Agent pursuant to Clause 15.16 (Redistribution of
payments) shall repay to the Agent for the account of the Lender which
originally received or recovered the Excess Amount, the amount which shall be
necessary to ensure that the Lenders share rateably in accordance with their
Proportionate Shares in the amount of the receipt or payment retained, together
with interest on that amount at a rate equivalent to that (if any) paid by the
Lender receiving or recovering the Excess Amount to the person to whom that
Lender is liable to make payment in respect of such amount, and Clause 15.16.3
(Redistribution of payments) shall apply only to the retained amount.

 
 
15.18
Instructions   Where the Agent is authorised or directed to act or refrain from
acting in accordance with the instructions of the Lenders or of the Majority
Lenders each of the Lenders shall provide the Agent with instructions within
three (3) Business Days of the Agent's request.  If a Lender does not provide
the Agent with instructions within that period, that Lender shall be bound by
the decision of the Agent.  Nothing in this Clause 15.18 shall limit the right
of the Agent to take, or refrain from taking, any action without obtaining the
instructions of the Lenders or the Majority Lenders if the Agent in its
discretion considers it necessary or appropriate to take, or refrain from
taking, such action in order to preserve the rights of the Lenders under or in
connection with the Finance Documents.  In that event, the Agent will notify the
Lenders of the action taken by it as soon as reasonably practicable, and the
Lenders agree to ratify any action taken by the Agent pursuant to this Clause
15.18.

 
 
15.19
Payments   All amounts payable to a Lender under this Clause 15 shall be paid to
such account at such bank as that Lender may from time to time direct in writing
to the Agent.

 
 
15.20
"Know your customer" checks   Each Lender shall promptly upon the request of the
Agent supply, or procure the supply of, such documentation and other evidence as
is reasonably requested by the Agent (for itself) in order for the Agent to
carry out and be satisfied it has complied with all necessary "know your
customer" or

 
 
 
 
98

--------------------------------------------------------------------------------

 
 
 
other similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in the Finance Documents.
 
 
15.21
Resignation   Subject to a successor being appointed in accordance with this
Clause 15.21, the Agent may resign as agent and/or security agent at any time
without assigning any reason by giving to the Borrower and the Lenders notice of
its intention to do so, in which event the following shall apply:

 
15.21.1   
the Lenders may within thirty (30) days after the date of the Agent's notice
appoint a successor to act as agent and/or security agent or, if they fail to do
so, the Agent may appoint any other bank or financial institution as its
successor;

 
15.21.2   
the resignation of the Agent shall take effect simultaneously with the
appointment of its successor on written notice of that appointment being given
to the Borrower and the Lenders;

 
15.21.3   
the Agent shall thereupon be discharged from all further obligations as agent
and/or security agent but shall remain entitled to the benefit of the provisions
of this Clause 15; and

 
15.21.4   
the Agent's successor and each of the other parties to this Agreement shall have
the same rights and obligations amongst themselves as they would have had if
that successor had been a party to this Agreement.

 
 
15.22
Replacement of the Agent

 
15.22.1   
After consultation with the Borrower, the Majority Lenders may, by giving thirty
(30) days' notice to the Agent replace the Agent by appointing a successor
Agent;

 
15.22.2   
The retiring Agent shall make available to the successor Agent such documents
and records and provide such assistance as the successor Agent may reasonably
request for the purposes of performing its functions as Agent under the Finance
Documents;

 
15.22.3   
The appointment of the successor Agent shall take effect on the date specified
in the notice from the Majority Lenders to the retiring Agent. As from this
date, the retiring Agent shall be discharged from any further

 
 
 
 
99

--------------------------------------------------------------------------------

 
 
 
obligation in respect of the Finance Documents but shall remain entitled to the
benefit of this Clause 15 (and any agency fees for the account of the retiring
Agent shall cease to accrue from (and shall be payable on) that date);
 
15.22.4   
Any successor Agent and each of the other parties to this Agreement shall have
the same rights and obligations amongst themselves as they would have had if
such successor had been an original party to this Agreement.

 
 
15.23
No fiduciary relationship   Except as provided in Clauses 15.3 (Trust) and 15.14
(Distribution of payments), the Agent shall not have any fiduciary relationship
with or be deemed to be a trustee of or for any other person and nothing
contained in any Finance Document shall constitute a partnership between any two
or more Lenders or between the Agent and any other person.

 
16
Set-Off

 
 
16.1
Set-off   A Finance Party may set off any matured obligation due from the
Borrower under any Finance Document (to the extent beneficially owned by that
Finance Party) against any matured obligation owed by that Finance Party to the
Borrower, regardless of the place of payment, booking branch or currency of
either obligation.  If the obligations are in different currencies, that Finance
Party may convert either obligation at a market rate of exchange in its usual
course of business for the purpose of the set-off.

 
 
16.2
Master Agreement rights   The rights conferred on the Swap Providers by this
Clause 16 shall be in addition to, and without prejudice to or limitation of,
the rights of netting and set off conferred on the Swap Providers by the Master
Agreement.

 
17
Payments

 
 
17.1
Payments   Each amount payable by the Borrower under a Finance Document (other
than the Master Agreement) shall be paid to such account at such bank as the
Agent may from time to time direct to the Borrower in the Currency of Account
and in such funds as are customary at the time for settlement of transactions in
the relevant currency in the place of payment.  Payment shall be deemed to have
been received by the Agent on the date on which the Agent receives authenticated
advice of receipt, unless that advice is received by the Agent on a day other
than a Business Day or at a

 
 
 
100

--------------------------------------------------------------------------------

 
 
time of day (whether on a Business Day or not) when the Agent in its discretion
considers that it is impossible or impracticable for the Agent to utilise the
amount received for value that same day, in which event the payment in question
shall be deemed to have been received by the Agent on the Business Day next
following the date of receipt of advice by the Agent.
 
 
17.2
No deductions or withholdings   Each payment (whether of principal or interest
or otherwise) to be made by the Borrower under a Finance Document shall, subject
only to Clause 17.3 (Grossing-up), be made free and clear of and without
deduction for or on account of any Taxes or other deductions, withholdings,
restrictions, conditions or counterclaims of any nature.

 
 
17.3
Grossing-up   If at any time any law requires (or is interpreted to require) the
Borrower to make any deduction or withholding from any payment, or to change the
rate or manner in which any required deduction or withholding is made, the
Borrower will promptly notify the Agent and, simultaneously with that payment,
will pay to the Agent whatever additional amount (after taking into account any
additional Taxes on, or deductions or withholdings from, or restrictions or
conditions on, that additional amount) is necessary to ensure that, after making
the deduction or withholding, the relevant Finance Parties receive a net sum
equal to the sum which they would have received had no deduction or withholding
been made.

 
 
17.4
Evidence of deductions   If at any time the Borrower is required by law to make
any deduction or withholding from any payment to be made by it under a Finance
Document, the Borrower will pay the amount required to be deducted or withheld
to the relevant authority within the time allowed under the applicable law and
will, no later than thirty (30) days after making that payment, deliver to the
Agent an original receipt issued by the relevant authority, or other evidence
acceptable to the Agent, evidencing the payment to that authority of all amounts
required to be deducted or withheld.

 
 
17.5
Adjustment of due dates   If any payment or transfer of funds to be made under a
Finance Document, other than a payment of interest on the Loan or a payment
under a Master Agreement, shall be due on a day which is not a Business Day,
that payment shall be made on the next succeeding Business Day (unless the next
succeeding Business Day falls in the next calendar month in which event the
payment shall be

 
 
 
101

--------------------------------------------------------------------------------

 
 
 
made on the next preceding Business Day).  Any such variation of time shall be
taken into account in computing any interest in respect of that payment.
 
 
17.6
Control account   The Agent and any Swap Provider shall open and maintain on its
books a control account in the name of the Borrower showing the advance of the
Loan and the computation and payment of interest and all other sums due under
this Agreement and the Master Agreement.  The Borrower's obligations to repay
the Loan and to pay interest and all other sums due under this Agreement and the
Master Agreement shall be evidenced by the entries from time to time made in the
control account opened and maintained under this Clause 17.6 and those entries
will, in the absence of manifest error, be conclusive and binding.

 
 
17.7
Clawback   The Agent shall have no liability to pay any sum to the Borrower
until it has itself received payment of that sum.  If, however, the Agent does
pay any sum to the Borrower on account of any amount prospectively due to the
Borrower pursuant to Clause 4 (Advance) before it has itself received payment of
that amount, the Borrower will, on demand by the Agent, refund to the Agent an
amount equal to the sum so paid, together with an amount sufficient to reimburse
the Agent for any interest which the Agent may certify that it has been required
to pay on money borrowed to fund the sum in question during the period beginning
on the date of payment and ending on the date on which the Agent receives
reimbursement.

 
18
Notices

 
 
18.1
Communications in writing   Any communication to be made under or in connection
with this Agreement shall be made in writing and, unless otherwise stated, may
be made by fax or letter.

 
 
18.2
Addresses   The address and fax number (and the department or officer, if any,
for whose attention the communication is to be made) of each party to this
Agreement for any communication or document to be made or delivered under or in
connection with this Agreement are:

 
 
18.2.1
in the case of the Borrower, Genco Shipping & Trading Limited, 299 Park Avenue,
20th Floor, New York, New York 10171 (fax no: +1 646 443 8551) marked for the
attention of Joe Adamo;

 
 
 
 
102

--------------------------------------------------------------------------------

 
 
 
 
18.2.2
in the case of each Lender, those appearing opposite its name in Schedule 1 (The
Lenders and the Commitments);

 
 
18.2.3
in the case of the Agent, 2, Bvd Konrad Adenauer, L-1115 Luxembourg (fax no:
+352 42122-95771) marked for the attention of Franz-Josef Ewerhardy / Sven
Walther; and

 
 
18.2.4
in the case of the Security Agent, Ludwig-Erhard-Str. 1, 20459 Hamburg, Germany
(fax no: +49 40 3701 4550 and email dirk.niedereichholz@db.com) marked for the
attention of Dirk Niedereichholz;

 
or any substitute address, fax number, department or officer as any party may
notify to the Agent (or the Agent may notify to the other parties, if a change
is made by the Agent) by not less than five (5) Business Days' notice.
 
 
18.3
Delivery   Any communication or document made or delivered by one party to this
Agreement to another under or in connection this Agreement will only be
effective:

 
18.3.1      if by way of fax, when received in legible form; or
 
 
18.3.2
if by way of letter, when it has been left at the relevant address or five (5)
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address;

 
and, if a particular department or officer is specified as part of its address
details provided under Clause 18.2 (Addresses), if addressed to that department
or officer.
 
Any communication or document to be made or delivered to the Agent will be
effective only when actually received by the Agent.
 
All notices from or to the Borrower shall be sent through the Agent.
 
 
18.4
Notification of address and fax number   Promptly upon receipt of notification
of an address, fax number or change of address, pursuant to Clause 18.2
(Addresses) or changing its own address or fax number, the Agent shall notify
the other parties to this Agreement.

 
 
 
103

--------------------------------------------------------------------------------

 
 
 
 
18.5
Electronic communication  Any communication to be made between the parties to
this Agreement under or in connection with the Finance Documents may be made by
electronic mail or other electronic means, if the parties to this Agreement:

 
 
18.5.1
agree that, unless and until notified to the contrary, this is to be an accepted
form of communication;

 
 
18.5.2
notify each other in writing of their electronic mail address and/or any other
information required to enable the sending and receipt of information by that
means; and

 
 
18.5.3
notify each other of any change to their address or any other such information
supplied by them.

 
Any electronic communication made between the parties to this Agreement will be
effective only when actually received in readable form and in the case of any
electronic communication made by a party to another party only if it is
addressed in such a manner as that other party shall specify for this purpose.
 
 
18.6
English language   Any notice given under or in connection with this Agreement
must be in English.  All other documents provided under or in connection with
this Agreement must be:

 
 
18.6.1
in English; or

 
 
18.6.2
if not in English, and if so required by the Agent, accompanied by a certified
English translation and, in this case, the English translation will prevail
unless the document is a constitutional, statutory or other official document.

 
19
Partial Invalidity

 
If, at any time, any provision of a Finance Document is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.
 
 
 
104

--------------------------------------------------------------------------------

 
 
 
20
Remedies and Waivers

 
No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under a Finance Document shall operate as a waiver,
nor shall any single or partial exercise of any right or remedy prevent any
further or other exercise or the exercise of any other right or remedy.  The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies provided by law.
 
21
Miscellaneous

 
 
21.1
No oral variations   No variation or amendment of a Finance Document shall be
valid unless in writing and signed on behalf of all the relevant Finance Parties
and the relevant Security Parties.

 
 
21.2
Further assurance   If any provision of a Finance Document shall be invalid or
unenforceable in whole or in part by reason of any present or future law or any
decision of any court, or if the documents at any time held by or on behalf of
the Finance Parties or any of them are considered by the Lenders for any reason
insufficient to carry out the terms of this Agreement, then from time to time
the Borrower will promptly, on demand by the Agent, execute or procure the
execution of such further documents as in the opinion of the Lenders are
necessary to provide adequate security for the repayment of the Indebtedness.

 
 
21.3
Rescission of payments etc.   Any discharge, release or reassignment by a
Finance Party of any of the security constituted by, or any of the obligations
of a Security Party contained in, a Finance Document shall be (and be deemed
always to have been) void if any act (including, without limitation, any
payment) as a result of which such discharge, release or reassignment was given
or made is subsequently wholly or partially rescinded or avoided by operation of
any law.

 
 
21.4
Certificates   Any certificate or statement signed by an authorised signatory of
the Agent purporting to show the amount of the Indebtedness (or any part of the
Indebtedness) or any other amount referred to in any Finance Document shall,
save for manifest error or on any question of law, be conclusive evidence as
against the Borrower of that amount.

 
 
 
105

--------------------------------------------------------------------------------

 
 
 
 
21.5
Counterparts   This Agreement may be executed in any number of counterparts each
of which shall be original but which shall together constitute the same
instrument.

 
 
21.6
Contracts (Rights of Third Parties) Act 1999   A person who is not a party to
this Agreement has no right under the Contracts (Rights of Third Parties) Act
1999 to enforce or to enjoy the benefit of any term of this Agreement.

 
22
Law and Jurisdiction

 
 
22.1
Governing law   This Agreement and any non-contractual obligations arising from
or in connection with it shall in all respects be governed by and interpreted in
accordance with English law.

 
 
22.2
Jurisdiction   For the exclusive benefit of the Finance Parties, the parties to
this Agreement irrevocably agree that the courts of England are to have
exclusive jurisdiction to settle any dispute (a) arising from or in connection
with this Agreement or (b) relating to any non-contractual obligations arising
from or in connection with this Agreement and that any proceedings may be
brought in those courts.

 
 
22.3
Alternative jurisdictions   Nothing contained in this Clause 22 shall limit the
right of the Finance Parties to commence any proceedings against the Borrower in
any other court of competent jurisdiction nor shall the commencement of any
proceedings against the Borrower in one or more jurisdictions preclude the
commencement of any proceedings in any other jurisdiction, whether concurrently
or not.

 
 
22.4
Waiver of objections   The Borrower irrevocably waives any objection which it
may now or in the future have to the laying of the venue of any proceedings in
any court referred to in this Clause 22, and any claim that those proceedings
have been brought in an inconvenient or inappropriate forum, and irrevocably
agrees that a judgment in any proceedings commenced in any such court shall be
conclusive and binding on it and may be enforced in the courts of any other
jurisdiction.

 
 
22.5
Service of process   Without prejudice to any other mode of service allowed
under any relevant law, the Borrower:

 
 
22.5.1
irrevocably appoints WFW Legal Services Limited of 15 Appold Street, London EC2A
2HB, England as its agent for service of process in relation to

 
 
 
 
106

--------------------------------------------------------------------------------

 
 
any proceedings before the English courts in connection with this Agreement; and
 
 
22.5.2
agrees that failure by a process agent to notify the Borrower of the process
will not invalidate the proceedings concerned.

 
 
 
 


 
107

--------------------------------------------------------------------------------

 
 

 
SCHEDULE 1: The Lenders and the Commitments
                                                                                                                          

    The Lenders   The Commitments    
Deutsche Bank AG Filiale Deutschlandgeschäft
Adolphsplatz 7, 20457 Hamburg,
Germany
 
Fax: +49 40 3701 4550
Attention: Dirk Niedereichholz
 
$51,000,000
DVB Bank SE
Platz der Republik 6
D-60325 Frankfurt-am-Main
Germany
 
Fax: +49 69 9750 4875
Attention: Shipping Loans Administration Department
 
$51,000,000
Skandinaviska Enskilda Banken AB (publ)
Kungsträdgårdsgatan 8
106 40 Stockholm
Sweden
 
Fax: +46 8 678 02 06
Attention: Arne Juell-Skielse
 
$51,000,000
BNP Paribas
787 Seventh Avenue
28th Floor
New York
NY 10019
Fax: +1 212-340-5370
Attention: Vikram Hiranandani
 
$50,000,000
Crédit Agricole Corporate and Investment Bank
9, quai du President Paul Doumer
92920 Paris la Defense
France
 
Fax: +33 1 41 89 29 87
Attention: Shipping Department
 
with a copy to
Crédit Agricole Corporate and Investment Bank, London
Ship Finance Department
5 Appold Street
London EC2A 2DA
 
Fax: +44 207 214 6689
Attention: Thibaud Escoffier / Jerome Duval
$50,000,000

 

 
 
 
108

--------------------------------------------------------------------------------

 


SCHEDULE 2: Conditions Precedent and Subsequent
 
Part I: Conditions precedent to a Drawdown Notice
 
1
Security Parties

 
 
(a)
Constitutional documents   Copies of the constitutional documents of each
Security Party together with such other evidence as the Agent may reasonably
require that each Security Party is duly incorporated in its country of
incorporation and remains in existence with power to enter into, and perform its
obligations under, the Relevant Documents to which it is or is to become a
party.

 
 
(b)
Certificates of good standing   The certificate of good standing in respect of
each Security Party (if such a certificate can be obtained).

 
 
(c)
Board resolutions   A copy of a resolution of the board of directors or its
equivalent of each Security Party:

 
 
(i)
approving the terms of, and the transactions contemplated by, the Relevant
Documents to which it is a party and resolving that it execute those Relevant
Documents; and

 
 
(ii)
authorising a specified person or persons to execute those Relevant Documents
(and all documents and notices to be signed and/or despatched under those
documents) on its behalf.

 
 
(d)
Shareholder resolutions   A copy of a resolution signed by all the holders of
the issued shares in each Collateral Owner, approving the terms of, and the
transactions contemplated by, the Relevant Documents to which that Collateral
Owner is a party.

 
 
(e)
Officer's certificates   A certificate of a duly authorised officer of each
Security Party certifying that that Security Party is existing in good standing
in the jurisdiction of its incorporation and that each copy document relating to
it specified in this Part I of Schedule 1 is correct, complete and in full force
and effect and setting out the names and titles of the directors, officers and
shareholders of that Security Party and the proportion of shares held by each
shareholder, and an incumbency certificate reflecting the name and signature of
each officer authorized to execute the Relevant Documents to which that Security
Party is a party and that

 
 
 
 
109

--------------------------------------------------------------------------------

 
 
 
no proceedings are pending or contemplated for the dissolution of that Security
Party.
 
 
(f)
Evidence of registration   Where such registration is required or permitted
under the laws of the relevant jurisdiction, evidence that the names of the
directors, officers and shareholders of each Security Party are duly registered
in the companies registry or other registry in the country of incorporation or
formation (as the case may be) of that Security Party.

 
 
(g)
Powers of attorney   The notarially attested and legalised power of attorney of
each Security Party under which any documents are to be executed or transactions
undertaken by that Security Party.

 
2
Security and related documents

 
 
(a)
Vessel documents   Copies, certified as true, accurate and complete by a
director or the secretary of the Borrower, of, in respect of the Vessel
specified in the relevant Drawdown Notice:

 
 
(i)
the MOA;

 
 
(ii)
such documents as the Agent may reasonably require to evidence the nomination of
the Collateral Owner as purchaser of the Vessel pursuant to the MOA;

 
 
(iii)
any charterparty or other contract of employment of the Vessel which will be in
force on the relevant Drawdown Date;

 
 
(iv)
the Management Agreement;

 
 
in each case together with all addenda, amendments or supplements.

 
 
(b)
Survey report   A report by a surveyor instructed by the Agent to inspect Vessel
E and Vessel G confirming that the condition of the Vessel is in all respects
acceptable to the Lenders.

 
 
(c)
Valuation   Two (2) valuations of the Vessel from two (2) Approved Brokers
determined in accordance with the definition of "Fair Market Value".

 
 
 
110

--------------------------------------------------------------------------------

 
 
 
 
(d)
Managers' confirmation   In respect of the Vessel specified in the relevant
Drawdown Notice, the written confirmation of:

 
 
(i)
the Technical Managers that, throughout the period in which they are technical
managers, they will (a) not, without the prior written consent of the Agent
(such consent not to be unreasonably withheld by the Agent), sub-contract or
delegate the technical management of the Vessel to any third party and (ii)
following the occurrence of an Event of Default, all claims of the Technical
Managers against the relevant Collateral Owner, shall be subordinated to the
claims of the Finance Parties under the Finance Documents; and

 
 
(ii)
the Commercial Managers that, throughout the Facility Period unless otherwise
agreed by the Agent, they will remain the commercial managers of the Vessel and
that following the occurrence of an Event of Default, all claims of the
Commercial Managers against the relevant Collateral Owner shall be subordinated
to the claims of the Finance Parties under the Finance Documents.

 
 
(e)
No disputes   The written confirmation of the Borrower that there is no dispute
and no pending litigation under any of the Relevant Documents as between the
parties to any such document.

 
 
(f)
Mandates and The Account Holder's confirmation   Duly signed forms of mandate
and the written confirmation of the Account Holder that the Accounts have been
opened with the Account Holder and to its actual knowledge are free from
Encumbrances and rights of set off other than as created by or pursuant to the
Security Documents, and/or other evidence of the opening of the Accounts, as the
Agent may require.

 
3
Other documents and evidence

 
 
(a)
Drawdown Notice   A duly completed Drawdown Notice.

 
 
(b)
Process agent   Evidence that any process agent referred to in Clause 22.5
(Service of process) and any process agent appointed under any other Finance
Document has accepted its appointment.

 
 
 
111

--------------------------------------------------------------------------------

 
 
 
 
(c)
Other authorisations   A copy of any other consent, licence, approval,
authorisation or other document, opinion or assurance which the Agent considers
to be necessary or desirable (if it has notified the Borrower accordingly) in
connection with the entry into and performance of the transactions contemplated
by any of the Relevant Documents or for the validity and enforceability of any
of the Relevant Documents.

 
 
(d)
Financial statements   Copies of the Original Financial Statements of the
Borrower.

 
 
(e)
Fees   Evidence that the fees, costs and expenses then due from the Borrower
under Clause 8 (Indemnities) and Clause 9 (Fees) have been paid or will be paid
by the relevant Drawdown Date.

 
 
(f)
"Know your customer" documents   Such documentation and other evidence as is
reasonably requested by the Agent in order for the Lenders to comply with all
necessary "know your customer" or similar identification procedures in relation
to the transactions contemplated in the Finance Documents.

 
 
(g)
Ultimate beneficiary of the Collateral Owners   Evidence that the Borrower is
the ultimate legal and beneficial owner of the Collateral Owners.

 
 
(h)
Public debt  Evidence that the Borrower has issued public debt and equity
securities with minimum proceeds of one hundred and fifty million Dollars
($150,000,000) and in the case of public debt securities, that such securities
have a maturity date falling after the Final Maturity Date.

 


 


 
112

--------------------------------------------------------------------------------

 


Part II: Conditions precedent to the making of a Drawing
 
1
Security Parties

 
 
(a)
Bringdown Officer's certificates   If requested by the Agent, a certificate of a
duly authorised officer of each Security Party confirming that none of the
documents and evidence delivered to the Agent under Schedule 2, Part I
(Conditions Precedent to a Drawdown Notice) paragraph 1 has been amended,
modified or revoked in any way since its delivery to the Agent.

 
2
Security and related documents

 
 
(a)
Vessel documents   in respect of each Vessel, photocopies, certified as true,
accurate and complete by a director or the secretary of the Borrower or the
relevant Collateral Owner, of:

 
 
(i)
the bill of sale transferring title in the Vessel to the Collateral Owner free
of all encumbrances, maritime liens or other debts;

 
 
(ii)
the protocol of delivery and acceptance evidencing the unconditional physical
delivery of the Vessel by the Seller to the Collateral Owner pursuant to the
MOA;

 
 
in each case together with all addenda, amendments or supplements.

 
 
(b)
Evidence of Seller's title for Vessel not yet delivered   If the Vessel has not
already been delivered to the relevant Collateral Owner at the time of the
Drawing, a copy of the certificate of ownership and encumbrance (or equivalent)
issued by the Registrar of Ships (or equivalent official) of the Vessel's
current flag confirming that the Vessel is owned by the relevant Seller and free
of registered Encumbrances and an undertaking by the Seller to delete the Vessel
from its current flag.

 
 
(c)
Confirmation of class   A copy, (certified as true, accurate and complete by a
director or the secretary of the Borrower), of the certificate of Confirmation
of Class for hull and machinery confirming that the Vessel is classed with the
highest class applicable to vessels of her type with an Approved Classification
Society free of overdue recommendations affecting class other than those
approved by the Agent.

 
 
 


 
113

--------------------------------------------------------------------------------

 
 
 
(d)
Evidence of Collateral Owner's title for Vessel not yet delivered   If the
Vessel has not already been delivered to the relevant Collateral Owner at the
time of the Drawing, evidence that on the Drawdown Date (i) the Vessel will be
at least provisionally registered under the Marshall Islands' flag in the
ownership of the Collateral Owner and (ii) the Mortgage will be capable of being
registered against the Vessel with first priority.

 
 
(e)
Evidence of Collateral Owner's title for Vessels refinanced   If the Vessel has
already been delivered to the relevant Collateral Owner at the time of the
Drawing, a certificate of ownership and encumbrance (or equivalent) issued by
the Registrar of Ships (or equivalent official) of the Marshall Islands' flag
confirming that (a) the Vessel is permanently registered under that flag in the
ownership of the Collateral Owner, (b) the Mortgage has been registered with
first priority against the Vessel and (c) there are no further Encumbrances
registered against the Vessel.

 
 
(f)
Evidence of insurance   Evidence that the Vessel will be insured in the manner
required by the Security Documents and that letters of undertaking will be
issued in the manner required by the Security Documents, together with (if
required by the Agent) the written approval of the Insurances by an insurance
adviser appointed by the Agent.

 
 
(g)
Security Documents   The Mortgage and the Assignments in respect of the Vessel,
the Guarantee, the Account Pledge, the Deposit Account Control Agreement, the
Share Pledges, the Master Agreement Charge and any other Credit Support
Documents, together with all other documents required by any of them, including,
without limitation, (i) all notices of assignment and/or charge and, (ii) to the
extent the Borrower or the Collateral Owners can procure same, evidence that
those notices will be duly acknowledged by the recipients, and (iii) share
certificates and UCC Filings, if necessary, to perfect the security interests
under the applicable Security Documents.

 
 
(h)
Other Relevant Documents   Copies of each of the Relevant Documents not
otherwise comprised in the documents listed in this Part II of Schedule 1.

 
 
(i)
Equity contribution   Evidence of full payment to the relevant Seller of any
part of the purchase price of the Vessel under the MOA which is payable on or
before the relevant Drawdown Date and which is not being financed by the Loan.

 
 
 
 
114

--------------------------------------------------------------------------------

 
 
 
3
Legal opinions

 
 
(a)
If a Security Party is incorporated or organised in a jurisdiction other than
England and Wales or if any Finance Document is governed by the laws of a
jurisdiction other than England and Wales, a legal opinion of the legal advisers
to the Lenders in each relevant jurisdiction, substantially in the form or forms
provided to the Agent prior to signing this Agreement or confirmation
satisfactory to the Agent that such an opinion will be given.

 
 




 
115

--------------------------------------------------------------------------------

 




Part III: Conditions subsequent
 


1
Evidence of Collateral Owner's title   If the Vessel has not already been
delivered to the relevant Collateral Owner at the time of the Drawing, a
Certificate of ownership and encumbrance (or equivalent) issued by the Registrar
of Ships (or equivalent official) of the Marshall Island's flag confirming that
(a) the Vessel is permanently registered under that flag in the ownership of the
Collateral Owner, (b) the Mortgage has been registered with first priority
against the Vessel and (c) there are no further Encumbrances registered against
the Vessel.

 
2
Deletion by Seller   Evidence that the Vessel has been deleted from its previous
flag.

 
3
Letters of undertaking   Evidence that the Vessel is insured in the manner
required by the Security Documents and original letters of undertaking in
respect of the Insurances as required by the Security Documents together with
copies of the relevant policies or cover notes or entry certificates duly
endorsed with the interest of the Finance Parties.

 
4
Acknowledgements of notices   To the extent the Borrower or the Collateral
Owners can procure same, acknowledgements of all notices of assignment and/or
charge given pursuant to any Security Documents received by the Agent pursuant
to Part II of this Schedule 2.

 
5
Legal opinions   Such of the legal opinions specified in Part II of this
Schedule 2 as have not already been provided to the Agent.

 
6
Companies Act registrations   Evidence that the Security Documents received by
the Agent pursuant to Part II of this Schedule 2 have been, if necessary, filed,
recorded or enrolled with any court or other authority in the jurisdiction of
incorporation or formation (as the case may be) of each relevant Security Party
within any applicable statutory time limit.

 
7
Insurance opinion  Within ninety (90) days of the Drawdown Date, an insurance
opinion in respect of the Vessel's insurance policy cover to be made by an
independent broker at the Borrower's expense to the satisfaction of the Security
Agent.

 
8
Mortgagee's Insurances Fees   Payment to the Security Agent of all fees which
are owed by the Borrower or the Collateral Owners pursuant to the terms of the
Finance Documents

 
 
 
116

--------------------------------------------------------------------------------

 
 
 
in relation to inspections, valuations, legal fees and premiums for Mortgagee's
Insurances (MII and MAP).
 
9
Master receipt  The master's receipt for the Mortgage.

 
 


 
117

--------------------------------------------------------------------------------

 


SCHEDULE 3: Calculation of Mandatory Cost
 
1
The Mandatory Cost is an addition to the interest rate to compensate the Lenders
for the cost of compliance with (a) the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions) or (b) the requirements of the
European Central Bank.

 
2
On the first day of each Interest Period (or as soon as possible thereafter) the
Agent shall calculate, as a percentage rate, a rate (the "Additional Cost Rate")
for each Lender in accordance with the paragraphs set out below.  The Mandatory
Cost will be calculated by the Agent as a weighted average of the Lenders'
Additional Cost Rates (weighted in proportion to the percentage participation of
each Lender in the Loan) and will be expressed as a percentage rate per annum.

 
3
The Additional Cost Rate for any Lender lending from an office in the euro-zone
will be the percentage notified by that Lender to the Agent to be its reasonable
determination of the cost (expressed as a percentage of that Lender's
participation in the Loan) of complying with the minimum reserve requirements of
the European Central Bank as a result of participating in the Loan from that
office.

 
4
The Additional Cost Rate for any Lender lending from an office in the United
Kingdom will be calculated by the Agent as follows:

 
(a)           where the Loan is denominated in sterling:
 
 
BY + S(Y - Z) + F x 0.01 per cent per annum

100 - (B + S)
 
(b)           where the Loan is denominated in any currency other than sterling:
 
 
F x 0.01 per cent per annum

 
300

 
 
where:

 
 
B
is the percentage of eligible liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements;

 
 
 
 
118

--------------------------------------------------------------------------------

 
 
 
 
Y
is the percentage rate of interest (excluding the Margin and the Mandatory Cost
and, if the Loan is an overdue amount, the additional rate of interest specified
in Clause 7.9 (Default interest)) payable for the relevant Interest Period on
the Loan;

 
 
S
is the percentage (if any) of eligible liabilities which that Lender is required
from time to time to maintain as interest bearing special deposits with the Bank
of England;

 
 
Z
is the interest rate per annum payable by the Bank of England to that Lender on
special deposits; and

 
 
F
is the charge payable by that Lender to the Financial Services Authority under
paragraph 2.02 or 2.03 (as appropriate) of the Fees Regulations or the
equivalent provisions in any replacement regulations (with, for this purpose,
the figure for the minimum amount in paragraph 2.02b or such equivalent
provision deemed to be zero), expressed in pounds per £1 million of the fee base
of that Lender.

 
5           For the purpose of this Schedule:
 
 
(a)
"eligible liabilities" and "special deposits" have the meanings given to them at
the time of application of the formula by the Bank of England;

 
 
(b)
"fee base" has the meaning given to it in the Fees Regulations;

 
 
(c)
"Fees Regulations" means the regulations governing periodic fees contained in
the Financial Services Authority Fees Manual or such other law or regulation as
may be in force from time to time in respect of the payment of fees for the
acceptance of deposits.

 
6
In the application of the formula B, Y, S and Z are included in the formula as
figures and not as percentages, e.g. if B = 0.5% and Y = 15%, BY is calculated
as 0.5. x 15.  Each rate calculated in accordance with the formula is, if
necessary, rounded upward to four decimal places.

 
7
If a Lender does not supply the information required by the Agent to determine
its Additional Cost Rate when requested to do so, the applicable Mandatory Cost
shall be determined on the basis of the information supplied by the remaining
Lenders.

 
 
 
 
119

--------------------------------------------------------------------------------

 
 
 
8
If a change in circumstances has rendered, or will render, the formula
inappropriate, the Agent shall notify the Borrower of the manner in which the
Mandatory Cost will subsequently be calculated.  The manner of calculation so
notified by the Agent shall, in the absence of manifest error, be binding on the
Borrower.

 
 

 


 
120

--------------------------------------------------------------------------------

 


SCHEDULE 4: Form of Drawdown Notice
 
To:
Deutsche Bank Luxembourg S.A.



From:           Genco Shipping & Trading Limited


 [Date]


Dear Sirs
 
Drawdown Notice
 
We refer to the Loan Agreement dated                      2010 made between,
amongst others, ourselves and yourselves (the "Agreement").
 
Words and phrases defined in the Agreement have the same meaning when used in
this Drawdown Notice.
 
Pursuant to Clause 4.1 of the Agreement, we irrevocably request that you advance
a Drawing in the sum of $[                                                     ]
to us on                        20     , which is a Business Day, by paying the
amount of the Drawing in accordance with the MOA in respect of the Vessel named
[                               ] to the following account:
 
[details of account]
 
We warrant that the representations and warranties contained in Clause 11.1 of
the Agreement are true and correct at the date of this Drawdown Notice and will
be true and correct on               20    , that no Default has occurred and is
continuing, and that no Default will result from the advance of the Drawing
requested in this Drawdown Notice.
 
[We select the period of [       ] months as the first Interest Period.]
 
Yours faithfully


.................................
For and on behalf of
Genco Shipping & Trading Limited
 

 
 
121

--------------------------------------------------------------------------------

 


SCHEDULE 5: Form of Transfer Certificate
 
To:           Deutsche Bank Luxembourg S.A.
TRANSFER CERTIFICATE
 
This transfer certificate relates to a secured loan facility agreement (as from
time to time amended, varied, supplemented or novated, the "Loan Agreement")
dated                      2010, on the terms and subject to the conditions of
which a secured loan facility of up to $253,000,000 was made available to Genco
Shipping & Trading Limited, by a syndicate of banks on whose behalf you act as
agent.
 
1
Terms defined in the Loan Agreement shall, unless otherwise expressly indicated,
have the same meaning when used in this certificate.  The terms "Transferor" and
"Transferee" are defined in the schedule to this certificate.

 
2
The Transferor:

 
 
2.1
confirms that the details in the Schedule under the heading "Transferor's
Commitment" accurately summarise its Commitment; and

 
 
2.2
requests the Transferee to accept by way of novation the transfer to the
Transferee of the amount of the Transferor's Commitment specified in the
Schedule by counter-signing and delivering this certificate to the Agent at its
address for communications specified in the Loan Agreement.

 
3
The Transferee requests the Agent to accept this certificate as being delivered
to the Agent pursuant to and for the purposes of clause 14.4 of the Loan
Agreement so as to take effect in accordance with the terms of that clause on
the Transfer Date specified in the Schedule.

 
4
The Agent confirms its acceptance of this certificate for the purposes of clause
14.4 of the Loan Agreement.

 
5
The Transferee confirms that:

 
 
5.1
it has received a copy of the Loan Agreement together with all other information
which it has required in connection with this transaction;

 
 
 
 
122

--------------------------------------------------------------------------------

 
 
 
 
5.2
it has not relied and will not in the future rely on the Transferor or any other
party to the Loan Agreement to check or enquire on its behalf into the legality,
validity, effectiveness, adequacy, accuracy or completeness of any such
information; and

 
 
5.3
it has not relied and will not in the future rely on the Transferor or any other
party to the Loan Agreement to keep under review on its behalf the financial
condition, creditworthiness, condition, affairs, status or nature of any
Security Party.

 
6
Execution of this certificate by the Transferee constitutes its representation
and warranty to the Transferor and to all other parties to the Loan Agreement
that it has the power to become a party to the Loan Agreement as a Lender on the
terms of the Loan Agreement and has taken all steps to authorise execution and
delivery of this certificate.

 
7
The Transferee undertakes with the Transferor and each of the other parties to
the Loan Agreement that it will perform in accordance with their terms all those
obligations which by the terms of the Loan Agreement will be assumed by it after
delivery of this certificate to the Agent and the satisfaction of any conditions
subject to which this certificate is expressed to take effect.

 
8
The Transferor makes no representation or warranty and assumes no responsibility
with respect to the legality, validity, effectiveness, adequacy or
enforceability of any Finance Document or any document relating to any Finance
Document, and assumes no responsibility for the financial condition of any
Finance Party or for the performance and observance by any Security Party of any
of its obligations under any Finance Document or any document relating to any
Finance Document and any conditions and warranties implied by law are expressly
excluded.

 
9
The Transferee acknowledges that nothing in this certificate or in the Loan
Agreement shall oblige the Transferor to:

 
 
9.1
accept a re-transfer from the Transferee of the whole or any part of the rights,
benefits and/or obligations transferred pursuant to this certificate; or

 
 
9.2
support any losses directly or indirectly sustained or incurred by the
Transferee for any reason including, without limitation, the non-performance by
any party to any Finance Document of any obligations under any Finance Document.

 
 
 
 
123

--------------------------------------------------------------------------------

 
 
 
10
The address and fax number of the Transferee for the purposes of clause 18 of
the Loan Agreement are set out in the Schedule.

 
10
This certificate may be executed in any number of counterparts each of which
shall be original but which shall together constitute the same instrument.

 
11
This certificate and any non-contractual obligations arising out of or in
connection with it shall be governed by and interpreted in accordance with
English law.

 
THE SCHEDULE
 
1
Transferor:

 
2
Transferee:

 
3
Transfer Date (not earlier that the fifth Business Day after the date of
delivery of the Transfer Certificate to the Agent):

 
4
Transferor's Commitment:

 
5
Amount transferred:

 
6
Transferee's address and fax number for the purposes of clause 18 of the Loan
Agreement:

 
[name of
Transferor]                                                                             [name
of Transferee]


By:                                                                             
By:


Date:                                                                           Date:






[Agent] as Agent


By:


Date:
 

 


 
124

--------------------------------------------------------------------------------

 


SCHEDULE 6: Form of Compliance Certificate
 
From: GENCO SHIPPING & TRADING LIMITED (the "Company")


To: DEUTSCHE BANK LUXEMBOURG S.A. (the "Agent")






Dated: [l]


Dear Sirs,


This Certificate is rendered pursuant to Clause 12.1 of the loan agreement dated
[l] 2010 (as amended and supplemented from time to time, the "Loan Agreement")
entered into by, inter alia, ourselves as borrower, each of the banks listed in
Schedule 1 to the Loan Agreement as lenders, yourselves and others as mandated
lead arrangers, Deutsche Bank Luxembourg S.A. as agent for the Lenders and
yourselves as security agent and bookrunner.


Words and expressions defined in the Loan Agreement shall have the same meanings
when used herein.


We hereby certify that:


1
Attached to this Certificate [are][is] the latest [audited consolidated
financial statements of the Company and its subsidiaries for the financial year
ending on [l]] [unaudited consolidated financial statements of the Company
including cash flows] in relation to the [first] [second] [third] fiscal quarter
of the financial year ending on [l]] (the “Accounts”).

 
2
As at the date of this Certificate the financial covenants set out in Clause
12.2 of the Guarantee [are] [are not] complied with, in that as at [l]:

 
(a)            Consolidated Interest Coverage Ratio is [l]
 
(b)            Maximum Leverage Ratio is [l]
 
(c)            Minimum Consolidated Net Worth is [l]
 
 
 
 
125

--------------------------------------------------------------------------------

 
 
 
[or, as the case may be, specify in what respect any of the financial covenants
are not complied with.]
 
3           As at [l] no Event of Default has occurred and is continuing.
 
The Company and each Collateral Owner are complying with the requirements under
clause 10.10 (Additional security) of the Loan Agreement.
 
[or, specify/identify any Event of Default]
 
4
[The Fair Market Value of the Vessels as reflected in the most recent valuations
are as follows:

 
Name of Vessel
 
Name of First Approved Ship Broker
Name of Second Approved Ship Broker
Average Fair Market Value
[l]
[l]
[l]
[l]]



[Attached are details of the calculations for the purposes of this Certificate.]






Yours faithfully,
 
GENCO SHIPPING & TRADING LIMITED




By: _______________________
Position: Chief Financial Officer
Name:
 

 


 
126

--------------------------------------------------------------------------------

 


SCHEDULE 7: List of Pre-Approved Charterers
 
Oldendorff Carriers
 
NYK LINE
 
"K" LINE
 
Mitsui O.S.K. Lines
 
BHP Billiton -
 
J. Aron
 
Cargill, Incorporated
 
Glencore International AG
 
Rio Tinto
 
NORDEN A/S
 
Swiss Marine
 
Torvald Klaveness Group
 
Global Maritime Investment Limited
 
ArcelorMittal
 
MUR Shipping Holdings
 
COSCO
 
Hanjin
 
Pacific Basin Shipping Limited
 
Clipper Group A/S
 
Hyundai Merchant Marine Co., Ltd
 
STX Pan Ocean Co., Ltd.
 
Louis Dreyfus SAS
 
J Lauritzen A/S
 
Setaf Saget
 
Alfred C. Toepfer International G.m.b.H
 
Vitol Group
 
Trafigura
  
E D & F Man Holdings Limited
 


 
127

--------------------------------------------------------------------------------

 


IN WITNESS of which the parties to this Agreement have executed this Agreement
the day and year first before written.


SIGNED by                                                                
as duly
authorised                                                               
for and on behalf
of                                                               
GENCO SHIPPING &                                                               
TRADING LIMITED                                                                
in the presence
of:                                                                










SIGNED by                                                                
as duly
authorised                                                                
for and on behalf
of                                                                
DEUTSCHE BANK AG
FILIALE                                                                
DEUTSCHLANDGESCHÄFT (as a
Lender)                                                                           
in the presence
of:                                                                










SIGNED by                                                                
as duly authorised
signatories                                                                
for and on behalf
of                                                                           ………………………………..
BNP
PARIBAS                                                                                 
Name:
(as a Lender)                                                                
 
………………………………..
Name:










SIGNED by                                                                
as duly
authorised                                                               
for and on behalf
of                                                                
CREDIT AGRICOLE CORPORATE
AND                                                                           
INVESTMENT BANK (as a
Lender)                                                               
in the presence
of:                                                                

 




 
128

--------------------------------------------------------------------------------

 




SIGNED by                                                               
as duly
authorised                                                                
for and on behalf
of                                                                
DVB BANK SE (as a
Lender)                                                                
in the presence
of:                                                               










SIGNED by                                                                
as duly
authorised                                                                
for and on behalf
of                                                                
SKANDINAVISKA ENSKILDA
BANKEN                                                                           
 AB (publ)                                                                
(as a Lender)                                                                
in the presence
of:                                                                










SIGNED by                                                                
as duly
authorised                                                                
for and on behalf
of                                                                
DEUTSCHE BANK AG
FILIALE                                                                
DEUTSCHLANDGESCHÄFT                                                               
(as a Mandated Lead
Arranger)                                                                
in the presence
of:                                                                










SIGNED by                                                                
as duly authorised
signatories                                                               
for and on behalf
of                                                                           ………………………………..
BNP
PARIBAS                                                                                 
Name:
(as a Mandated Lead
Arranger)                                                                
 
………………………………..
Name:








 
 
 
129

--------------------------------------------------------------------------------

 

 


SIGNED by                                                                
as duly
authorised                                                                
for and on behalf
of                                                                
CREDIT AGRICOLE CORPORATE
AND                                                                           
INVESTMENT BANK                                                                
(as a Mandated Lead
Arranger)                                                                
in the presence
of:                                                                










SIGNED by                                                                
as duly
authorised                                                                
for and on behalf
of                                                                
DVB BANK SE                                                                
(as a Mandated Lead
Arranger)                                                                
in the presence
of:                                                                










SIGNED by                                                                
as duly
authorised                                                                
for and on behalf
of                                                                
SKANDINAVISKA ENSKILDA
BANKEN                                                                           
AB (publ)                                                               
(as a Mandated Lead
Arranger)                                                                
in the presence
of:                                                                










SIGNED by                                                                
as duly
authorised                                                                
for and on behalf
of                                                                
DEUTSCHE BANK                                                                
LUXEMBOURG S.A. (as the
Agent)                                                                
in the presence
of:                                                                




 
 
 
 
130

--------------------------------------------------------------------------------

 

 


SIGNED by                                                                
as duly authorised
signatories                                                                
for and on behalf
of                                                                           ………………………………..
BNP
PARIBAS                                                                                 
Name:
(as a Swap
Provider)                                                                
 
………………………………..
Name:




 






SIGNED by                                                                
as duly
authorised                                                                
for and on behalf
of                                                                
CREDIT AGRICOLE CORPORATE
AND                                                                           
INVESTMENT BANK                                                                
(as a Swap
Provider)                                                                
in the presence
of:                                                                


 








SIGNED by                                                                
as duly
authorised                                                                
for and on behalf
of                                                                
DVB BANK SE                                                                
(as a Swap
Provider)                                                                
in the presence
of:                                                               










 
SIGNED by                                                               
as duly
authorised                                                                
for and on behalf
of                                                                
DEUTSCHE BANK AG                                                               
 (as a Swap
Provider)                                                               
in the presence
of:                                                                




 
 
 
131

--------------------------------------------------------------------------------

 
 






SIGNED by                                                                
as duly
authorised                                                               
for and on behalf
of                                                                
SKANDINAVISKA ENSKILDA
BANKEN                                                                           
 AB (publ)                                                                
(as a Swap
Provider)                                                                
in the presence
of:                                                                





 




SIGNED by                                                               
as duly
authorised                                                                
for and on behalf
of                                                                
DEUTSCHE BANK AG
FILIALE                                                                
DEUTSCHLANDGESCHÄFT                                                                
(as the Security Agent and
Bookrunner)                                                                
in the presence
of:                                                                


 
 
132
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS of which the parties to this Supplemental Agreement have executed
this Supplemental Agreement as a deed the day and year first before written.
 
SIGNED and DELIVERED   
as a DEED by                          
GENCO SHIPPING & TRADING LIMITED  
acting by John C. Wobensmith      /s/ John C.
Wobensmith                                                              
                
its duly authorised  Officer                                         
                       
in the presence of:
                                           

Witness signature: /s/ Apostolas Zafolias
Name: Apostolos Zafolias
Address: 295 Greenwich St. New York

 




SIGNED and DELIVERED                                                     
as a
DEED                                                                                
by GENCO AQUITAINE LIMITED                                     
acting by John C. Wobensmith      /s/ John C. Wobensmith     
                                                                                                   
as duly authorised   Officer   
                                                                                
in the presence
of:                                                                      


Witness signature: /s/ Apostolos Zafolias
Name: Apostolos Zafolias
Address: 295 Greenwich St. New York
 






SIGNED and DELIVERED                                                          
as a
DEED                                                                                     
by GENCO ARDENNES LIMITED                                          
acting by John C. Wobensmith      /s/ John C.
Wobensmith                                                                                      
                       
its duly
authorised Officer                                                                      
                       
in the presence
of:                                                                       


Witness signature:  /s/ Apostolos Zafolias
Name: Apostolos Zafolias
Address: 295 Greenwich St. New York
 
 
 
 
 
12

--------------------------------------------------------------------------------

 
 

 
SIGNED and
DELIVERED                                                                          
as a
DEED                                                                           
by GENCO AUVERGNE
LIMITED                                                                           
acting by John C. Wobensmith      /s/ John C.
Wobensmith                                                                        
 
its duly
authorised   Officer                                                                        
 
in the presence
of:                                                                           


Witness signature: /s/ Apostolos Zafolias
Name: Apostolos Zafolias
Address: 295 Greenwich St. New York

 




SIGNED and
DELIVERED                                                                          
as a
DEED                                                                           
by GENCO BOURGOGNE
LIMITED                                                                                     
acting by  John C. Wobensmith      /s/ John C.
Wobensmith                                                                         
 
its duly
authorised Officer                                                                          
 
in the presence
of:                                                                           


Witness signature: /s/ Apostolos Zafolias
Name: Apostolos Zafolias
Address: 295 Greenwich St. New York




 


SIGNED and
DELIVERED                                                                           
as a
DEED                                                                          
by GENCO BRITTANY
LIMITED                                                                           
acting by John C. Wobensmith           /s/ John C.
Wobensmith                                                                     
 
its duly
authorised Officer                                                                          
 
in the presence
of:                                                                           


Witness signature: /s/ Apostolos Zafolias
Name: Apostolos Zafolias 
Address: 295 Greenwich St. New York






 
13

--------------------------------------------------------------------------------

 






SIGNED and
DELIVERED                                                                           
as a
DEED                                                                           
by GENCO LANGUEDOC
LIMITED                                                                                     
acting by John C. Wobensmith      /s/ John C.
Wobensmith                                                                         
 
its duly
authorised  Officer                                                                         
 
in the presence
of:                                                                           


Witness signature: /s/ Apostolos Zafolias
Name: Apostolos Zafolias
Address: 295 Greenwich St. New York




 


SIGNED and
DELIVERED                                                                           
as a
DEED                                                                          
by GENCO LOIRE
LIMITED                                                                           
acting by John C. Wobensmith           /s/ John C.
Wobensmith                                                                  
 
its duly
authorised Officer                                                                          
 
in the presence
of:                                                                          


Witness signature: /s/ Apostolos Zafolias
Name: Apostolos Zafolias
Address: 295 Greenwich St. New York


 




SIGNED and
DELIVERED                                                                          
as a
DEED                                                                           
by GENCO LORRAINE
LIMITED                                                                          
acting by  John C. Wobensmith      /s/ John C.
Wobensmith                                                                           
 
its duly authorised
Officer                                                                           
 
in the presence
of:                                                                           


Witness signature: /s/ Apostolos Zafolias
Name: Apostolos Zafolias
Address: 295 Greenwich St. New York
 






 
14

--------------------------------------------------------------------------------

 






SIGNED and
DELIVERED                                                                           
as a
DEED                                                                           
by GENCO NORMANDY
LIMITED                                                                           
acting by John C. Wobensmith      /s/ John C.
Wobensmith                                                                            
 
its duly
authorised   Officer                                                                       
 
in the presence
of:                                                                           


 
Witness signature: /s/ Apostolos Zafolias
Name: Apostolos Zafolias
Address: 295 Greenwich St. New York




 


SIGNED and
DELIVERED                                                                          
as a
DEED                                                                           
by GENCO PICARDY
LIMITED                                                                           
acting by John C. Wobensmith      /s/ John C.
Wobensmith                                                                          
 
its duly
authorised   Officer                                                                     
 
in the presence
of:                                                                           


Witness signature: /s/ Apostolos Zafolias
Name: Apostolos Zafolias
Address: 295 Greenwich St. New York




 


SIGNED and
DELIVERED                                                                           
as a
DEED                                                                           
by GENCO PROVENCE
LIMITED                                                                           
acting by  John C. Wobensmith      /s/ John C.
Wobensmith                                                                         
 
its duly
authorised  Officer                                                                        
 
in the presence
of:                                                                           


Witness signature: /s/ Apostolos Zafolias
Name: Apostolos Zafolias
Address: 295 Greenwich St. New York






 
15

--------------------------------------------------------------------------------

 






SIGNED and
DELIVERED                                                                          
as a
DEED                                                                           
by GENCO PYRENEES
LIMITED                                                                          
acting by John C. Wobensmith      /s/ John C.
Wobensmith                                                                           
 
its duly authorised 
Officer                                                                          
 
in the presence
of:                                                                           


Witness signature: /s/ Apostolos Zafolias
Name: Apostolos Zafolias
Address: 295 Greenwich St. New York









SIGNED and
DELIVERED                                                                           
as a
DEED                                                                           
by GENCO RHONE
LIMITED                                                                           
acting by  John C. Wobensmith      /s/ John C.
Wobensmith                                                                        
 
its duly
authorised   Officer                                                                      
 
in the presence
of:                                                                           
 
Witness signature: /s/ Apostolos Zafolias
Name: Apostolos Zafolias
Address: 295 Greenwich St. New York



 




SIGNED and
DELIVERED                                                                           
as a DEED
by                                                                           
DEUTSCHE BANK AG
FILIALE                                                                           
DEUTSCHLANDGESCHÄFT                                                                           
(as a
Lender)                                                                           
acting by   Julie Clegg            /s/ Julie
Clegg                                                             
 
its duly authorised
Attorney-in-Fact                                                                           
 
in the presence
of:                                                                           


Witness signature:           /s/ Elian
Name: Wong Yat Lam
Address: Stephenson Harwood LLP
1 Finsbury Circus
London
EC2M 75H

 


 
16

--------------------------------------------------------------------------------

 
 
 


SIGNED and
DELIVERED                                                                           
as a DEED
by                                                                          
BNP
PARIBAS                                                                          
(as a
Lender)                                                                          
 
acting by Vikram Hiranandani      /s/ Vikram
Hiranandani                                                              
 
and by Siriram Chandrasekaran      /s/Siriram
Chandrasekaran                                                              
 
its duly authorised signatories VP &
VP                                                                         
 
in the presence
of:                                                                           


Witness signature:   /s/ Bertrand Dehouck
Name: Bertrand Dehouck
Address: 787 7th Ave NY, NY








SIGNED and
DELIVERED                                                                           
as a DEED
by                                                                           
CREDIT AGRICOLE CORPORATE
AND                                                                                     
INVESTMENT
BANK                                                                           
(as a
Lender)                                                                           
acting by  Julie Clegg       /s/ Julie
Clegg                                                                        
 
its duly
authorised   Attorney-in-Fact                                                                        
 
in the presence
of:                                                                           


Witness signature:  /s/ Elian
Name: Wong Yat Lam
Address: Stephenson Harwood LLP
1 Finsbury Circus
London
EC2M 75H
 








SIGNED and
DELIVERED                                                                           
as a DEED
by                                                                          
DVB BANK
SE                                                                           
(as a
Lender)                                                                           
acting by  Julie Clegg      /s/ Julie
Clegg                                                                         
 
its duly
authorised   Attorney-in-Fact                                                                      
 
in the presence
of:                                                                           


Witness signature: /s/ Elian
Name: Wong Yat Lam 
Address: Stephenson Harwood LLP
1 Finsbury Circus
London
EC2M 75H
 
 
 
 
 
17

--------------------------------------------------------------------------------

 

 
SIGNED and
DELIVERED                                                                           
as a DEED
by                                                                           
SKANDINAVISKA ENSKILDA
BANKEN                                                                                     
AB
(publ)                                                                           
(as a
Lender)                                                                           
acting by Julie Clegg      /s/ Julie
Clegg                                                                         
 
its duly authorised
Attorney-in-Fact                                                                           
 
in the presence
of:                                                                           


Witness signature:  /s/ Elian
Name: Wong Yat Lam
Address: Stephenson Harwood LLP
1 Finsbury Circus
London
EC2M 75H












 
18

--------------------------------------------------------------------------------

 
 

 
SIGNED and
DELIVERED                                                                           
as a DEED
by                                                                           
DEUTSCHE BANK AG
FILIALE                                                                           
DEUTSCHLANDGESCHÄFT                                                                           
(as a Mandated Lead
Arranger)                                                                           
acting by  Julie Clegg      /s/ Julie
Clegg                                                                        
 
its duly
authorised   Attorney-in-Fact                                                                      
 
in the presence
of:                                                                           


Witness signature:  /s/ Elian
Name: Wong Yat Lam
Address: Stephenson Harwood LLP
1 Finsbury Circus
London
EC2M 75H

 
 




SIGNED and
DELIVERED                                                                           
as a DEED
by                                                                           
BNP
PARIBAS                                                                           
(as a Mandated Lead
Arranger)                                                                          
 
acting by  Vikram Hiranandani      /s/ Vikram
Hiranandani                                                              
 
and by Siriram Chandrasekaran      /s/ Siriram
Chandrasekaran                                                               
 
its duly authorised
signatories                                                                           
 
in the presence
of:                                                                           




Witness signature:   /s/ Bertrand Dehouck
Name: Bertrand Dehouck
Address: 787 7th Ave NY, NY


 
 
 
 
19

--------------------------------------------------------------------------------

 
 

 
SIGNED and
DELIVERED                                                                           
as a DEED
by                                                                           
CREDIT AGRICOLE CORPORATE
AND                                                                                     
INVESTMENT
BANK                                                                           
(as a Mandated Lead
Arranger)                                                                           
acting by Julie Clegg      /s/ Julie
Clegg                                                                           
 
its duly
authorised  Attorney-in-Fact                                                                         
 
in the presence
of:                                                                           


Witness signature: /s/ Elian
Name: Wong Yat Lam
Address: Stephenson Harwood LLP
1 Finsbury Circus
London
EC2M 75H









SIGNED and
DELIVERED                                                                          
as a DEED
by                                                                          
DVB BANK
SE                                                                           
(as a Mandated Lead
Arranger)                                                                           
acting by  Julie Clegg      /s/ Julie
Clegg                                                                      
 
its duly
authorised  Attorney-in-Fact                                                                        
 
in the presence
of:                                                                           


Witness signature:  /s/ Elian
Name: Wong Yat Lam
Address: Stephenson Harwood LLP
1 Finsbury Circus
London
EC2M 75H











SIGNED and
DELIVERED                                                                           
as a DEED
by                                                                           
SKANDINAVISKA ENSKILDA
BANKEN                                                                                     
AB
(publ)                                                                           
(as a Mandated Lead
Arranger)                                                                           
acting by Julie Clegg      /s/ Julie
Clegg                                                                          
 
its duly
authorised  Attorney-in-Fact                                                                         
 
in the presence
of:                                                                           


Witness signature: /s/ Elian
Name: Wong Yat Lam
Address: Stephenson Harwood LLP
1 Finsbury Circus
London
EC2M 75H

 
 
 
 
20

--------------------------------------------------------------------------------

 
 

 
SIGNED and
DELIVERED                                                                           
as a DEED
by                                                                           
DEUTSCHE
BANK                                                                           
LUXEMBOURG
S.A.                                                                           
(as the
Agent)                                                                           
acting by  Julie Clegg      /s/ Julie
Clegg                                                                        
 
its duly
authorised   Attorney-in-Fact                                                                     
 
in the presence
of:                                                                           


Witness signature: /s/ Elian
Name: Wong Yat Lam
Address: Stephenson Harwood LLP
1 Finsbury Circus
London
EC2M 75H
 

 


 
21

--------------------------------------------------------------------------------

 
 

 
SIGNED and
DELIVERED                                                                           
as a DEED
by                                                                           
BNP
PARIBAS                                                                           
(as a Swap
Provider)                                                                           
 
acting by Vikram Hiranandani      /s/ Vikram
Hiranandani                                                              
 
and by Siriram Chandrasekaran      /s/ Siriram
Chandrasekaran                                                               
 
its duly authorised
signatories                                                                           
 
in the presence
of:                                                                           


Witness signature:   /s/ Bertrand Dehouck
Name: Bertrand Dehouck
Address: 787 7th Ave NY, NY

 






SIGNED and
DELIVERED                                                                          
as a DEED
by                                                                           
CREDIT AGRICOLE CORPORATE
AND                                                                                    
INVESTMENT
BANK                                                                           
(as a Swap
Provider)                                                                           
acting by   Julie Clegg      /s/ Julie
Clegg                                                                     
 
its duly authorised
Attorney-in-Fact                                                                          
 
in the presence
of:                                                                           


Witness signature:  /s/ Elian
Name: Wong Yat Lam
Address: Stephenson Harwood LLP
1 Finsbury Circus
London
EC2M 75H











 
22

--------------------------------------------------------------------------------

 
 

 
SIGNED and
DELIVERED                                                                           
as a DEED
by                                                                           
DVB BANK
SE                                                                           
(as a Swap
Provider)                                                                           
acting by Julie Clegg      /s/ Julie
Clegg                                                                         
 
its duly
authorised   Attorney-in-Fact                                                                       
 
in the presence
of:                                                                           


Witness signature: /s/ Elian
Name: Wong Yat Lam
Address: Stephenson Harwood LLP
1 Finsbury Circus
London
EC2M 75H










SIGNED and
DELIVERED                                                                           
as a DEED
by                                                                           
DEUTSCHE BANK
AG                                                                           
(as a Swap
Provider)                                                                           
acting by Julie Clegg      /s/ Julie
Clegg                                                                          
 
its duly
authorised   Attorney-in-Fact                                                                       
 
in the presence
of:                                                                           


Witness signature: /s/ Elian
Name: Wong Yat Lam
Address: Stephenson Harwood LLP
1 Finsbury Circus
London
EC2M 75H









SIGNED and
DELIVERED                                                                           
as a DEED
by                                                                           
SKANDINAVISKA ENSKILDA
BANKEN                                                                                     
 AB
(publ)                                                                           
 (as a Swap
Provider)                                                                           
acting by Julie Clegg      /s/ Julie
Clegg                                                                   
 
its duly
authorised  Attorney-in-Fact                                                                        
 
in the presence
of:                                                                           


Witness signature: /s/ Elian
Name: Wong Yat Lam
Address: Stephenson Harwood LLP
1 Finsbury Circus
London
EC2M 75H





 
23

--------------------------------------------------------------------------------

 
 

 
SIGNED and
DELIVERED                                                                           
as a DEED
by                                                                           
DEUTSCHE BANK AG
FILIALE                                                                           
DEUTSCHLANDGESCHÄFT                                                                           
(as the Security Agent and
Bookrunner)                                                                           
acting by Julie Clegg      /s/ Julie
Clegg                                                                          
 
its duly
authorised  Attorney-in-Fact                                                                        
 
in the presence
of:                                                                           


Witness signature: /s/ Elian
Name: Wong Yat Lam
Address: Stephenson Harwood LLP
1 Finsbury Circus
London
EC2M 75H
 
 
 
24
 
 
 
 
 
 
 
 